    Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 1 of 115




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM GUNNAR TRUITT,                                Civil Action No.: 7:18-cv-08386-NSR-PED

                      Plaintiff,

               -against-                                        DECLARATION OF
                                                                ROBERT B. LOWER
SALISBURY BANK AND TRUST COMPANY;
AND SALISBURY BANCORP, INC.,


                      Defendants.


       ROBERT B. LOWER hereby declares pursuant to 28 U.S.C. § 1746:

       I am an attorney-at-law admitted to practice before this Court and an Associate with the

law firm of McCullough Ginsberg Montano & Partners, counsel for Plaintiff William Gunnar

Truitt in the above-captioned matter. I submit this Certification with respect to each of the 31

exhibits to Plaintiff’s January 13, 2020 Opposition to Salisbury Defendants’ motion for summary

judgment.

       1.      Exhibit 1 is a true and correct copy of an April 16, 2018 email and attachments

from Mr. Truitt to Mr. Cahill and his supervisors Ms. Raymond and Ms. MacArthur produced by

Salisbury from D-000109 to D-000115, said attachments comprising true and accurate copies of

a letter from Mr. Truitt to Mr. Cahill and Ms. Raymond regarding Mr. Truitt’s political activity,

the 2018 New York State Legislative Session Calendar, and a NYS Legislative Ethics

Commission publication entitled “Standards of conduct relating to outside employment or

business activity.”

       2.      Exhibit 2 is a true and correct copy of email chain regarding Federal MLO

Registration status produced by Salisbury at D-000107.

       3.      Exhibit 3 is a true and correct copy of April 23, 2018 text messages between Mr.
    Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 2 of 115




Truitt and his mother, produced by Mr. Truitt at P000105.

       4.     Exhibit 4 is a true and correct copy of April 27, 2018 Salisbury Board of

Directors Meeting Minutes produced by Salisbury at D-001120.

       5.     Exhibit 5 is a true and correct copy of a memorandum dated April 27, 2018 and

addressed to Salisbury’s Human Resources and Compensation Committee regarding Mr. Truitt

which Salisbury produced at D-0000415.

       6.     Exhibit 6 are true and correct copies of referenced pages from the transcript of

Andrea MacArthur’s deposition taken July 1, 2019.

       7.     Exhibit 7 is a true and correct copy of email correspondence from Mr. Truitt to

his supervisors dated May 1, 2018, produced by Salisbury at D-000104.

       8.     Exhibit 8 is a true and correct copy of the Verified Complaint in this action, dated

August 21, 2018.

       9.     Exhibit 9 are true and correct copies of the referenced pages from the transcript

of Richard Cantele’s deposition taken July 29, 2019.

       10.    Exhibit 10 are true and correct copies of the referenced pages from the transcript

of Douglas Cahill’s deposition taken July 22, 2019.

       11.    Exhibit 11 is a true and correct copy of email correspondence from Mr. Truitt to

his Salisbury supervisors on May 1, 2018, produced by Salisbury at D-000103.

       12.    Exhibit 12 is a true and correct copy of the January 2018 Salisbury Employee

Handbook produced by Salisbury at D-000123.

       13.    Exhibit 13 is a true and correct copy of William Truitt’s Declaration dated

January 10, 2020.

       14.    Exhibit 14 is a true and correct copy of the 2017 Performance Appraisal for MLO




                                              -2-
    Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 3 of 115




Keven Cantele produced by Salisbury at D-000981.

       15.     Exhibit 15 is a true and correct copy of the 2016 Performance Appraisal for MLO

Keven Cantele produced by Salisbury at D-000992.

       16.     Exhibit 16 are true and correct copies of the referenced pages from the transcript

of Mr. Truitt’s June 27, 2019 deposition.

       17.     Exhibit 17 are true and correct copies of the referenced pages from the transcript

of Amy Raymond’s July 1, 2019 deposition.

       18.     Exhibit 18 is a true correct copy of Salisbury employee information and status

change forms produced by Salisbury at D-000996 and D-000997.

       19.     Exhibit 19 is a true and correct copy of email correspondence between Rick

Cantele and Amy Raymond produced by Salisbury at D-000116.

       20.     Exhibit 20 is a true and correct copy of Salisbury Defendants’ Answer to Mr.

Truitt’s Complaint dated September 24, 2018.

       21.     Exhibit 21 is a true and correct copy of May 1, 2018 email correspondence from

Mr. Truitt to his supervisors Andrea MacArthur and Amy Raymond produced by Salisbury at D-

000020.

       22.     Exhibit 22 is a true and correct copy of the referenced pages from the transcript

of Art Bassin’s July 24, 2019 deposition.

       23.     Exhibit 23 comprises true and correct copies of documents produced by Salisbury

at D-000024, D-000034, D-000035, D-000036, D-000054, D-000107, D-000108, and D-

0000449, namely, Salisbury documents regarding Mr. Truitt’s job title and the “Effective” and

“Termination” dates recorded with respect to Mr. Truitt’s Salisbury benefits.

       24.     Exhibit 24 is a true and correct copy a February 14, 2018 email from Douglas




                                               -3-
    Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 4 of 115




Cahill to the “EntireBank,” introducing Mr. Truitt as a new Salisbury hire, produced by

Salisbury at D-000065.

          25.   Exhibit 25 comprises true and correct copies of documents produced by Salisbury

at D-000022, D-000024, D-000034, D-000054, and D-0000449, namely, Salisbury records

indicating Mr. Truitt’s employment was “Terminated” or “Ended” on April 30, 2018.

          26.   Exhibit 26 is a true and correct copy of the Human Resources and Compensation

Committee Minutes dated May 25, 2018 produced by Salisbury at D-001136.

          27.   Exhibit 27 is a true and correct copy of a May 18, 2018 Salisbury email from

Douglas Cahill to Salisbury’s “EntireBank” distribution produced by Salisbury at D-000018.

          28.   Exhibit 28 is a true and correct copy of Salisbury’s Expert Report by Donald J.

Musso, served via email by Salisbury’s counsel on September 30, 2019.

          29.   Exhibit 29 is a true and correct copy of the referenced pages from the transcript

of Salisbury expert Donald J. Musso’s deposition on November 7, 2019.

          30.   Exhibit 30 is a true and correct copy of a publicly available record regarding a

New York entity called BOWERMAN FINANCIAL, INC. printed from financecompanies.org

on January 12, 2020.

          31.   Exhibit 31 is a true and accurate copy of Mr. Truitt’s Expert Report by Kristin

Kucsma dated August 30, 2019, along with an affidavit from Ms. Kucsma authenticating her

report.




                                                -4-
   Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 5 of 115




Dated: January 14, 2020
       New York, New York




                                      /Robert B. Lower/
                                      Robert B. Lower
                                      McCullough Ginsberg Montano & Partners LLP
                                      122 East 42nd Street, Suite 3505
                                      New York, NY 10168
                                      rlower@mgpllp.com
                                      (646) 747-6895
                                      Counsel for Plaintiff




                                    -5-
         Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 6 of 115


Douglas Cahill
From:                              William Truitt
Sent:                              Monday, Aprill6, 2018 11:56 AM
To:                                Douglas Cahill; Amy Raymond
Cc:                                Andrea MacArthur
Subject:                           Letter of Notice
Attachments:                       Will Truitt - Letter.pdf


Good Morning Doug and Amyl

1have attached to this email a copy of a letter I drafted to each of you regarding my candidacy in this November's
elections In New York State. I hope this clears everything up. Please let me know if there is anything else further I can
provide.

Hope you both have a nice time on your vacations!

Best Regards,
Will




                                                                                                            D-000109
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 7 of 115




   AHn: Mr. Douglas Cahill, Ms. Amy Raymond

   Doug & Amy,

   I write this lcttCl' to serve as notice thnt I um on the path to becoming a candidate fot· New Yol'k
   Slate's I06lh State Assembly District on Election Day this November. The district consists of
   twenty nnmicipalities, nine of which are located in Dutchess County and eleve11 of which are
   located in Columbia County. (It is important to note that I am t1ot officially 011 the ballot os a
   candidate until petitions are tiled with the Stale Bonrd of Elections in July).

   1t was in mid~ March of this year that I was approached by several colleagues and many
   neighbors who asked that r consider entering as a candidate for the State Assembly. After deep
   and thoughtful cm1sideration,l made the decision to pursue the nomination last week at the
   Dutchess County Republican Committee Convention, where I was one of multiple candidates
   being considered. H was the eventng ofTuesday, April lOth where I was officially endorsed, and
   publicly announc.ed my candidacy immediately following.

  The New York State Assembly is a part-time legislature made up of citizen legislators, many of
  whom hold outside employment in addition to their position as members of this elected body.
  The State Assembly entet·s session in January and concludes in Jllne of each year, and is held in
  Albany at the State Capito! Buildtng. In regards to the scheduling of sessions, r have included
  whh this letter the New York State Legislative Session Calendar for 2018 as an example of the
  frequency of meetings. Monday sessions begin in the mid·aftemoon, white sessions held on
  other days begin in the late morning.

  In my decision making, I considered most prominently what the effects of winning in November
  would have on my schedule in 2019 and beyond. If becoming a State Assemblyman were to
  change my ability to dedicate myself and my work to Snlisbmy Bank and our customers, I
  absolutely would not have entered this election as a candidate. In speaking with numerous state
  elected officials and othet· experienced individuals that are familiar with working in the State
  Assembly, it was made very clear that I will be able to maintain full-time work and be very
  Sltccessful in my mle os a M01tgage Loan Originntot· with our bank while serving as
  Asst'lmblyman.

   Worktng in om mortgage department these past two months hns solidified one assumption of
  mine: that my lifelol)g career will be in finance. Throughout my ti111e thus far at Salisbury Bank
  & Trusl, I bnvc gained ll tremendous understanding of the mot·tgngo ma1·ket as well as a strong
  idea for what lhe position of Mortgage Loan Originator entails. Each and every day that I have
  been it1 training, whethct· it be in pl'Ocessing, undetwriting, or originating, I have truly enjoyed
  learning the details and intricacies of the wm·k that our department performs. I know that this
  role will be one thot 1 will enjoy very much, and it is a role that I will lake greal pdde in
  succeeding in. I am tremendously excited to begin originating in the near fu tUl'e, m1d know that
  there is much 1'00111 fOl' growth fot• our bank in lhe Hudson V<1lley and New York Stole <JS n
 whole.




                                                                                                 0~000110
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 8 of 115




  rn regards to ethics and ensming that there nre no conflicts of interest, I have also attached with
  this letter a link to New York State's "Shmdards of Conduct Relating to Olltside Employment or
  Business Activity". As it states: "It is not intended to prohibit citizen-legislators from having
  outside interests which re~ult in financial gain, but only to prohibit timmcial gains made nt the
  expense of the public trust". Tt is very common for assemblymembcrs and other part-time elected
  officials to work in other professions full-time, similar to my current circumstances ns a County
  Legislator. Working in the Assembly and for Salisbury Bnnk definitively provides no conflicl of
  interest in and of itself.

  To that note, there is no mO!'e important asset to an originator or an elected official than a good,
  stt·ong reputation, and 1 will con.tinue to serve our customers and the community with the utmost
  of integrity and respect.

  Currently serving in the Dutchess County Legislature) I dedicate on average between 15-20
  hours each week toward attending Legislative Meetings as well as assisting constituents of mine.
  If elected to the New York State Assembly, I will no longer hold the position of County
  Legislator, and will thus shifl that time toward my duties at Salisbury Bnnk & Trust along with
  the Assembly.

  At the end of the day) I am an incredibly motivated and ambitious person, and will always work
  my hardest to be the best at what I do. My drive and my hunger to succeed will certainty help me
  to thrive in this position as a Mortgage Loan Originator.


  AII the Best,

  ~~~tJ~(
  Will Truitt




                                                                                                 D-000111
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 9 of 115




                 New York State Legislative Session. Calendar
                                                  January -June 20i 8
                     llie New Yll<i< Sra111 lcgrslnlivu sessioo cal"'ldar ~>slnlllisllaa B .sdwdtllt:! lor tho 2010 legislative
                    s~sion Atlo' pruvkJP.S dares irnpotlnnlto tho legi~IAiive procC!SS. Tho sr.s.qirm r.olendar is lntentlt.'d to
                    nllara Mcmhcrs lloxibility In cood,rcling logislaliva lmsil1as.~ (} Alb<lny and pfMnhg aclll'ltlss within
                    ltteir horne dislricls. 'l ho session calendar will IOS\e1' ()(dGrly Md lmol)r consideration or legislatbn.
                    UnloreseGn events may reqtJi~ modilicnlion oltl!e sas.~il)l'l C<11end~r.




                  JANUARY                                                                         FEBRUARY
       s             T       ·w         T F                 s                        s        M         T        w          T       F   s
                                        4 5                 6                                                               1 2 3
                                       11 12              13                         4                                      8 9 10
                                       18 19              20                        1"1                                    15 16 17
                                       25 26              27                        18                                     22 23 24
                                                                                    25

                    MARCH                                                                 APRIL
      s      M      T w T                         F        s                         s M T w T F s
                                        '1        2 3                                1 2 3 4 5 6 7
                                                 9 10                                  9 10 11 12 13 14
                                                16 17                                          19 20 21
                                                23 24                                          26 27 28
                                                30 31

                                                                                                           JUNE
      s                                          F s                                 s M                T        w          T       F   s
                                        3        4 5                                                                                1   2
      6                                         11 12                                                                               8   9
     13                                         18 19                                                                               15 16
     20 21                                      25 26                                                                                  23
     27 28                                                                                                                              30

    January 3    2018 Legislalive Session convenes                                February 19 Presidents' Day
    Janunry D    Slarl or sessions                                                Aprll1      8egln11lng ol new Fiscal Year
    January 15   Marlin Lul11er Klny, Jr. Day                                     May 2D      Memorial Day
    January 16   Final Day lor S11bmisslon ol Execulive Sudgol



                                                           m~l >,~ lndfei!IC$ se•slon dny
                                                           , ..\\t;•




                                                                                                                                         D-000112
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 10 of 115

 Standat·ds of conduct relating to outside employment or business activity I NYS Legislntiv... Page 1 of 4




   NYS Legislative Ethics Commission
     ABOUT                    FORMS & INSTRUCTIONS   ADVICE & GUIDANCE             DOCUMENTS


     BYLAWS, RULES, & STATUTES



  Homr. ,, Stunrlcwcls q{'crmrlur./"
  rrlalil\[1 tn mtlsld~r mrpioylllrmt m·
 .IW.I'iiH.'SS   <1Cu'ttity



                                                                                  CONTACT US
     Standards of conduct
                                                                         Members and Staff can
     relating to outside                                                 contact our office:

     employment or                                                       Monday- !=riday
                                                                         8:30am to 5:00pm
     business activity                                                   Senate Ext. 2142
                                                                         Assembly Ext. 5218
     The legislative Ethics Commission has approved generic
    advice on the topic listed below. The guidance offered is
    genera/In nature and the Commission's response to
                                                                            FILE A COMPLAINT
    indMdua/ questions may vary according to the facts of each
    particular request. You are strongly advised to consult
    Commission staff or your counsel's office for advice                 Instructions for filing a
    pertaining to your individual situaUon.                              formal complaint with the
                                                                        Joint Commission on Public
                                   GENERIC ADVICE                        Ethics

   T/7e following advice pertaining to outside employment and              Go to Instructions
   business activity was approved by lhe Commlss;on in


hllps://legcthics.ny.gov/advisory-opinions/standards-conduct-t·elating-outside·employmcnt... 4/16/2018

                                                                                                D-000113
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 11 of 115

 Standards of condt1ct relating to outside employment or business activity ~ NYS Legislativ... Pnge 2 of 4


     response to a request for an advisory opinion from a member
    of the leg1's!ature. The same advice would apply to employees
    who are engaged in outside business activity.


    The general rule In Public Officers Law§ 74 (2) is intended to
    guard against substantia I conflicts of interest between a
    member's outside activities and his official duties. It is not
    Intended to prohibit citizen-legislators from having outside
    interests which result in financial gain, but only to prohibit
    financial gains made at the expense of the public trust.

    If a member's outside interest wiJI be affected by an official
    act on his part, the test to be applied is whether any impact
    on his outside Interest which results from his sponsorship or
    voting on state legislation Is similar to that realized by other
    members of the business, profession, occupation or group
    affected. If so, he may sponsor or vote on such legislation.

                        ADD IIIONAL CONCERNS

    The Commission has cautioned members and employees
    who are engaged in outside employment or business activity
    to be mindful of and adhere to the prohibitions in Public
    Officers Law§ 73.


   Under Public Officers Law§ 73 f7l (a}, a member or
   employee of the legislature is prohibited from making an
   appearance or rendering service before a state agency on
   certain matters for compensation. The rule of Public Officers
   Law§ 73 C12l also prohibits her from orally communicating,
   whether for compensation or not, with a state agency, officer
   or employee with regard to the merits of any matter listed
   under Public Officers Law§ 73 (7) ral. The member or
   employee Is advised to keep her role as a representative of a
   private corporation separate and distinct from her rote as a
   public official or employee.

   A legislator is cautioned not to sponsor or vote on any
   legislation that would result in a different Impact on her
   company from other affected companies in the same
   business. Members and employees are also reminded that


hllps://Jegethics.ny.gov/advisory-opinions/standards-conducl-relnting-outside-employment... 4116/2018

                                                                                              D-000114
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 12 of 115

 Standat·ds of conduct relating to outside employment or business activity ] NYS Legislativ... Pnge 3 of 4


     outside employment and income must be disdosed on your
     annual statement of financial disclosure.

                                EXCEPTIONS


     Previous opinions Issued by the Legrslative Ethics Committee
     have observed that Public Officers Law§ 73 {10) specifically
    authorizes the appearance before state agencies or In the
    court of claims by ather members of the firm as tong as the
    member of the legislature does not share in tl1e net revenues
    from the appearance. They also have noted that while Pub He
    Officers Law§ 73 {12) prohibits oral communication with a
    state agency. with or without compensation, by a member or
    employee of the legislature as to the merits of a matter listed
    in Public Officers law §73 (7) (a), it does not prohibit
    communications in writing which create a formal record of
    the transaction for consideration as to the merits.

       ADDITIONAL CONCERNS PERTAINING TO EMPLOYEES


    Legislative Law §66-a prohibits a legislative employee who Is
    engaged in outside employment or bustness activity from,
    directly or indirectly, promoting or opposing the passage of
    legislation outside the scope of his state legislative
    employment. Employees are also advised to check with their
    counsel's office to see whether there are any additional
    prohibitions In the rules adopted by the Senate or Assembly
    pertaining to outside employment.




       NVS LEGISLATIVE ETI-IICS COMMISSION
                                                                      New York State Assembly
        Alfred E. Smith Building, Suite 1431                          www.nyassern IJ ly.gov
                  Albany, New York
                  Mailing Address
             legislative Office Building
                       Box 75                                          New York State Senate
                 Albany, NY 12247                                     www.nysenate.gov
              (5 'I 8) 432· 7837 or· 7R38




hllps :1/!egetbi cs. ny. gov/advis01y -oplnions/slundards-conduct-relating-oulside-cmploymen t... 4/16/20 18

                                                                                                D-000115
               Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 13 of 115




From: Amy Raymond
Sent: Monday, April 23, 2018 2:14PM
To: Andrea MacArthur; William Truitt
Subject: RE: Federal MLO Registration statu:s has changed for William Gunnar Truitt (NMLS ID 1734370)

Great!


From: Andrea MacArthur
Sent: Monday, April 23, 2018 2:04PM
To: Douglas Cahill; William Truitt
Cc: Amy Raymond
Subject: RE: Federal MLO Registration status has changed for William Gunnar Truitt (NMLS ID 1734370)

Awesome!!!!!


Andrea L. MacArthur, AVP Retail Lending Manager, NMLS 597843
Salisbury Bank • 5 Bissell Street • PO Box 1868, Lakeville, CT 06039-1868
TEL 860.453.3531 • FAX 860.435.4005 • amacarthur@sallsburybank.com

51•);;~/

From: Douglas Cahill
Sent: Monday, April 23, 2018 2:02PM
To: William Truitt
Cc: Amy Raymond; Andrea MacArthur
Subject: FW: Federal MLO Registration status has changed for William Gunnar Truitt (NMLS ID 1734370)

Hi Will- congratulations- you're now an active MLO!

Doug Cahill, PHR, SHRM-CP
Vice President, Human Resources
Salisbury Bank • 5 Bissell Street • PO Box 1868, Lakeville, CT 06039·1868
TEL 860.453.3460 • FAX 860.435.5106 • dcah ill@salisburybank.com

     :j;y_~}
Si·ofl\:".:~   ·. ·

From: NMLS Notifications@NMLSNotifications.com [mailto:NMLS Notifications@NMLSNotifications.com]
Sent: Monday, April 16, 2018 10:22 AM
To: Douglas Cahill
Subject: Federal MLO Registration status has changed for William Gunnar Truitt (NMLS ID 1734370)
                                                                      1
                                                                                                   D-000107
                 Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 14 of 115

    External Email

    The Federal MLO Registration status for William Gunnar Truitt (NMLS 10 1734370) has changed.
    See below for further details:

•   Primary Federal Regulator: Federal Deposit Insurance Corporation
•   Current Registration Status: Active
•   Previous Registration Status: Pending
•   Registration Status Date: 4/16/2018




    THIS COMMUNICATION IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND CONTAINS OR
    MAY CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL OR EXEMPT FROM DISCLOSURE UNDER APPLICABLE LAW. If the reader
    of this communication is not the intended recipient (or the employee or agent responsible for delivering to the intended recipient), you are hereby notified
    that any dissemination, distribution, or copying of this communication is strictly prohibited. If you have received this communication in error, please
    disregard and delete this communication, and do not disseminate or retain any copy of this communication.




                                                                                 2
                                                                                                                                        D-000108
           Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 15 of 115



        April 23, 2018 text messages between William Truitt (green bubbles) and his mother (grey bubbles).




CONFIDENTIAL                                                                                                 P000105
            Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 16 of 115


                                                 EXHIBIT A

                          Salisbury Bank and Trust Company
                             Minutes of the Board of Directors Meeting of
                    Salisbury Bank and Trust Company and Salisbury Bancorp, Inc.
                                                   April 27, 2018

          The meeting of the Board was held at Salisbury Bank's Bissell House Board Room, 19 Bissell
          Street, Lakeville, CT.

          Members present:
          Louis E. Allyn II                    Michael D. Gordon
          Charles M. Andola (by phone)         Polly Diane Hoe
          George E. Banta                      Nancy F. Humphreys
          Arthur J. Bassin                     Holly J. Nelson
          Richard J. Cantele, Jr.              John F. Perotti
          David B. Farrell                     Michael A. Varet

          Also present:
          Jim Cotter, Executive Vice President, Chief Operating Officer
          Peter Albero, Executive Vice President, Chief Financial Officer
          Shelly L. Humeston, Senior Vice President and Secretary
          Dee Harnish, Vice President, Project Management

          Mark Gray, Examiner in Charge, State of CT Department of Banking
          Todd Prout, Department Manager, State of CT Department of Banking
          Todd Clinton, Executive Vice President, Chief Risk Officer
          Amanda Lidstone, Vice President, Compliance Officer, Privacy Officer


            - - -A-
          -ITEM  - - CALL TO ORDER- MICHAEL VARET
                    ----"--~------~---------------------~--
                                                                            --~~-----~----~--   -------

          Mr. Varet called the meeting to order at 10:00 a.m.


            - - -8-
          -ITEM  - - -STATE
                       --   OF CT DEPARTMENT
                                    - - - - - - OF BANKING- MARK
                         -~-------~~-----
                                                                        GRAY AND TODD PROUT--------
                                                --~-------------------------~-




          Mr. Gray and Mr. Prout joined the meeting at 10:10 a.m.




Note: Pages of Ex. 4 and 26 that were not specifically cited in Plaintiff's Opposition were removed at
Defendants' request.

                                              CONFIDENTIAL                              D-001120
 Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 17 of 115
SALISBURY BANK AND TRUST COMPANY
Regular Board of Directors Meeting; April 27, 2018


Asset   Quality-·
   •    NPAs to Assets- 0.57%
   •    Positive outlook - stable delinquencies
   •    Credit administration weaknesses; improving- regulatory upgrades anticipated

Manageme nt--
 • Working with lending team to improve lending function
 • Working with CCO to address Credit Administration weaknesses
 • Initiated a review of retail banking function

Earnings- -
    • 01 Net Income $2,015mm vs. $1,653mm budget
    • 01 EPS of $0.72 vs. $0.59 budget
    • YTD ROAA 0.81% vs. budget 0.66%
Liquidity - .
   • Sufficient cash and credit lines available to meet anticipated funding requirements
   • Funding pressure impacting margins
   • Loan growth beating budget by 1% and deposit growth beating budget by 1%

Sensitivity to Market Risk - -
   • Current position remains relatively neutral

Additional:
   • 2018 Strategic Planning
          o Bob Kafafian met with the management team on April 18, 2018 and went through
                a process very similar to the Board session. He will analyze the results and
                provide 4-7 plans from which management will prepare detailed plans.
   • State of CT Exam response
   • Project -          update
          o Advised that we made it to the second round (3-4 banks in total). Most of the
                banks have increased their bids. Mr. Cantele indicated that he is not inclined to
                increase our bid as it is in line with our model and it is clear that they are not
                interested in our model but in getting the highest bidder. The Board unanimously
                agreed with Mr. Cantele.
   • Mr. Cantele reported that an employee was hired as a Mortgage Originator for the
       Riverside Division. He was referred to us by a customer of the bank and appeared to be
       someone with a lot of contacts in that market area. He is currently serving as a
       Dutchess County Legislator and had indicated at time of hiring that he would not be
       seeking re-election following his term. Since that time, he has announced his campaign
       to run for NYS Assembly. Management has determined that this position pays
       approximately $80,000 per year and requires approximately 65 days per year in Albany.
       Management intends to speak with the employee and advise him that this would be a
       conflict of interest and he must make a decision whether to run for office or to continue
       employment with the Bank.

 ITEM H1 -NEW BUSINESS- UPCOMING MEETINGS

Annual Meeting of Shareholders       May   16,   2018              Wednesday @ 4:00 PM
Annual Board Reorg Meeting           May   16,   2018              Wednesday @ 5:30 PM
Loan Committee                       May   18,   2018              Friday @ 8:30AM
ALCO/Investment Committee            May   25,   2018              Friday @ 8:30AM
HR Compensation Committee            May   25,   2018              Friday @ 10:30 AM
Board of Directors                   May   25,   2018              Friday@ 11:00 AM

 ITEM H2- NEW BUSINESS- FEDERAL RESERVE BANK OF BOSTON 0FF·SITE REVIEW- RICK
 CANTELE
-------------- ---"-     --~---   --~----~-~-------------------------~
                                                                                      ------·




The Board reviewed a letter dated April 24, 2018 from the Federal Reserve Bank of Boston
(FRS). They conducted an off-site review of Salisbury Bancorp, Inc. based primarily on financial
and other information provided to or obtained by the FRS, including the Au ust 21 2017
examination re       the State of Connecticut De rtment of Bankin




                                    CONFIDENTIAL                                  D-001127
  Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 18 of 115
                                              MEMORANDUM

TO:              HR/Compensation Committee

FROM:            Doug Cahill, Vice President, Human Resources

DATE:            April 27, 2018

RE:              Outside Employment Survey



Per the Bank's Code of Ethics and Conflicts of Interest Policy, please review the attached Outside
Employment Report for the Officers of Salisbury Bank. This report has been reviewed by their
Executive Manager, our CEO, and VP, Human Resources, and we see no conflicts of interest. It is
our recommendation that all listed outside employment be approved as presented.

In determining whether to approve outside employment by Officers of Salisbury Bank, the
appropriate Board of Directors should consider all relevant factors, including but not limited to the
following:

      1. Will it interfere with work assignments or performance;
      2. Will it involve the possibility of adverse publicity to the Corporation;
      3. Is it with a competitor, supplier or customer;
      4. Does it imply sponsorship by the Corporation; and
      5. Does it involve serving as a director, officer, manager or consultant.


                          2017-18 Outside Employment Report
                                              Outside
                                   Officer    Employ
            Employee                Y/N        Y/N           Employer Name             Nature of Duties
                                                                                      Insurance
 Bowerman, Maurice                    y          y       Bowerman Financial           Brokerage

 Cullip, Jason                        y          y       DeviiTechs, LLC              IT Consultant

 Downey, Kim                          y          y       Eckert Fine Art              Bookkeeper

 Golden, AI                           y          y       Rick's Wine & Spirits       Clerk

 Long, Darrel                         y          y       Spirit Ballooning            Pilot



Of Note: William Truitt was hired 2/26/18 as a Mortgage Origination Trainee in our NY Riverside Division.
He is currently serving the second year of a 2-year term in the Dutchess County Legislature. Management
approved this elected position, as his training would have taken him through his term in office.

He has recently informed us that he's running for the NY State Assembly in November. Management is
currently reviewing whether a conflict of interest exists with the State Assembly campaign and position.




                                                                                                            D-0000415
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 19 of 115


                                                                       Page 1
 1                            A. MacArthur
 2                UNITED STATES DISTRICT COURT
 3               SOUTHERN DISTRICT OF NEW YORK
      ------------------------------------------------------x
 4    WILLIAM GUNNAR TRUITT,
 5                        Plaintiff,              Case No.
                                                  7:18-cv-08386-NSR
 6                  vs.
 7    SALISBURY BANK and TRUST COMPANY; and SALISBURY
      BANCORP, INC.,
 8

                          Defendants.
 9    ------------------------------------------------------x
10

11

12

13

14

15

16               DEPOSITION OF ANDREA MACARTHUR
17                        New York, New York
18                     Monday, July 1, 2019
19

20

21

22

23    Reported by:
24    THOMAS A. FERNICOLA, RPR
25    JOB NO. 163802

                   TSG Reporting - Worldwide    877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 20 of 115

                                         Page 26                                               Page 27
 1                A. MacArthur                          1               A. MacArthur
 2    supposed to discipline or address any             2   correct?
 3    inappropriate conduct by an employee?             3      A Correct.
 4       A I guess I would say you would be             4      Q Hopefully that will be the dumbest
 5    going through the chain of command. So if I       5   question that I ask today.
 6    felt there was somebody who was not doing what    6           Do you know why Mr. Truitt was
 7    they were supposed to do, I would then go to      7   fired?
 8    my supervisor. We would then put them on a        8      A I didn't know he was fired.
 9    PIP, a Performance Improvement Program. And       9      Q That's fine.
10    then they're given a certain amount of time to   10           What is your understanding of the
11    correct their actions and then hopefully get     11   manner in which his employment ended?
12    out of the PIP.                                  12      A From what I've been told, he
13       Q Got it.                                     13   resigned.
14       A Does that answer your question?             14      Q Do you know how? You said from what
15       Q Yes.                                        15   you've been told he resigned. How were you
16           I was going to ask a follow up.           16   told that he communicated his resignation, if
17    Have you been in AVP or five years or was it     17   at all?
18    three?                                           18      A I believe there was a letter of
19       A Three.                                      19   resignation. And I believe that that was with
20       Q How many times have you been                20   Mr. Cantele. That was his exit interview, I
21    involved in a PIP in any way, shape or form      21   guess you would say.
22    with an employee?                                22      Q I just want to ask for a little
23       A Zero.                                       23   clarification, though, because you mentioned a
24       Q So you answered my question. There          24   letter and an interview.
25    wasn't a PIP for Will at any point; is that      25           So you mentioned a letter of

                                         Page 28                                               Page 29
 1               A. MacArthur                           1               A. MacArthur
 2    resignation. Do you know who it was sent to?      2      Q So there's part of the employee
 3       A Unfortunately, I do not know who it          3   handbook that references secondary employment?
 4    was addressed to.                                 4      A Correct.
 5       Q So you didn't receive a letter of            5      Q Are you aware of any part of the
 6    resignation?                                      6   employee handbook that governs employees'
 7       A Correct.                                     7   political activity?
 8       Q Did Mr. Truitt ever indicate to you          8      A No.
 9    that he wanted to end his Salisbury               9      Q I didn't like that question.
10    employment?                                      10          Are you aware of any part of the
11       A No.                                         11   employee handbook regarding political activity
12       Q Do you know who told Mr. Truitt that        12   by employees of Salisbury?
13    he needed to choose between his job at           13      A Not that I'm aware of.
14    Salisbury and his campaign, his political        14      Q I'm just dropping some questions
15    campaign for New York State Assembly?            15   here to save a little bit of time. I think
16       A That would be hearsay because I             16   you already gave me an idea on this one, but
17    wasn't there in the room, but I had heard that   17   when did you become aware of any Will's
18    it was Rick Cantele.                             18   campaign for New York State Assembly?
19       Q Do you know if that type of                 19      A I was told that it came out on
20    ultimatum is authorized anywhere in              20   Facebook.
21    Salisbury's employee handbook?                   21      Q Who told you that?
22       A Well, I think it would fall under a         22      A That came from Amy Raymond, who I
23    secondary employment for us which has to be      23   believe heard it from Shelly Humeston.
24    approved by HR in order to have any type of      24      Q I do appreciate that, but I'm going
25    secondary employment with the bank.              25   to ask again. When did you become aware of



                                                                                                         8
                         TSG Reporting - Worldwide            877-702-9580
          Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 21 of 115




From: Amy Raymond
Sent: Tuesday, May 01, 2018 1:21PM
To: Douglas Cahill; Rick Cantele; Dick Kelly
Subject: FW: [External] [***Possible SPAM: 03.80] Update

FYI

From: William Truitt [mallto:william.g.truitt@qmail.com]
Sent: Tuesday, May 01, 2018 1:02 PM
To: Andrea MacArthur; Amy Raymond
Subject: [External] [***Possible SPAM: 03.80] Update

Hi Amy and Andrea,

I am truly saddened to say that after multiple discussions with Doug Cahill and after meeting with Rick Cantele
yesterday, it has been confirmed to me that my employment with Salisbury Bank will not be continued if I
pursue election to the New York State Assembly this November.

Both Doug and Rick reiterated to me that the main concern is that, if elected, I would not have the necessary
time it takes to be a successful originator and grow our brand in New York.! understand the concern, but
disagree with this sentiment entirely. I am absolutely certain that I would be able to fully commit myself to the
bank and far surpass any go,als that would be set for me. When it comes to work ethic and competitive spirit, I
have always been and always will be someone who strives to do the best I can in every role I hold (I actually
even had it on my mind that I wanted to win nRookie of the Year" next year for the bank). I was truly excited to
begin originating and helping us expand in New York State and adding many new customers to our books.

This past weekend, I thought deeply to myself about the possibility of holding off on running for the Assembly.
But at the end of the day, it is a once in a lifetime opportunity that my community is asking me to pursue. Ifl
were to give it up, I' would truly regret looking back thinking nwhat if?". The chance to be the youngest
Assemblyman since Teddy Roosevelt is one that I can't give up on.

I cannot thank the both of you enough for all the time you both took to train me and for all the valuable
information that you taught me. I truly wish this did not have to be the outcome, because I grew to really
appreciate the business we do, and I enjoyed all the great people I worked with. As Rick told me, if I am not
successful in November's election, he hopes that I will consider coming back to the bank to possibly fill the
same residential role or maybe even another role in commercial lending.

With all my best regards,
Will Truitt


                                                           1
                                                                                               D-000104
FILED: DUTCHESS COUNTY CLERK 08/22/2018 02:29 PM                                                     INDEX NO. 2018-52675
             Case
NYSCEF DOC. NO. 1 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 RECEIVED
                                                                      Page 22 of 115 08/23/2018
                                                                              NYSCEF:




         McCULLOUGH GINSBERG
         MONTANO & PARTNERS LLP
         122 E 42nd Street, Suite 3505
         New York, NY 10168
         Tel: (646) 435-0300
         tmccullough@mgpllp.com
         Attorneys for Plaintiff

         Coughlan Law Offices, LLP
         P.O. Box 72, 22 Hutton St.
         Rhinecliff, NY 12574
         Tel: (845) 802-6684
         coughlanlawoffices@gmail.com
         Co-counsel for Plaintiff


         SUPREME COURT OF THE STATE
         OF NEW YORK
         DUTCHESS COUNTY
         -----------------------------------------------------x   SUMMONS AND VERIFIED COMPLAINT

         William Gunnar Truitt,                                   Index No: __________________

                                            Plaintiff,            August 21, 2018

         vs.                                                      Plaintiff Designates Dutchess County as the
                                                                  Place of Trial and Requests Trial by Jury
         Salisbury Bank and Trust Company; and
         Salisbury Bancorp, Inc.,                                 The Basis of Venue is Place of Employment, the
                                                                  Locus of the Tort, and Domicile of the Plaintiff
                                            Defendants.

         -----------------------------------------------------x




                                                             1 of 13
FILED: DUTCHESS COUNTY CLERK 08/22/2018 02:29 PM                           INDEX NO. 2018-52675
             Case
NYSCEF DOC. NO. 1 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 RECEIVED
                                                                      Page 23 of 115 08/23/2018
                                                                              NYSCEF:




                                            2 of 13
FILED: DUTCHESS COUNTY CLERK 08/22/2018 02:29 PM                                              INDEX NO. 2018-52675
             Case
NYSCEF DOC. NO. 1 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 RECEIVED
                                                                      Page 24 of 115 08/23/2018
                                                                              NYSCEF:




                                          PRELIMINARY STATEMENT

                Plaintiff William Gunnar Truitt (“Mr. Truitt”) brings this suit against Salisbury Bank and

         Trust Company (“Bank”) and Salisbury Bancorp, Inc. (collectively “Defendants”), for violating

         New York Labor Law by retaliating against Mr. Truitt and wrongfully terminating his

         employment due to Mr. Truitt’s political activities.

                Mr. Truitt is and has been an elected official in Dutchess County since 2015, which was

         disclosed to and known by the Bank at the time of his hiring in February 2018. Less than three

         months into Mr. Truitt’s rapidly-progressing employment with the Bank, Mr. Truitt announced

         his intention to continue his political service by running for New York State Assembly District

         106 on Facebook.      Mr. Truitt was endorsed for that Office by the Republican Parties for

         Dutchess and Columbia counties (which comprise District 106).

                Almost immediately after Mr. Truitt announced his intention to run for District 106, Mr.

         Truitt was callously terminated by the Bank solely and exclusively because of the Bank’s ties to

         Mr. Truitt’s incumbent Democratic opponent for District 106 in flagrant violation of New York

         Labor Law Section 201-d. As a result of Defendants’ willful and unlawful conduct, Mr. Truitt is

         entitled to an award of damages in an amount to be determined at trial and attorneys’ fees.



                                      THE PARTIES AND JURISDICTION

         1.     The Bank Defendant is a bank and trust company with a branch office for the transition

         of business located at 11 Garden Street, Poughkeepsie, NY 12601. Mr. Truitt was hired by the

         Bank in February of 2018 to work out of the Bank’s Poughkeepsie office, and within the

         jurisdictional confines of this Court.

         2.     The Bank is incorporated in the state of Connecticut with headquarters in Lakeville, CT.



                                                          3


                                                      3 of 13
FILED: DUTCHESS COUNTY CLERK 08/22/2018 02:29 PM                                            INDEX NO. 2018-52675
             Case
NYSCEF DOC. NO. 1 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 RECEIVED
                                                                      Page 25 of 115 08/23/2018
                                                                              NYSCEF:




         3.     This Court has jurisdiction over the present controversy in that Defendants are

         conducting businesses in the State of New York.

         4.     Venue in this Court is proper because the actions complained of herein were committed

         within the jurisdictional confines of the State of New York and County of Dutchess and/or

         because Defendants are conducting business in Dutchess County, New York.

         5.     Upon information and belief, Salisbury Bancorp, Inc. is a publicly traded company

         (NASDAQ: SAL) incorporated in the state of Connecticut with headquarters in Lakeville,

         Connecticut and is the parent company of the Bank.

         6.     Upon information and belief, Salisbury Bancorp, Inc. controls and is responsible for the

         conduct of the Bank.

         7.     Mr. Truitt is a resident of Dutchess County and lives in Hyde Park, New York.

         8.     Mr. Truitt is a 2017 honors graduate of Marist College, where he obtained a B.S. in

         Business Administration with a concentration in finance.

         9.     Mr. Truitt was elected to the County Legislature of Dutchess County in 2015, while he

         was still attending college.

         10.    Mr. Truitt was elected as a Republican representing the 7th District in the Dutchess

         County Legislature.

         11.    In 2017, the voters in Dutchess County reelected Mr. Truitt to the 7th District in the

         Dutchess County Legislature.

         12.    Commencing at or around February 26, 2018 and until the date of his termination, Mr.

         Truitt was employed by the Bank for the purpose of originating mortgage loans.

         13.    Mr. Truitt was eligible to participate in Defendants’ incentive compensation program.




                                                        4


                                                    4 of 13
FILED: DUTCHESS COUNTY CLERK 08/22/2018 02:29 PM                                              INDEX NO. 2018-52675
             Case
NYSCEF DOC. NO. 1 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 RECEIVED
                                                                      Page 26 of 115 08/23/2018
                                                                              NYSCEF:




         14.    Mr. Truitt was at all times relevant herein up until the date of his termination an

         employee of Bank within the meaning of the relevant provisions of New York Labor Law.



                                          FACTUAL BACKGROUND

         15.    The Bank offered Mr. Truitt a position in finance in late January of 2018 knowing that

         Mr. Truitt already had a part-time job as an elected Dutchess County Legislator. When Mr.

         Truitt started his employment with the Bank in February of 2018, the Bank was well aware that

         Mr. Truitt had a part-time job as a Dutchess County Legislator.

         16.    Upon Mr. Truitt’s graduation from Marist College with honors in 2017, the Bank was

         swift in hiring Mr. Truitt.

         17.    Mr. Truitt’s basic compensation structure entailed a base salary plus benefits and the bulk

         of his compensation was to be commission-based. The commission portion of Mr. Truitt’s

         compensation was to be based on the amount of residential and commercial loans that he

         originated in the state of New York. Mr. Truitt was informed that the other two loan originators

         employed by the Bank were compensated in excess of $150,000 per year and that Mr. Truitt

         could reasonably expect similar compensation.

         18.    While employed by the Bank, Mr. Truitt progressed through the Bank’s mortgage

         origination training much faster than average. The Bank was so confident in Mr. Truitt’s skills

         and training that the Bank sponsored him for and provided him with a Nationwide Mortgage

         Licensing System identification number.

         19.    Thereafter, the Bank approved Mr. Truitt meeting his first potential lending client in

         Newburgh, New York. Two executives of the Bank attended that meeting by phone and, at the




                                                         5


                                                     5 of 13
FILED: DUTCHESS COUNTY CLERK 08/22/2018 02:29 PM                                                            INDEX NO. 2018-52675
             Case
NYSCEF DOC. NO. 1 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 RECEIVED
                                                                      Page 27 of 115 08/23/2018
                                                                              NYSCEF:




         end of the meeting, provided laudatory feedback to Mr. Truitt regarding his performance with the

         prospective client.

         20.     At the time Mr. Truitt was hired, he was a 22-year old man with an honors degree, a

         lucrative position at a reputable financial institution, and already a two-term elected official in

         Dutchess County. The Bank changed that in a heartbeat after learning that Mr. Truitt had

         decided to run for a New York citizen legislature position that is currently held by a Democratic

         politician with strong connections to the Bank’s Board of Directors.

         21.     Mr. Truitt formally started his employment with the Bank on or around February 26,

         2018. Mr. Truitt reported to Douglas Cahill (Vice President, Director of Human Resources) and

         Amy Raymond (Senior Vice President Retail Lending and Commercial Operations). Mr. Truitt

         was also trained by Maria Seeley in the Poughkeepsie office.

         22.     Mr. Truitt had a dual report to Amy Raymond and Assistant Vice President Andrea

         MacArthur.

         23.     In a Facebook post on or around April 12, 2018, Mr. Truitt announced his campaign for

         the office of New York State Assembly District 106, a part-time citizen legislature position.1 At

         this time, Mr. Truitt was still unaware of the strong connections between Bank’s Board of

         Directors and the incumbent Democratic Assemblymember for District 106.

         24.     Approximately one day later, on Friday the 13th, Mr. Truitt was asked to attend an

         unscheduled meeting wherein Douglas Cahill and Amy Raymond informed him that they were

         aware of his candidacy for New York State Assembly District 106 and concerned about the

         possibility of him holding that office. Mr. Cahill and Ms. Raymond told Mr. Truitt to submit a

         1
          New York State Assemblymembers frequently hold full-time outside employment. Regarding the State Assembly,
         New York’s Governor Andrew Cuomo has stated “part-time legislators” are “the design of the system,” noting that
         “[t]he thought is it’s better to not have a full-time legislators.” NY State of Politics,
         http://www.nystateofpolitics.com/2013/07/cuomo-dislcosure-provides-for-significant-information/ (last visited Aug.
         20, 2018).

                                                                 6


                                                            6 of 13
FILED: DUTCHESS COUNTY CLERK 08/22/2018 02:29 PM                                              INDEX NO. 2018-52675
             Case
NYSCEF DOC. NO. 1 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 RECEIVED
                                                                      Page 28 of 115 08/23/2018
                                                                              NYSCEF:




         written explanation of the position he was running for and whether it would impact his ability to

         commit himself to the Bank. Mr. Truitt submitted the requested letter the following Monday.

         25.    Approximately two weeks after Mr. Truitt submitted that letter describing the part-time

         citizen legislature position he was running for, he was informed that Mr. Cahill was coming to

         Poughkeepsie to discuss the letter with him. During that meeting, Mr. Cahill stated he had

         recently communicated with Arthur Bassin (a/k/a Art Bassin), a member of the Bank’s Board of

         Directors.

         26.    Specifically, Mr. Cahill indicated that Mr. Bassin was not comfortable with Mr. Truitt

         running for District 106.

         27.    Mr. Cahill then told Mr. Truitt that he needed to make a choice between his employment

         with the Bank and campaign for District 106. Without more, that manufactured ultimatum was a

         violation of New York Labor Law.

         28.    Mr. Truitt then politely asked to meet with the CEO of the Bank, Richard Cantele, who is

         also a member of the Bank’s Board of Directors. That meeting took place in Connecticut on or

         around April 30, 2018 and lasted approximately 30 minutes. During that meeting, Mr. Cantele

         indicated that he had also been in communication with Board of Directors member Arthur

         Bassin, and that Mr. Bassin was not comfortable with Mr. Truitt being both a candidate for

         District 106 and an employee of the Bank. After that meeting, Mr. Truitt again met with

         Douglas Cahill, and informed Mr. Cahill that he was still running for District 106, at which point

         Mr. Cahill terminated Mr. Truitt’s employment. These actions by Mr. Cahill, Ms. Raymond, Mr.

         Cantele, Mr. Bassin, and the Bank violated New York Labor Law.

         29.    Arthur Bassin is a Democrat who resides in Columbia County, New York. In addition to

         serving on the Bank’s Board of Directors, Mr. Bassin is the elected Democratic Town Supervisor



                                                         7


                                                     7 of 13
FILED: DUTCHESS COUNTY CLERK 08/22/2018 02:29 PM                                            INDEX NO. 2018-52675
             Case
NYSCEF DOC. NO. 1 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 RECEIVED
                                                                      Page 29 of 115 08/23/2018
                                                                              NYSCEF:




         for Ancram, New York. Mr. Bassin is also a long-time political and financial supporter of Didi

         Barrett (Dianne Dewitt Barrett), the three-term incumbent Democratic New York

         Assemblymember for District 106 — the same district for which Mr. Truitt had recently

         announced his Republican candidacy.        Like Mr. Bassin, Ms. Barrett is a Democrat and

         homeowner in Columbia County. Although the Bank did not disclose it to Mr. Truitt, Mr. Bassin

         has endorsed Ms. Barrett’s candidacies and made contributions to funds such as “Friends of DiDi

         Barrett for Assembly.” Mr. Bassin has also personally contributed several thousand dollars

         specifically to Ms. Barrett’s Democratic campaign for District 106.

         30.    Mr. Truitt’s run for public office was the one and only reason provided for the

         termination of his employment. Any retroactive claim by Defendants in this litigation that Mr.

         Truitt was terminated for any reason other than his political activity would be pretextual,

         especially in view of the fact that multiple members of the Bank’s Board of Directors have

         personally and specifically contributed to Ms. Barrett’s Democratic campaign for New York

         State Assembly District 106.

         31.    Mr. Truitt has been severely and unfairly damaged by the actions of the Bank. By the

         Bank’s own reckoning, Mr. Truitt has lost a position worth over $150,000 per year plus benefits.

         Mr. Truitt’s professional reputation has been prejudiced by the Bank and he will forever have to

         explain in job interviews why he was terminated from his first position after college by a

         reputable bank in under three months.

         32.    In addition to unlawfully terminating Mr. Truitt, the Bank has undermined Mr. Truitt’s

         political campaign for the District 106 State Assembly race because it was well aware that Mr.

         Truitt’s ability to effectively run for office would become much more difficult if he were

         stripped of his income and consumed with a search for new employment instead of being a junior



                                                         8


                                                     8 of 13
FILED: DUTCHESS COUNTY CLERK 08/22/2018 02:29 PM                                              INDEX NO. 2018-52675
             Case
NYSCEF DOC. NO. 1 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 RECEIVED
                                                                      Page 30 of 115 08/23/2018
                                                                              NYSCEF:




         executive at a reputable bank. If elected as a New York State Assemblymember, Mr. Truitt

         would be paid approximately $80,000 per year for his part-time service to the state while

         accruing time towards a New York State pension.

         33.    The unfair actions of the Bank were calculated to prevent Mr. Truitt from receiving those

         benefits, interfere with Mr. Truitt’s Republican campaign for District 106, and protect the

         incumbent Democratic Assemblymember for District 106.

         34.    As a result of the Bank’s abrupt and illegal termination of Mr. Truitt’s employment, Mr.

         Truitt was and continues to be damaged through loss of compensation (including past and future

         wages), benefits, commissions, earned and unused paid time off, and damage to his professional

         reputation, all of which has caused him extreme mental languish.

         35.    Upon information and belief, subsequent to Mr. Truitt’s termination from the Bank, the

         Bank caused a false and misleading email to be sent to Bank employees indicating that Mr. Truitt

         had chosen to leave his employment to pursue a career in politics. In fact, Mr. Truitt had done

         everything that he could to maintain his employment with the Bank including presenting the

         Bank with a written copy of the New York State Legislative Ethics Commission Advisory

         Opinion regarding Assemblymembers’ ability to hold outside employment as well as a schedule

         for the Assembly demonstrating that his potential Assemblymember role would not interfere

         with his responsibilities to the Bank.

         36.    Using personal non-Bank communication devices, a number of Bank employees reached

         out to Mr. Truitt after his termination to express their shock and dismay that their employer, the

         Bank, would act so unfairly to Mr. Truitt because of his political activity.




                                                          9


                                                       9 of 13
FILED: DUTCHESS COUNTY CLERK 08/22/2018 02:29 PM                                                  INDEX NO. 2018-52675
             Case
NYSCEF DOC. NO. 1 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 RECEIVED
                                                                      Page 31 of 115 08/23/2018
                                                                              NYSCEF:




                                           NEW YORK LABOR LAW

         37.    The Bank’s actions against Mr. Truitt unambiguously violate New York Labor Law

         Section 201-d, which states:

                        [I]t shall be unlawful for any employer . . . to discharge from
                        employment or otherwise discriminate against an individual in
                        compensation, promotion or terms, conditions or privileges of
                        employment because of . . . an individual’s political activities. . . .

         38.    That statute also includes “running for public office” in its definition of “Political

         activities.” N.Y. Lab. Law § 201-d(1)(a).



                                                       COUNT I

         39.    Plaintiff realleges and incorporates by reference all previous paragraphs, including the

         preliminary statement, as if set forth herein.

         40.    The Bank’s actions in response to Mr. Truitt’s Republican campaign for New York State

         Assembly District 106 are violative of New York Labor Law Section 201.

         41.    In sum, Mr. Truitt was fired because of his Republican campaign for New York State

         Assembly District 106, and that retaliation is categorically prohibited by the State of New York.



                                              PRAYER FOR RELIEF

         Plaintiff respectfully petitions the Court for the following relief:

         1.     A judgment that Defendants are liable for each Count in this complaint.

         2.     A judgment that Defendants violated N.Y. Lab. Law § 201-d by discriminating against

                Mr. Truitt and terminating his employment.




                                                             10


                                                          10 of 13
FILED: DUTCHESS COUNTY CLERK 08/22/2018 02:29 PM                                            INDEX NO. 2018-52675
             Case
NYSCEF DOC. NO. 1 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 RECEIVED
                                                                      Page 32 of 115 08/23/2018
                                                                              NYSCEF:




         3.    Injunctive relief including a Court Order that the Bank issue a letter of recommendation

               on Mr. Truitt’s behalf to mitigate the damage to Mr. Truitt’s future employment

               opportunities.

         4.    Monetary damages to Mr. Truitt for his loss of past and future income, commissions,

               benefits, and other potential compensation.

         5.    Compensation for the damage done by the Bank to Mr. Truitt’s professional reputation

               and future earning potential.

         6.    Compensation for the damage done by the Bank to Mr. Truitt’s political campaign.

         7.    Compensation for the mental anguish caused by Mr. Truitt’s abrupt and unfair

               termination by the Bank.

         8.    Punitive damages in an amount to be determined by the Jury.

         9.    Costs of action incurred herein, including expert fees.

         10.   Attorneys' fees, including fees pursuant to New York Labor statutes.

         11.   Pre-judgment and post-judgment interest, as provided by law.

         12.   Such other and further legal and equitable relief as this Court deems necessary, just, and

               proper.




                                                        11


                                                    11 of 13
FILED: DUTCHESS COUNTY CLERK 08/22/2018 02:29 PM                                                                              INDEX NO. 2018-52675
             Case
NYSCEF DOC. NO. 1 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 RECEIVED
                                                                      Page 33 of 115 08/23/2018
                                                                              NYSCEF:




         Dated:   New      York,    New    York
                  August      21,   2018




                  Respectfully        Submitted,




                                                           Ted      McCullough
                                                           Robert          B.    Lower
                                                           MCCULLOUGH                                   GINSBERG
                                                           MONTANO                          &      PARTNERS                  LLP
                                                                                42"4
                                                           122      East                     Street,        Suite     3505
                                                           New       York,            New          York       10168
                                                           Phone:          (646)            747-4677
                                                           Facsimile:              (646)            349-2217
                                                           tmccullough@mgpilp.com
                                                           rlower@mgpilp.com

                                                           Attorneys            for         Plaintif


                                                           James         Coughlan
                                                           Coughlan              Law             Offices,       LLP
                                                           P.O.     Box         72,         22     Hutton       St.

                                                           Rhinecliff,             NY            12574

                                                           Phone:          (845)            802-6684
                                                           coughlanlawoffices@gmail.com

                                                           Co-counsel                 for        Plaintif




                                                      12




                                                   12 of 13
FILED: DUTCHESS COUNTY CLERK 08/22/2018 02:29 PM                                                                                                                                                                                                                   INDEX NO. 2018-52675
NYSCEF DOC. NO. 1                               Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 34 of 115                                                                                                                            RECEIVED NYSCEF: 08/23/2018




                                                                                                                DEMAND_FOR                               JURY              TRIAL


                                                                                        demands                      a jury        trial        on    all      causes             of     action            and        claims         with         respect           to
                                         Plaintiff                hereby



                         which                     have           a right              to     jury          trial.
                                     they


.




                         STATE             OF        NEW YORK                                          )

                                                                                                       )

                         COUNTY                 OF DUTCHESS                                            )



                                                                                                                               VERIEICATION


                                     Before               me,             the          undersigned                                          public,            persoiially
                                                                                                                                                                                              appeared                WILLIAM                     GUNNAR
                                                                                                                          notary



                     TRUITT,                known                  to       me           as        the          person          whose                name         is       subscribed                     below,          and        being           first         duly




                     sworn,         deposesandstates                                        as       follows:




                                    That           Affiant                     has          reviewed                     the       foregoing                   VERIFIED                            COMPLAINT                            and        knows                 the




                    contents          thereof                to     be          true          to      Affiant's                own         laiuwledge,                     except             as     to    the      matters             therein           stated           to




                    be   alleged           on        information                            and          belief,         and       as      to    those         matters,                Affiant             believes             those         matters              to      be



                true.




                                   The      undersigned                           affirms                   that       the      foregoing                   statements                  are        true      under            peñalties              of      perjury.




                                                                                                                                                              William                  Gunnar              Truitt




             Subs              be             d              orn          to      before                   me
             this        6          da        of                  gust,           2018.

                                                                                                                                                                 J A N E S               L          C 0 U 6 H 1 A

                                                                                                                                                  NOTARY                   P"9LIC                    STATE               0F         NY
                                                                                                                                                                       N     at          CO6359072
                                                                                                                                                88ALI          FIE6               an      OU TC II E S S C O U5                       T Y
                                                     o                  Public
                                                              ry
                                                                                                                                                     C O    NH    I S S I O N                E   XP1RES                 NA      Y   3G        70tl




                                                                                                                                                 13




                                                                                                                                           13 of 13
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 35 of 115


                                                                       Page 1
 1

 2                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
 3

      WILLIAM GUNNAR TRUITT,
 4                                  Plaintiff,
                                                      Case No.
 5                      -against-                     7:18-cv-08386-NSR
 6    SALISBURY BANK and TRUST COMPANY;
      and SALIBURY BANCORP, INC.,
 7                                  Defendants.
      ---------------------------------x
 8

 9                    DEPOSITION OF RICHARD CANTELE
10                           New York, New York
11                          MONDAY, JULY 29, 2019
12                                10:00 a.m.
13

14

15

16

17

18

19

20

21

22    Job No: 165208
23    Reported by: David Levy, CCR, RPR, CLR
24

25


                   TSG Reporting - Worldwide    877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 36 of 115

                                               Page 2                                                    Page 3
 1                                                        1

 2                                                        2    A P P E A R A N C E S:
 3         DEPOSITION OF RICHAR CANTELE, taken by         3

 4     the Plaintiff, pursuant to Subpoena, at the        4       McCULLOUGH GINSBERG MONTANO & PARTNERS
 5     offices of Littler Mendelson, 900 Third            5       Attorneys for Plaintiff
 6     Avenue, before DAVID LEVY, CCR, RPR, CLR, a        6          122 East 42nd Street
 7     Notary Public of the State of New York             7          New York, New York 10168
 8                                                        8

 9                                                        9       BY: ROBERT LOWER, ESQ.
10                                                        10

11                                                        11

12                                                        12      LITTLER MENDELSON
13                                                        13      Attorneys for Defendants
14                                                        14         1085 Raymond Boulevard
15                                                        15         Newark, New Jersey 07102
16                                                        16      BY: LINDSAY SORIN, ESQ.
17                                                        17

18                                                        18

19                                                        19

20                                                        20

21                                                        21

22                                                        22

23                                                        23

24                                                        24

25                                                        25




                                               Page 4                                                    Page 5
 1                                                         1
 2        IT IS HEREBY STIPULATED AND AGREED,              2    R I C H A R D C A N T E L E , having been
 3   by and between counsel for the respective parties     3         duly sworn by the Notary Public, was
 4   hereto, that the filing, sealing and certification    4         examined and testified as follows:
 5   of the within deposition shall be and the same        5    EXAMINATION BY
 6   are hereby waived;                                    6    MR. LOWER:
 7        IT IS FURTHER STIPULATED AND AGREED              7         Q. Good morning, Mr. Cantele.
 8   that all objections, except as to the form of the     8         A. Good morning.
 9   question, shall be reserved to the time of the        9         Q. My name is Robert Lower. I represent
10   trial;                                               10    Mr. Truitt in this case. And I'm going to start
11        IT IS FURTHER STIPULATED AND AGREED             11    off with some just general guidelines and a couple
12   that the within deposition may be signed             12    of questions as well. How many times have you been
13   before any Notary Public with the same force and     13    deposed?
14   effect as if signed and sworn to before the          14         A. This is the first.
15   Court.                                               15         Q. And of course, you understand that this
16                   -oOo-                                16    is a question-and-answer format.
17                                                        17         A. I do.
18                                                        18         Q. Unless you indicate otherwise, I will
19                                                        19    understand that you'll be able to answer my
20                                                        20    questions with a direct answer or let me know if
21                                                        21    you don't know what the answer is.
22                                                        22         A. Okay.
23                                                        23         Q. Similarly, unless you indicate
24                                                        24    otherwise, I will assume that you understood my
25                                                        25    questions; is that okay?



                                                                                                                     2
                           TSG Reporting - Worldwide                 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 37 of 115

                                              Page 26                                                   Page 27
 1                   Cantele                                1                  Cantele
 2       A. Correct.                                        2   concerned that he wouldn't be able to fulfill the
 3       Q. And you were starting a train of                3   role we were looking to fill and provide the level
 4   thought when you said, "You know, he came into the     4   of service necessary to be a successful
 5   meeting, with some" -- a certain type of               5   originator.
 6   understanding that I did not get from you, is that     6        Q. And to cut to the chase, I think that
 7   correct?                                               7   when you said Mr. Truitt understood there was a
 8       A. I guess it was my feeling at the time           8   decision to make on his part, I think you were
 9   that he was -- he wanted to state his case about       9   referring to the fact that Salisbury told him he
10   his ability to do both jobs when we had already       10   needed to choose between his campaign and his job
11   communicated to him previously that we, in our        11   at Salisbury.
12   judgement, we didn't think he could fulfill the       12            MS. SORIN: Object to the form.
13   role of residential mortgage originator that we       13        Mischaracterized prior testimony.
14   were looking to fill in the Riverside division.       14        Q. Is that correct?
15             So that he, I think that he had, you        15        A. No. Could you say that again?
16   know, from prior meetings, he had, I think,           16        Q. Sure. When you mentioned Mr. Truitt's
17   understood probably that he, there was a decision     17   understanding that there was a decision to make on
18   to make on his part.                                  18   his part, were you referring to the fact that
19       Q. When you say "a decision to make on his        19   Salisbury told him he needed to make a decision
20   part," what do you mean by that?                      20   between his job, meaning keeping his job, and his
21       A. Well again, we were concerned, given           21   campaign for New York State Assembly?
22   what we understood the requirements of this job to    22        A. I think he had to make a decision as
23   be, that in our judgement, based on our knowledge     23   to which job he was most interested in.
24   and experience, which, in that room, there was a      24        Q. And I appreciate that. But my question
25   lot of it with Doug and Amy and myself, we were       25   is, did Salisbury tell Mr. Truitt that he needed to

                                              Page 28                                                   Page 29
 1                  Cantele                                 1                  Cantele
 2   make a decision between keeping his job at             2           MR. LOWER: Yes.
 3   Salisbury and continuing with his campaign for New     3           MS. SORIN: Thank you.
 4   York State Assembly?                                   4       Q. My understanding is that Mr. Truitt was
 5       A. Who do you mean by "Salisbury"?                 5   told he needed to decide between keeping his job at
 6       Q. Well, I'm intentionally not using               6   Salisbury and continuing his campaign for New York
 7   names, because I naturally don't have as much of an    7   State Assembly.
 8   understanding as to your day-to-day --                 8           Are you contesting the accuracy of that
 9       A. I don't think I told him that, if               9   assertion?
10   that's what you're asking me.                         10           MS. SORIN: Objection. Asked and
11       Q. And that's fine. I'm intentionally not         11       answered.
12   using your name because I'm not trying to corner      12       Q. As a general matter, you still do get
13   you here. But my understanding is that Mr. Truitt     13   to answer the question unless Lindsay tells you not
14   was told he needed to decide between continuing his   14   to.
15   campaign for New York State Assembly and keeping      15       A. Okay. I think that it is wrong to say
16   his job.                                              16   we -- the "continuing the campaign" part is not
17            Are you --                                   17   accurate, I don't believe. I did not say that. I
18       A. I don't think it was character --              18   think we were concerned, and we relayed our
19            MS. SORIN: Let him finish the                19   concerns, regarding his ability to fulfill the
20       question.                                         20   role the bank was looking for in the Riverside
21            THE WITNESS: I'm sorry.                      21   division, and take this other job which required
22            MS. SORIN: And give me a second to           22   him to be out of the bank for at least sixty days
23       place an objection on the record.                 23   a year. And common sense would say, given this
24            THE WITNESS: Sorry.                          24   job, that there would be campaigning to be done.
25            Can you restate your question?               25       Q. Do you have any personal knowledge of



                                                                                                                      8
                           TSG Reporting - Worldwide               877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 38 of 115

                                             Page 30                                                  Page 31
 1                  Cantele                               1                   Cantele
 2   Mr. Truitt's campaigning interfering with his        2        A. I'm sorry, could you ask it again?
 3   ability to do his job at Salisbury?                  3        Q. Sure, I'll give Dave a break this time.
 4            MS. SORIN: Object to the form.              4             Do you have any personal knowledge OF
 5       A. In my conversation with Will, my              5    Mr. Truitt's campaigning interfering with his
 6   feeling was that Will wasn't entirely sure of all    6    ability to do his job at Salisbury.
 7   the requirements of this other job. I was            7        A. Campaigning up until the time that he
 8   absolutely sure he was not entirely sure of the      8    resigned?
 9   requirements of the Salisbury job.                   9        Q. And I think we both know that whether
10   MO          MR. LOWER: I move to strike the          10   or not Mr. Truitt resigned is something we're
11       nonresponsive portions of the answer.            11   probably not going to agree upon today. So --
12            MS. SORIN: And I state my objection         12            MS. SORIN: Objection. There's no
13       on the record. It's completely responsive.       13       question there.
14            MR. LOWER: Could we just get a              14            MR. LOWER: That's fine. There was
15       read-back on that question.                      15       also not a responsive answer, again. So I'm
16            (Record read.)                              16       doing my best --
17       Q. And that just means that I'm asking my        17            MS. SORIN: He asked you to clarify
18   question again. I'm sorry.                           18       the question. So please clarify or respond
19       A. Okay.                                         19       to his question before he can respond
20       Q. And he can read it again --                   20       accurately.
21       A. You're asking me the question again?          21       Q. During the course of Mr. Truitt's
22       Q. Yes, I am. Sorry for not making that          22   employment at Salisbury, do you have any personal
23   clear.                                               23   knowledge of Mr. Truitt's campaigning interfering
24            MS. SORIN: Objection, asked and             24   with his ability to do his job at Salisbury?
25       answered.                                        25       A. No.

                                             Page 32                                                  Page 33
1                   Cantele                               1                   Cantele
2         Q. Did you tell Mr. Truitt that the time        2    attention of anyone else at Salisbury?
3    commitment required by his potential outside         3        A. No.
4    employment could not be accommodated?                4        Q. Do you know if anyone ever asked
5         A. I don't remember.                            5    Mr. Truitt if his campaign for New York State
6         Q. Another thing that we do in depositions      6    Assembly would impair his ability to do his job at
7    is simply verify that e-mails look like true and     7    Salisbury?
8    accurate copies of what came into your in-box.       8        A. I don't know.
9             Are you unable to speak to that with        9        Q. When you referred to Mr. Truitt's
10   respect to P-52? And I'm just -- because you said    10   outside employment earlier, would you agree that
11   earlier that you didn't remember seeing it before.   11   you were only referring to possible outside
12   You can answer any way you like, but --              12   employment in the event that Mr. Truitt won his
13            MS. SORIN: Object to the form.              13   campaign and was elected to New York State
14        Q. -- for the record, I'll ask, does this       14   Assembly?
15   look like a true and accurate copy of an e-mail      15           MS. SORIN: Object to the form.
16   sent to you?                                         16       A. That is what I was referring to, that
17        A. Yes.                                         17   outside employment.
18        Q. And earlier, I did give you an               18       Q. Does Salisbury have any type of
19   opportunity to identify any quotes in this e-mail    19   internal work flow or process for evaluating
20   that you contended were not accurate. Did you        20   potential outside employment by Salisbury
21   finish your answer to that question?                 21   employees?
22        A. I believe so.                                22       A. Yes.
23        Q. And to the extent you believed any part      23       Q. Can you describe that for me?
24   of Mr. Truitt's 1:02 p.m. e-mail was not accurate,   24       A. So, I believe it's on an annual basis.
25   did you take any action to bring that to the         25   Doug Cahill sends a communication throughout the



                                                                                                                    9
                           TSG Reporting - Worldwide              877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 39 of 115

                                             Page 98                                                    Page 99
 1                  Cantele                                 1                   Cantele
 2   aware of it and when we talked to him about it.        2   Salisbury?
 3   MO          MR. LOWER: And I'll politely move to       3        A. Can you clarify "campaign"?
 4       strike the nonresponsive --                        4        Q. Would "candidacy" help?
 5           MS. SORIN: Objection. Can you ask a            5        A. You're asking me specifically about
 6       clarifying question?                               6   the time frame from the announcement until the
 7           MR. LOWER: And I'm going to ask the            7   election?
 8       same question.                                     8        Q. I'm limiting it to, you know, his short
 9           MS. SORIN: And Mr. Cantele, if                 9   employment with Salisbury; and basically, just, if
10       there's a question that you don't understand      10   anybody at Salisbury asked Will whether his
11       that Mr. Lower asks, feel free to ask him to      11   campaign would Assembly would impair his ability to
12       rephrase or clarify so that --                    12   do his job.
13           THE WITNESS: Okay.                            13        A. I don't know.
14           MS. SORIN: -- the questions may be as         14        Q. With respect to P-61 and P-60, and I
15       responsive as possible.                           15   guess I'll limit my question to P-60, the
16           THE WITNESS: Okay.                            16   termination checklist.
17           MR. LOWER: Full agreement.                    17            Would you agree that the termination
18       Q. Did anyone ever tell you that                  18   date listed on P-60 is incorrect?
19   Mr. Truitt's campaign for New York State Assembly     19        A. I don't have enough information to
20   was impairing his ability to do his job at            20   answer that question.
21   Salisbury?                                            21        Q. Well, I believe that you testified that
22       A. No.                                            22   Mr. Truitt ended his employment by submitting a
23       Q. Do you know if anyone ever asked               23   letter to the bank. And you identified that letter
24   Mr. Truitt if his campaign for New York State         24   today and that letter is dated May 1; is that
25   Assembly would impair his ability TO do his job at    25   correct?

                                           Page 100                                                    Page 101
 1                   Cantele                                1                   Cantele
 2       A. Are you talking about P-56?                     2   is the date, I agree that is the date of this
 3       Q. Yes.                                            3   letter, and -- but I don't -- I don't know without
 4       A. So this is the letter I was referring           4   better understanding it, he could have told Amy
 5   to and it is dated May 1st. And it was to Doug.        5   and Linda King the day before.
 6   Both letters are dated May 1st. So what's your         6            MS. SORIN: Are you speculating?
 7   question?                                              7        Don't speculate.
 8           MS. SORIN: Can you restate your                8            THE WITNESS: Oh, sorry. Okay. I
 9       question?                                          9        apologize. I should not speculate.
10                                                         10        A. I don't -- could you ask me again? I
             MR. LOWER: Of course. Of course.
11                                                         11   apologize.
         Q. Would you agree that the April 30
12                                                         12        Q. Sure. What was the last day of
     termination date listed on P-60 is incorrect?
13                                                         13   Mr. Truitt's employment, how about that?
             MS. SORIN: I'm going to object to
14                                                         14            MS. SORIN: I'm going to object to the
         form.
15                                                         15        form.
             You can answer if you know.
16                                                         16        Q. We are going around the circles a bit
         A. I don't know.
17                                                         17   here. We -- I think we've confirmed ad nauseam
         Q. But today you did testify that
18                                                         18   that your position is that Mr. Truitt's employment
     Mr. Truitt ended his employment by submitting a May
                                                           19   ended when he submitted an e-mail to the bank on
19   1, 2018 letter to the bank. Correct?
                                                           20   May 1, 2018, which you've described as a
20       A. Correct.
                                                           21   resignation letter. Is that correct?
21       Q. And so how are you unaware as to what
                                                           22        A. Yes.
22   the date that Mr. Truitt's employment ended is?
                                                           23        Q. And accordingly, Mr. Truitt's Salisbury
23           MS. SORIN: Again, same objection,
                                                           24   employment ended May 1, 2018, correct?
24       asked and answered.                               25            MS. SORIN: Again, object to the form.
25       A. That is the date of the letter. That



                                                                                                                 26
                           TSG Reporting - Worldwide               877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 40 of 115

                                           Page 102                                                   Page 103
1                    Cantele                               1                 Cantele
2         A. I would say that's correct.                   2       Q. Mr. Cantele, do you think the
3         Q. And accordingly, the termination date         3   termination date listed on P-60 is accurate?
4    listed on P-60, which reads April 30, 2018, is not    4           MS. SORIN: Again, object to the form.
5    correct. Is that right?                               5       Asked and answered.
6             MS. SORIN: Object to the form.               6       A. I don't know.
7         A. I certainly don't agree.                      7       Q. But you do know when Mr. Truitt's
8         Q. But you agree with May 1, 2018.               8   employment ended, is that correct?
9         A. Yes.                                          9           MS. SORIN: I'm going to object and
10        Q. The last day of Mr. Truitt's                 10       I'm going to instruct him not to answer the
11   employment, correct?                                 11       question anymore. It's borderline
12        A. Correct.                                     12       harassment at this point. You've asked him
13        Q. And accordingly, you would disagree          13       the same question ten times. He's answered
14   that April 30, 2018, is the last day of              14       the question.
15   Mr. Truitt's employment; correct?                    15       Q. Do you know if Mr. Truitt disclosed his
16            MS. SORIN: Again, same objection,           16   work as a legislator when he applied to Salisbury?
17        asked and answered.                             17       A. I believe he did, yes.
18        A. I don't know.                                18       Q. Do you know if Mr. Truitt needed to
19        Q. So, I mean, I think we have a                19   have his Dutchess County Legislator position
20   relatively simple event on a quite clear date, and   20   approved before he was allowed to work for
21   I don't want to harp on this too much, but --        21   Salisbury?
22            MS. SORIN: Again, object to the             22       A. Needed to have or was it approved?
23        soliloquy. And again, object to any further     23       Q. I guess I'll ask both ways just to give
24        questioning about this topic. It's been         24   you a heads-up.
25        asked and answered multiple times.              25       A. Okay.

                                           Page 104                                                   Page 105
1                   Cantele                                1                  Cantele
2        Q. Do you know if Mr. Truitt was required         2           MS. SORIN: "Political activity."
3    to have his Dutchess County legislator position       3           You may answer the question.
4    approved before he was allowed to work at             4       A. Would you repeat it?
5    Salisbury?                                            5       Q. Yes. Would you agree that Mr. Truitt's
6        A. I believe we were aware of his                 6   campaign for New York State Assembly constitutes
7    Dutchess County legislator position when we hired     7   political activity?
8    him. Therefore, it was de facto approved.             8       A. Yes.
9        Q. Do you know if Mr. Truitt was ever             9   RQ         MR. LOWER: If nothing more than a
10   asked to fill out any type of outside employment     10       note to myself, I'll also be requesting
11   materials with respect to his Dutchess County        11       metadata information with respect to P-60.
12   legislator position?                                 12       Date metadata information specifically.
13       A. I do not know.                                13       Those last two, no further questions on
14       Q. Would you agree that Mr. Truitt's             14       those last two.
15   campaign for New York State Assembly constitutes     15           (A pause in the proceedings.)
16   political activity?                                  16           MR. LOWER: This is previously marked.
17            MS. SORIN: Object to the form.              17       Q. Mr. Cantele, I'm handing you a copy of
18            You can answer if you know.                 18   what's labeled employee handbook January 2018. It
19            MR. LOWER: Can you explain the basis        19   was previously marked P-4, and bears a Bates range
20       of the objection?                                20   D-000123 through 172.
21            MS. SORIN: I'm going to object to the       21           (Handing document to witness.)
22       vagueness of the question.                       22           MS. SORIN: Do you have an extra copy
23            MR. LOWER: Can you identify the             23       for me?
24       attributes of the question you consider          24           MR. LOWER: Of course.
25       vague?                                           25           (Witness perusing document.)



                                                                                                                27
                           TSG Reporting - Worldwide              877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 41 of 115


                                                                          Page 1
1                             D. Cahill
2                 UNITED STATES DISTRICT COURT
3               SOUTHERN DISTRICT OF NEW YORK
4    ---------------------------------------------------x
5    WILLIAM GUNNAR TRUITT,
6                       Plaintiff,     Case No.
7                       vs.            7:18-cv-08386-NSR
8    SALISBURY BANK and TRUST
9    COMPANY; and SALISBURY
10   BANCORP, INC.,
11                     Defendants.
12   ----------------------------------)
13
14
15              DEPOSITION OF DOUGLAS CAHILL
16                      New York, New York
17                        July 22, 2019
18
19
20
21
22
23   Reported by: BONNIE PRUSZYNSKI, RMR, RPR, CLR
24   JOB NO: 164776
25


              TSG Reporting - Worldwide - 877-702-9580
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 42 of 115

                                             Page 2                                                Page 3
 1             D. Cahill                                  1
 2                                                        2   A P P E A R A N C E S:
 3                                                        3
 4                                                        4   MCCULLOUGH GINSBERG MONTANO & PARTNERS
 5                                                        5   Attorneys for the Plaintiff(s)
 6                                                        6      122 East 42nd Street
 7                                                        7      New York, NY 10168
 8                                                        8   BY: ROBERT LOWER, ESQ.
 9                         July 22, 2019                  9
10                         1:04 P.M.                     10
11                                                       11   LITTLER MENDELSON
12                                                       12   Attorneys for the Defendant(s)
13                                                       13     1085 Raymond Boulevard
14                DEPOSITION OF DOUGLAS CAHILL,          14     Newark, NJ 07102
15   held at the offices of Littler Mendelson, P.C.,     15   BY: LINDSAY SORIN, ESQ.
16   900 Third Ave, 8th floor, New York, New York,       16
17   before Bonnie Pruszynski, a Registered              17
18   Professional Reporter, Registered Merit Reporter,   18
19   Certified Livenote Reporter, and Notary Public of   19
20   the State of New York.                              20
21                                                       21
22                                                       22
23                                                       23
24                                                       24
25                                                       25


                                             Page 4                                                Page 5
 1                   D. Cahill                            1                 D. Cahill
 2            (Witness sworn.)                            2    first one: Have you ever been deposed
 3     DOUGLAS CAHILL,                                    3    before?
 4           called as a witness, having been first       4       A. No.
 5           duly sworn, was examined and testified       5       Q. It's of course a question and
 6           as follows:                                  6    answer format. Excuse me. And with that
 7    EXAMINATION                                         7    said, will you be able to answer my questions
 8    BY MR. LOWER:                                       8    with either a direct answer or let me know
 9        Q. Good afternoon. Thank you for                9    that you don't know what the answer is?
10     making the trek down today.                       10       A. Yeah.
11            What neighborhood do you live in?          11       Q. And within that vein, also, you're
12        A. Sharon, Connecticut, so it's like           12    welcome to provide a reasonable estimate, if
13     right up in the upper northwest corner of         13    you don't know an exact date off the top of
14     Connecticut.                                      14    your head. I know I certainly wouldn't in
15        Q. So a Grand Central commute? Is              15    some instances. All that is completely fine.
16     that the --                                       16           And as far as breaks go, I am fine
17        A. We take the Wassaic train, which is         17    with anybody in the room announcing that they
18     probably 15 minutes from my house.                18    want to take a break at any time, especially
19        Q. Cool.                                       19    you, so that's -- you can just jump in at any
20            Well, I have a decent little stack         20    time, let me know. That's fine.
21     of documents. I will try to get you out of        21           Unless you indicate otherwise, is
22     here in a reasonable period of time. That's       22    it okay for me to assume that you have
23     the best I can promise.                           23    understood my questions? And the same thing.
24            A couple of preliminary questions          24    You can let me know if you don't understand
25     about just the way depositions work. The          25    one of my questions. I'm happy to try and


                                                                                       2 (Pages 2 to 5)
                    TSG Reporting - Worldwide - 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 43 of 115

                                         Page 38                                              Page 39
 1                 D. Cahill                           1               D. Cahill
 2       Q. And does this look like a true and         2   have received this memo?
 3    accurate copy of the e-mail chain that I have    3      A. As far as names go?
 4    marked P-31?                                     4      Q. Yes.
 5       A. It does.                                   5      A. It was our HR/Compensation
 6           MR. LOWER: Off the record for one         6   Committee at the time. It has since changed.
 7       second.                                       7      Q. Let's start with --
 8           (Discussion held off the record.)         8      A. I don't think I can list everyone.
 9           (Exhibit P-32, D-0000415 marked for       9      Q. That's okay. Can you list who you
10       identification, as of this date.)            10   remember being on the HR/Compensation
11   BY MR. LOWER:                                    11   Committee?
12       Q. Mr. Cahill, I'm handing you a             12      A. Well, actually, the full board
13    one-page memorandum that I have marked P-32.    13   would have received it as well. The
14    It has a Bates number of D-0000415.             14   HR/Compensation Committee generally then
15           And I am really just planning on a       15   sends their materials to the board, I
16    true and authentic question for this one,       16   believe.
17    whenever you are ready.                         17          But at the time, Art Bassin was the
18           (Pause.)                                 18   chair. Michael Varet. Polly -- I don't know
19       A. Okay.                                     19   her last name. Yeah. Whoever, I think
20       Q. Does P-32 look like a true and            20   George Harnin.
21    accurate copy of a memorandum that you sent     21      Q. What was the last name? Harnin?
22    to HR/Compensation Committee on April 27,       22      A. Harnin.
23    2018?                                           23      Q. Okay.
24       A. Yes.                                      24      A. I honestly don't remember everyone
25       Q. Can you list everybody that would         25   that was on it at the time. Nancy Humphreys

                                         Page 40                                              Page 41
 1                D. Cahill                            1                  D. Cahill
 2   was. Rick would have received it.                 2   board, do you know who left the board between
 3      Q. And you said the board of                   3   Mr. Truitt's employment and today?
 4   directors --                                      4       A. Michael Varet. Magee Allyn.
 5      A. I believe that they received                5       Q. Magee?
 6   materials from the HR compensation, but I         6       A. Magee Allyn.
 7   don't know that for sure.                         7       Q. M-A-G-E-E?
 8      Q. And we said we would use                    8       A. I think it's -- he has a different
 9   "Salisbury" generally before, and I guess now     9   name, a formal name, but I don't -- I don't
10   I am backtracking a tiny bit. When you say       10   remember what that is. I don't deal that
11   "the board," you are referred to the board of    11   much with the board.
12   directors for what entity?                       12       Q. Okay.
13      A. Salisbury, for the                         13       A. So I apologize.
14   Salisbury/Riverside.                             14       Q. You said Magee?
15      Q. It's one board?                            15       A. His name is Magee Allyn, and -- and
16      A. It's one board.                            16   I don't recall who else has left.
17      Q. Regardless of the specific name of         17       Q. That's okay.
18   the entity?                                      18           Same question except to who has
19      A. Yeah.                                      19   joined board the board, and I will just ask
20      Q. About how many people on the board?        20   it, so it's clear. But since Mr. Truitt's
21      A. At the time, I think there were            21   Salisbury employment, who are the new members
22   about 14 or 15.                                  22   to Salisbury's board of directors, if any?
23      Q. And today?                                 23       A. I don't think there is any.
24      A. I believe it's 11.                         24       Q. Okay. I think you said Mr. Bassin
25      Q. And regarding the changes to the           25   was chair at the time. Is that --


                                                                         11 (Pages 38 to 41)
                   TSG Reporting - Worldwide - 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 44 of 115

                                        Page 50                                              Page 51
 1                D. Cahill                           1                D. Cahill
 2   memorandum.                                      2   conflict.
 3      A. Correct.                                   3      Q. And what was the conflict?
 4          MS. SORIN: I'm just going to              4      A. The time that he would be away from
 5      object. There was no question asked.          5   the job, anywhere from two to four days per
 6          MR. LOWER: No problem.                    6   week, six months of the year.
 7      Q. And in your last paragraph, we will        7      Q. Did Mr. Truitt tell you he would be
 8   just say your last sentence of the whole         8   away for two to four days per week for six
 9   memorandum, you wrote, "Management is            9   months of the year, I believe is what you
10   currently reviewing whether a conflict of       10   said?
11   interest exists with the State Assembly         11      A. Yes.
12   campaign and position."                         12      Q. When did he tell you that?
13          And of course you were referring to      13      A. When we asked him to give us an
14   Mr. Truitt's State Assembly campaign; is that   14   update on the parameters of that role. And
15   correct?                                        15   he gave us a schedule for the Assembly
16      A. And the position, correct.                16   position.
17      Q. And his position as a Salisbury           17      Q. And that's the communication that
18   employee?                                       18   you referred to just a moment ago; right?
19      A. No. The position of State                 19          MS. SORIN: Object to the form.
20   Assemblyman and what that would entail.         20      Q. Just for context, I'm trying to
21      Q. With respect to your contention           21   figure out, is that a conversation or an
22   that management is currently reviewing          22   e-mail? So, I will just rephrase this
23   whether a conflict of interest exists, what     23   question.
24   did management conclude?                        24          How did Mr. Truitt tell you that he
25      A. We concluded that there was a             25   would be away for two to four days per week

                                        Page 52                                              Page 53
 1                 D. Cahill                          1                 D. Cahill
 2   for six months, which is what you told me, I     2   through 73.
 3   believe?                                         3          MS. SORIN: And just for the
 4       A. In an e-mail to us with an                4      record, I want to note that only D-70 is
 5   attachment, which included the State Assembly    5      the offer letter. 71, 72, and 73, it's
 6   schedule.                                        6      not in the record yet that these were
 7            (Exhibit P-33, D-000070-073 marked      7      provided to him with an offer letter.
 8       for identification, as of this date.)        8      The letter states that "a development
 9       Q. I am handing you what I have marked       9      plan, which will be outlined to you in an
10   P-33, which appears to be a letter you sent     10      additional document upon your hire date."
11   Mr. Truitt, an offer letter, and you can let    11          So, it's not clear in the record
12   me know whenever you are ready to discuss.      12      that he received any development plan or
13            (Pause.)                               13      any kind of documentation that is
14       A. Okay.                                    14      attached to this letter at the time he
15       Q. Is it accurate for me to describe        15      received the offer letter.
16   this as an offer letter from Salisbury to       16      Q. And Mr. Cahill, to the extent you
17   Mr. Truitt?                                     17   are listening, you see that there is some --
18       A. Yes.                                     18   I certainly agree with Ms. Sorin that these
19       Q. And it looks like you wrote it, and      19   extra pages of P-33 are not a letter, but
20   it's -- it was sent on or around January 29,    20   they are kind of outlines for development of
21   2018; is that correct?                          21   an employee. Is that --
22       A. Yes.                                     22          MS. SORIN: Object to the form.
23       Q. And I will also just let the record      23      Q. Mr. Cahill, with respect to the
24   reflect that P-33, the document we are          24   second page of P-33, is this something that
25   discussing, has a Bates range of D-000070       25   was sent to Mr. Truitt?

                                                                        14 (Pages 50 to 53)
                  TSG Reporting - Worldwide - 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 45 of 115

                                        Page 58                                             Page 59
 1                D. Cahill                           1                D. Cahill
 2   the Affordable Care Act. We couldn't have it     2       A. They are actual shares that -- and
 3   going to 91 days.                                3   it's 2 percent of your salary.
 4      Q. When you say "move it back," you           4       Q. Okay.
 5   mean give it to new hires faster; right?         5       A. At that time.
 6      A. Yes.                                       6       Q. And that's not in a 401(k) or
 7      Q. What --                                    7   anything, that is shares that you could sell
 8      A. And honestly, I don't remember.            8   tomorrow if you wanted to?
 9   We -- the life insurance and disabilities, we    9       A. No. It's a retirement plan. You
10   may have given 1st of the month after 60        10   have -- you can't sell them until you leave
11   days. I just -- I don't recall at that time.    11   the bank.
12   This year, we did change it, in 2019.           12       Q. Okay.
13      Q. Okay.                                     13       A. And then only at whatever you are
14      A. Fairly radically. It's actually           14   vested. There is a vesting period of six
15   after 30 days now.                              15   years.
16      Q. Oh, okay.                                 16       Q. Okay. Progressive, or is it -- the
17          What did the ESOP program entail?        17   vesting schedule, is it -- you know, for
18      A. That's the employee stock ownership       18   example, at three years, is it 50 percent?
19   plan, and you become eligible after a           19       A. It's after two years, it's
20   thousand hours and one year's service.          20   20 percent, and then 20 percent per year
21      Q. For an MLO that has been at the           21   after that. So at six years, it's
22   bank for, let's say a couple years, what type   22   100 percent.
23   of employee stock options do they receive?      23       Q. The 401(k) plans provided for MLOs,
24      A. Not options.                              24   of course an employee can divert part of
25      Q. Sorry.                                    25   their pay electively to their 401(k);

                                        Page 60                                             Page 61
 1               D. Cahill                            1                D. Cahill
 2   correct?                                         2   apply?
 3      A. Correct.                                   3      A. After one full year, as long as the
 4      Q. Does Salisbury do any matching for         4   employee worked a thousand hours, or more.
 5   elective 401(k) contributions?                   5      Q. Thank you.
 6      A. After the first year. You have to          6          How much is the Safe Harbor
 7   be with the bank for -- and it's prorated,       7   matching?
 8   after you have worked a thousand hours.          8      A. At the time, 4 percent.
 9      Q. Okay.                                      9      Q. Okay. So, it's not a massive
10      A. So, if you were hired in February,        10   difference.
11   for example, on February of the next year, if   11          How does paid time off work for
12   you worked a thousand hours, you would then     12   100 percent commissioned MLOs?
13   be prorated for the rest of the year, so ten    13      A. For 100 percent commissioned MLOs,
14   months out of --                                14   it doesn't. They don't get paid for the time
15      Q. Okay.                                     15   off. But they still have to -- they still
16      A. Out of the year. There is a Safe          16   get two weeks of vacation, or in this case
17   Harbor contribution that does start after       17   three weeks of vacation and then one week of
18   90 days.                                        18   personal time that they have to record, just
19      Q. So, what is the maximum amount of         19   so we understand that they are not spending
20   matching that Salisbury does for elective       20   more or using more vacation time than they
21   401(k) contributions?                           21   should be.
22      A. At the time, 6 percent.                   22      Q. So, there is more strict
23      Q. And is it correct it takes a              23   requirements for a personal week than a
24   thousand hours of work or a year -- I'm         24   vacation week. Is that a fair
25   sorry. How long until the 6 percent can         25   generalization?


                                                                       16 (Pages 58 to 61)
                  TSG Reporting - Worldwide - 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 46 of 115

                                        Page 82                                              Page 83
 1               D. Cahill                            1                D. Cahill
 2   2018?                                            2      Q. You said middle of April; right?
 3          MS. SORIN: Object, asked and              3   Somewhere in the vicinity of April 15, 2018,
 4      answered.                                     4   is what you are referring to; correct?
 5          MR. LOWER: Was that an instruction        5      A. Correct.
 6      not to answer or --                           6      Q. Do Salisbury employees need to seek
 7          MS. SORIN: You can answer.                7   permission from Salisbury before applying for
 8      A. I don't understand what the                8   a job outside of Salisbury?
 9   difference is.                                   9      A. If it's going to potentially be a
10      Q. Okay.                                     10   conflict of their hours or responsibilities,
11      A. He told us clearly that he was            11   a conflict of interest as defined by the
12   nominated, he was endorsed, and as far as I     12   conflict of interest policy or the handbook,
13   was concerned at the time, I don't know that    13   then yes. And I do get a number of people
14   there was a distinction between being on the    14   that e-mail me letting me know that they are
15   ballot or, you know, what that is.              15   going to work part-time at a Cumberland Farms
16      Q. Do you know if he had been endorsed       16   or whatever it might be.
17   by -- strike that.                              17      Q. For the record, are you
18          Who do you believe Mr. Truitt's          18   referring -- is Cumberland Farms like a
19   campaign for New York State Assembly was        19   grocery store?
20   endorsed by as of April 27, 2018?               20      A. I'm sorry. Yes. Something with
21          MS. SORIN: Object to the form.           21   evening hours.
22          You can answer, if you understand.       22      Q. And is it your testimony that
23      A. In an earlier e-mail, middle of           23   employees e-mail you to say they are
24   April, he told us that he was endorsed.         24   considering applying at a Cumberland Farms or
25   That's all I recall.                            25   similar line of employment?

                                        Page 84                                              Page 85
 1                 D. Cahill                          1                 D. Cahill
 2      A. In some cases, and I would say not         2   have been significant hours and, you know, a
 3   in all cases, but in some cases.                 3   conflict for the bank, and that he had a
 4      Q. And it violates bank policy --             4   choice to make. Salisbury Bank needed to be
 5   strike that.                                     5   his first choice or his first primary
 6          And it's your testimony that it           6   employer. Essentially, that's what our
 7   violates bank policy to apply for or             7   conflict of interest policy and handbook
 8   interview for a role outside of Salisbury        8   says.
 9   without first seeking approval from Salisbury    9      Q. Do -- did you give --
10   management?                                     10      A. If he wanted to go further, then --
11      A. No. I wouldn't go that far to say         11   you know, then we would have to make a
12   it violates policy. I would say it's best       12   decision at that point. We hadn't made it at
13   practice. It will violate policy if we find     13   that point.
14   that there is a conflict in your hours          14      Q. And I'm sorry. When you say if he
15   working, or if you are doing it for a           15   wanted to go further --
16   customer, or something along those lines,       16      A. If he wanted to continue with
17   that may just create a conflict of interest     17   his -- with his campaign for the Assembly,
18   or the perception of it.                        18   that at that point we would have to make a
19      Q. And is it correct that you told           19   decision.
20   Mr. Truitt that he needed to choose between     20      Q. And Mr. Truitt was terminated
21   his campaign for New York State Assembly and    21   within a week of this e-mail being sent;
22   his employment at Salisbury?                    22   correct?
23      A. I don't know if I said that. What         23          MS. SORIN: Object to the form.
24   I did tell him is that we denied his request    24          You can answer.
25   to -- for the outside employment, which would   25      A. He was not terminated. He


                                                                        22 (Pages 82 to 85)
                  TSG Reporting - Worldwide - 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 47 of 115

                                        Page 86                                              Page 87
 1                D. Cahill                           1                D. Cahill
 2   resigned. He essentially, in a letter to --      2   Mr. Truitt around May 1, 2018; correct?
 3   resignation letter to us, said that he was       3      A. What I perceived as a resignation
 4   making a choice to run for office and focus      4   letter.
 5   on his political career.                         5      Q. And then another version of what
 6      Q. When did you receive the -- strike         6   you described as a resignation letter from
 7   that.                                            7   Mr. Truitt was received by Amy Raymond?
 8           When did Mr. Truitt send the letter      8      A. Correct.
 9   that you just described?                         9      Q. Approximately May 1?
10      A. I think around May 1st.                   10      A. I think that they said about the
11      Q. Was that letter sent to you?              11   same things, but --
12      A. I believe so. I think it was sent         12      Q. And are you aware of any other
13   to me and to Amy, a separate one.               13   letter that you would describe as a
14      Q. So, you mentioned a resignation           14   resignation letter from Mr. Truitt?
15   letter, and are you indicating that two         15      A. No.
16   iterations of the letter were sent by           16      Q. So, it's your testimony that in
17   Mr. Truitt --                                   17   your April 27 meeting with Mr. Truitt, you
18      A. Yes.                                      18   told him that he would not be allowed to be a
19      Q. -- on May 1, 2018?                        19   candidate for New York State Assembly?
20      A. Around May 1.                             20           MS. SORIN: Object to the form.
21           MS. SORIN: Object to the form.          21      Misstates prior testimony.
22      Sorry. Object to the form.                   22      Q. Is that correct?
23      A. Around May 1.                             23      A. I told him we found it to be a
24      Q. And you received one letter that          24   conflict of interest.
25   you described as a resignation letter from      25      Q. And did Mr. Truitt ask whether or

                                        Page 88                                              Page 89
 1                D. Cahill                           1                D. Cahill
 2   not he would be allowed to continue his          2   employment?
 3   candidacy for New York State Assembly when       3     A. That means that he can leave for
 4   you said that?                                   4   any reason and find other employment, or we
 5      A. I'm sorry. What was the question           5   can ask him to leave for any reason.
 6   again?                                           6     Q. And did you tell Mr. Truitt he
 7      Q. When you said Mr. Truitt's campaign        7   would need to leave if he continued his
 8   would be a conflict of interest, did             8   campaign for New York State Assembly?
 9   Mr. Truitt ask whether or not he would be        9     A. At that point, I told him that he
10   allowed to continue his campaign for New York   10   needed to make a decision on whether he was
11   State Assembly?                                 11   going to run or not and let us know by, I
12      A. I don't think so. I told him that         12   believe that Tuesday.
13   we would need a decision, that we needed to     13         He had asked during that meeting if
14   know whether or not he was going to continue    14   he could meet with Rick Cantele on that
15   to run, with the bank saying that --            15   Monday, but I wasn't here. He wanted to make
16   believing that it's a conflict of interest.     16   one last plea, one last case, thinking that
17      Q. Why did you need for him to tell          17   Rick was the primary decision maker.
18   you whether or not he was going to continue     18         But I wanted him to know that it
19   to run for New York State Assembly?             19   wasn't just Rick, it was myself, who manages
20      A. Because it's at-will employment.          20   the handbook and the policies, his manager,
21   The bank is telling him we think it's a         21   and Rick as well.
22   conflict of interest, we would rather he        22     Q. So, is it your testimony that you
23   didn't run, and it would -- that we believed    23   did not tell Mr. Truitt he would need to
24   it would interfere with his current job.        24   choose between his job at Salisbury and his
25      Q. What does that mean, it's at-will         25   campaign for New York State Assembly?


                                                                        23 (Pages 86 to 89)
                   TSG Reporting - Worldwide - 877-702-9580
           Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 48 of 115


Douglas Cahill

From:                           William Truitt <william.g.truitt@gmail.com>
Sent:                           Tuesday, May 01, 2018 1:44 PM
To:                             Douglas Cahill
Subject:                        [External} Decision


Hi Doug,

After sitting down and speaking with Rick yesterday, I infonned him that I will continue with my bid for the
New York State Assembly. We had a nice conversation, and I told him the same thoughts that I had expressed
to you during our meeting; I know that if given the chance, I would be able to prove myself that I can be a very
successful originator in NYS even if elected to the State Assembly.

He told me that there is a lot. of uncertainty that comes along with this for the bank, and 1 both understand and
respect that. He suggested we consider these next 6 months as a "time-out11 period, and that he hopes I will
consider applying with Salisbury again in November ifi am unsuccessful in my election.

1 did deeply consider and weigh my options over this past weekend, and came to the conclusion that I cannot
give up on a once in a lifetime opportunity such as the one that has presented itself before me. The chance to tie
Teddy Roosevelt as the youngest State Assemblyman in NY history is one I cannot give up, nor can I let down
my community who has asked me to run.

I have learned a tremendous amount during my short two months at Salisbury Bank, and I truly appreciated how
quickly everyone welcomed me into the family. I want to especially thank you Doug, for our initial interview
and for your help along the way, and also Rick for his leadership and his willingness to meet with me yesterday.

I have a few items that 1 need to return, including a laptop, a key-fab and a Poughkeepsie parking garage badge.
Let me know how you would like me to return those in to you, and I will bring them as soon as possible.

All the Best,
Will Truitt




                                                         1


                                                                                                    D-000103
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 49 of 115




                 I
                '      {    _....
           ··-··-----~----'-~-~-




                                                                        --·
                              -:<         '·
                                                                         ~
                              I



                                                                  ~-     : E . .'




                                                                          /:)..




                                                                                    ·~..zb(
                 Employee Handbook
                   January 2018


        S            SALISBURY BANK I enriching.
                                    ©Salisbury Bank and Trust Company




                                                                                              D-000123
    Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 50 of 115
TABLE OF CONTENTS



SECTION 1: INTRODUCTION

      Welcome to Salisbury Bank and Trust Company                    5
      History of Salisbury Bank and Trust Company                    6
      Our Vision and Core Values                                     6


SECTION II: THE WAY WE WORK

      A word about this handbook                                     7
      Affirmative Action and Equal Employment Opportunity            7
      Americans with Disabilities Act                                8
      A word about our employee relations philosophy                 8
      Work Place Harassment                                          9
      Categories of employment                                       10
      New employee orientation                                       10
      Immigration Reform and Control Act                             10
      Employment of relatives                                        11
      Job posting policy                                             11
      Changes in employment status                                   11
      Re-employment of former employees                              11
      Talk to us                                                     12


SECTION Ill: YOUR PAY AND PROGRESS

      Wage and salary program                                        12
      Recording your time                                            12
      Work hours                                                     13
      Lunch and break periods                                        13
      Payday                                                         13
      Direct deposit                                                 13
      Overtime                                                       13
      Payroll deductions                                             14
      Performance reviews                                            14


SECTION IV: EMPLOYEE BENEFITS

      Employee benefits                                              14
      Holidays                                                       14
      Paid Time Off (PTO)                                            15
      Attendance Standards                                           17
      Long Term Illness Bank (L TIB)                                 17
      Part-Time Illness Bank                                         18
      Jury Duty                                                      19
      Military Leave                                                 19
      Witness and Crime Victim Leave                                 19
      Family Violence Victim Leave                                   20
      Bereavement leave                                              20
      Medical insurance                                              20
      Dental insurance                                               20
      COBRA                                                          21
      Section 125 Plan                                               21
      Disability Leave                                               21



                                                   2
                                                                      D-000124
    Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 51 of 115

      TABLE OF CONTENTS (EMPLOYEE BENEFITS continued)

       Family and Medical Leave Act                                  22
               Employee Obligation (FMLA)                            23
               Leave Entitlement (FMLA)                              25
               Maintenance of Health Benefits (FMLA)                 26
               Rights Upon Return From Leave (FMLA)                  26
               Fitness for Duty Certification (FMLA)                 26
       State and local Family and Medical Leave Laws                 26
       Pregnancy Disability Leave                                    27
       Other Leave (NY and MA)                                       27
       Social security                                               27
       Unemployment insurance                                        28
       Workers' compensation                                         28'
    ·· 401 (K) Qualified Retirement Plan                             28
       Education and Tuition Support ·                               28
       Banking services available to employees                       29
       Service recognition                                           29
       Customer service/Telephone etiquette                          29
       Employee accounts                                             29


SECTION V: ON THE JOB

     Attendance and punctuality                                      30
     Standards of conduct                                            30
     Access to personnel files                                       30
     Customer and public relations                                   31
     Changes in personal data                                        31
     Protecting company information                                  31
     Protection of Personal Information                              31
     Code of ethics and Conflicts of Interest                        31
     Confidentiality                                                 32
     Bank Bribery                                                    32
     Outside Activities/Employment                                   32
     Personal and Financial Matters                                  33
     Accounts Payable Remittance                                     33
     Care of equipment                                               33
     Severe weather                                                  33
     Personal telephone calls                                        33
     Personal Mail                                                   33
     You and Your Supervisor                                         34
     Problem solving/Grievance Resolution Procedures                 34
     Electronic mail monitoring                                      34
     Voice mail monitoring                                           35
     Internet usage                                                  35
     Social Media                                                    35
     Tape Recording/Cameras                                          36
     Personal Appearance                                             35
     Dress Code                                                      36
     Disciplinary Procedures                                         36
     Termination/Discharge                                           37
     Exit Interviews                                                 38
     Return of Bank Property                                         38




                                                  3
                                                                      D-000125
    Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 52 of 115

      TABLE OF CONTENTS (continued)


SECTION VI: SAFETY IN THE WORKPLACE

      Each employee's responsibility                                 39
      Visitors in the Workplace                                      39
      Security                                                       39
      Disaster Situations                                            39
      Safety Committee                                               40
      Eating and Drinking                                            40
      Parking                                                        40
      Driving on Bank Business                                       40
      Workplace searches                                             40
      Workplace violence                                             41
      Office Maintenance                                             41
      Smoke-free workplace                                           41
      Concealed weapons                                              41
      Substance abuse                                                42


SECTION VII: CLOSING

      Receipt of Employee Handbook                                   43
                         '




                                       4
                                                                      D-000126
       Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 53 of 115
 SECTION 1: INTRODUCTION
 WELCOME TO SALISBURY BANK AND TRUST COMPANY

 We are pleased to welcome you to Salisbury Bank and Trust Company. By working at Salisbury Bank, you
 have chosen to begin or advance your career with proven industry and community leaders. As leaders, we are
 committed to our most valuable asset - you, our employee. Our employees have made our achievements
 possible and are the key to our continued success in the future. We need to work together for our customers
 and must continually strive for product and service excellence. Your participation is vital to the success of
 Salisbury Bank and you are encouraged to offer suggestions on how to create a more effective, efficient
 organization and to improve the quality of our services. Our policies, practices and benefits have been designed
 to provide you with a challenging and rewarding work environment that will allow you to maximize your potential
 to succeed.

 We have provided this Employee Handbook so that you may have a convenient source of information about our
 policies and practices, as well as the many benefits offered .to you as an employee. We encourage you to read
 this handbook thoroughly and to address any questions to your supervisor or to our Human Resource
 Administrator.

  This handbook is designed as a working guide for employees and supervisors. It is not the intent of this
  handbook to cover every employment policy or to describe in detail every employee benefit. Items within this
  handbook may be modified or deleted from time to time without notice and none of the information within it
·.should be considered contractual in nature. This handbook does not guarantee employment for any specific
  duration. The terms of this handbook have not been and cannot be negotiated with employees. While we hope
  that your employment relationship with us will be long-term, your employment with Salisbury Bank is at-will and,
  as such, may be terminated by you or Salisbury Bank at any time and for any reason.



 We hope that your experience with Salisbury Bank will be challenging and enjoyable. Our best wishes for a
 successful and rewarding career!

 Sincerely,

 Richard J. Cantele, Jr.
 President and CEO




                                                         5
                                                                                                    D-000127
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 54 of 115
HISTORY OF SALISBURY BANK AND TRUST COMPANY

In 1848, at the May session of The General Assembly of Connecticut, a charter was granted to organize
Salisbury Savings Society.

At that time, Lakeville was a small settlement of perhaps forty buildings and Salisbury village had about the
same number of inhabitants. On October 1, 1848, Salisbury Savings Society had 126 depositors having
$11,111.36 to their credit. Five percent interest had been paid to depositors for the year and the bank's
operating expense was listed as $44.78.

For the first 16 years, the office of the bank was located in a one room building on Farnum Road. On May 7,
1864, the Board of Managers purchased a plot of ground for the sum of $250 to construct a building suitable for
a Savings Bank and dwelling house. This is where Wagner McNeil Insurance Company is now located.

In 1874, the private banking firm of Robbins Burrall and Company was instituted and shared the same room,
vault and employees with the Savings Society while keeping their books, account? and cash entirely separate.
In 1909, the private bank was incorporated as the Robbins Burrall Trust Company. In 1925, the two banks
became one when the Robbins Burrall Trust Company assumed the assets and liabilities of the Salisbury
Savings Society, forming the Salisbury Bank and Trust Company.

Salisbury Bank and Trust Company purchased the property it now sits on in 1969. The house that was
originally here was moved, and the new bank building was erected in 1972 and opened for business in February
of 1973. In 1984, a wing was added to the Main Office and in 1995, the Bissell House building was purchased,
which now houses our Trust Department.

In August of 1998, Salisbury Bancorp, Inc., a banking and financial services company whose sole subsidiary is
Salisbury Bank and Trust Company, announced its listing on the American Stock Exchange under the symbol
"SAL". Salisbury Bank and Trust Company is chartered as a state bank and trust company by the State of
Connecticut. In December 2012, the Bank changed its listing to the NASDAQ Exchange, continuing under the
"SAL" symbol.

In 2004, the Bank merged with the Canaan National Bank, adding a larger presence in Canaan and a first
branch in Massachusetts. In 2007 and 2010, the Bank added two branches in New York reinforcing the Bank's
commitment to serving the tri-state area.

2014 added more growth to Salisbury Bank's footprint, with a third branch in Massachusetts and the merger with
Riverside Bank. The Riverside Bank merger added 4 more branches along the Hudson River, 'from
Poughkeepsie to Newburgh.

Salisbury Bank is committed to meeting the needs of the customers we serve. We accomplish this through
offering the highest quality of personal service and a competitive array of business and personal banking
products.




                                                       6
                                                                                                 D-000128
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 55 of 115
                                    OUR VISION

           WE WILL TREAT EVERY CUSTOMER AS IF THEY ARE OUR ONLY CUSTOMER



                                 OUR CORE VALUES

1.    SERVICE TO THE CUSTOMER ABOVE ALL ELSE.
2.    ALWAYS DO THE RIGHT THING.
3.    BE POSITIVE, ENTHUSIASTIC AND HAVE FUN.
4.    NEVER BE SATISFIED.
5.    CALL IT RIGHT.




                                         7
                                                                           D-000129
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 56 of 115
SECTION II: THE WAY WE WORK
A WORD ABOUT THIS HANDBOOK

This Employee Handbook contains information about the employment policies and practices of Salisbury Bank.
We expect each employee to read this handbook carefully, as it is a valuable reference for understanding your
job and our company. The policies outlined in this handbook should be regarded as management guidelines
only, which in a developing business will require changes from time to time. Salisbury Bank and Trust Company
retains the right to make decisions involving employment as needed in order to conduct its work in a manner
that is beneficial to the Bank's business interests. This Employee Handbook supersedes and replaces any and
all prior Employee Handbooks and inconsistent verbal or written policy statements. Except for the policy of at-
will employment, Salisbury Bank reserves the right to revise, delete and add to the provisions of this handbook.
All such revisions, deletions or additions must be in writing and must be signed by the President of Salisbury
Bank. No oral statements or representations can change the provisions of this Employee Handbook.

The provisions of this handbook are not intended to create contractual obligations with respect to any matter it
covers. Nor is this handbook intended to create a contract guaranteeing that you will be employed for any
specific time period.

Salisbury Bank and Trust Company is an At-Will Employer. This means that regardless of any provision
in this employee handbook, either you or the company may terminate the employment relationship at
any time, for any lawful reason, with or without cause or notice. Nothing in this employee handbook or
in any document or statement, written or oral, shall limit the right to terminate employment-at-will. No
officer, employee or representative of Salisbury Bank and Trust Company is authorized to enter into an
agreement- expressed or Implied- with any employee for employment other than at-will.

This Employee Handbook refers to current benefit plans maintained by Salisbury Bank. Refer to the actual plan
documents and summary plan descriptions if you have specific questions regarding the benefit plans. Those
documents are controlling.

This handbook is the property of Salisbury Bank and Trust Company. No part of this handbook may be
reproduced or transmitted in any form by any means (including by hardcopy or electronically) for any
business/commercial venture without the express written permission of the President of the Bank. The
information contained in tl1is handbook is strictly limited to use by the Bank and its employees. The disclosure
of this Handbook to competitors is prohibited.

AFFIRMATIVE ACTION POLICY AND EQUAL EMPLOYMENT OPPORTUNITY STATEMENT

Salisbury Bank is an equal opportunity employer, dedicated to a policy of nondiscrimination in employment on
any basis prohibited by law. Salisbury Bank considers applicants for all positions without regard to race, color,
religion, gender, national origin, age, disability, marital status, veteran status, sexual orientation, gender
identity/expression, genetic characteristics or any other legally protected status, and is committed to providing
equal opportunities in terms of its recruiting and hiring practices. Salisbury Bank is also committed to providing
equal opportunities to its employees in all of its employment practices, including but not limited to compensation,
training, transfers and promotions, and in the provision of all of its employee benefit programs. As part of its
commitment to equal opportunities, Salisbury Bank also expects all of its employees to adhere to this policy of
nondiscrimination. Salisbury Bank will take prompt action upon the receipt of a complaint of unlawful
discrimination and will take appropriate corrective action, including disciplinary measures if necessary, to
remedy any violations of this policy.

It is also the policy of Salisbury Bank to apply affirmative action to employ and advance in employment
employees and applicants for employment who are qualified females, minorities, individuals with disabilities or
veterans. All managerial, administrative and supervisory personnel are advised that an important part of their
responsibilities for which they will be held accountable will be to apply affirmative action to such employment
practices as: recruitment, hiring, compensation, benefits, transfers, promotions, discipline, leaves of absence,
layoffs, terminations, Bank-sponsored training, education, tuition assistance and social and recreational
programs.

Employees and applicants shall not be subjected to harassment, intimidation, threats, coercion or discrimination
because they have engaged in or may engage in any of the following activities: (1) filing a complaint; (2)
assisting or participating in an investigation, compliance evaluation, hearing, or any other activity related to the
                                                         8
                                                                                                     D-000130
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 57 of 115
administration of the affirmative action provisions of Executive Order 11246, as amended, the Vietnam Era
Veterans' Readjustment Assistance Act of 1974, as amended (VEVRAA) or any other federal, state or local law
requiring equal opportunity for qualified disabled veterans, recently separated veterans, armed forces service
medal veterans or other protected veterans, or related to the administration of the affirmative action provisions
of the Rehabilitation Act of 1973, as amended ("Section 503"), or any other federal, state or local law requiring
equal opportunity for qualified individuals with disabilities; (3) opposing any act or practice made unlawful by
Executive Order 11246, VEVRAA or Section 503 or their respective implementing regulations in this part or any
other federal, state or local law requiring equal opportunity for qualified individuals with disabilities and qualified
veterans; or (4) exercising any other right protected by Executive Order 11246, VEVRAA or Section 503 or their
implementing regulations in this part.

In furtherance of Salisbury Bank's commitment regarding Affirmative Action and Equal Employment Opportunity,
Salisbury Bank will maintain a written Affirmative Action Program which sets forth the polices, practices and
procedures which Salisbury Bank will apply in order to ensure that non-discrimination and affirmative action for
qualified females, minorities, individuals with disabilities and qualified veterans is accomplished. The objective of
these policies and programs is to attract and promote individuals who are qualified and/or trainable for available
positions by virtue of job related standards or education, training and personal qualifications.

This commitment has the full backing and support of management and the cooperation and support of all
employees is expected. Doug Cahill, Director of Human Resources, has been appointed Affirmative Action
Officer. As Affirmative Action Officer, Mr. Cahill shall, among other things, annually review and examine the
effectiveness of Salisbury Bank's affirmative action program and its compliance with Executive Order 11246, the
VEVRAA and with Section 503.                                                                         ·

This policy sets forth Salisbury Bank's general philosophy regarding affirmative action and equal employment
opportunities. As with all other policies in this Handbook, it does not constitute a term or provision of any
express or implied contract of employment between Salisbury Bank and any individual employee or applicant,
nor does it create any contractual obligations on behalf of Salisbury Bank to any individual.


Employment of Qualified Disabled Individuals

Salisbury Bank is committed to complying with all applicable provisions of state and federal laws prqtecting the
rights of qualified disabled individuals. It is Salisbury Bank's policy not to discriminate against any qualified
employee or applicant with regard to any terms or conditions of employment because of such individual's
disability or perceived disability so long as the employee can perform the essential functions of the job.
Consistent with this policy of nondiscrimination, Salisbury Bank will provide reasonable accommodations to a
qualified individual with a disability, as defined under applicable law, who has made Salisbury Bank aware of his
or her disability, provided that such accommodation does not constitute an undue hardship on Salisbury Bank.

Applicants or employees with a disability who believe they need a reasonable accommodation to perform the
essential functions of their job should contact the Director of Human Resources.          Upon receipt of any
accommodation request, Salisbury Bank will review the precise limitations resulting from the disability and the
potential reasonable accommodation(s) that might be made to enable performance of the essential functions of
the job. As part of this process, an employee or applicant may be required to provide authorization for Salisbury
Bank to communicate with and obtain documentation from their doctors regarding the medical condition(s) for
which reasonable accommodation is sought, and may further be required to be evaluated by a doctor of
Salisbury Bank's choice. All such medical information discussed and received will be treated as confidential to
the extent required and permissible by law.


A WORD ABOUT OUR EMPLOYEE RELATIONS PHILOSOPHY

Salisbury Bank and Trust Company is committed to providing the best possible climate for maximum
development and goal achievement for all employees. Our practice is to treat each employee as an individual.
We seek to develop a spirit of teamwork; individuals working together to attain a common goal.

In order to maintain an atmosphere where these goals can be accomplished, we provide a comfortable and
progressive workplace. Most importantly, we have a workplace where communication is open and problems
can be discussed and resolved in a mutually respectful atmosphere. We take into account individual
circumstances and the individual employee.
                                                          9
                                                                                                       D-000131
       Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 58 of 115

We firmly believe that with direct communication, we can continue to resolve any difficulties that may arise and
develop a mutually beneficial relationship.


    WORKPLACE HARASSMENT
Salisbury Bank prohibits any verbal or physical conduct by any employee that discriminates against any co-
workers, customers or others associated with the Bank, on the basis of any legally protected status, or which
harasses, disrupts or interferes with another's work performance or which creates an intimidating, offensive or
hostile working environment, including but not limited to any form of harassment/discrimination based on race,
color, religion, gender, national origin, age, disability, marital status, veteran status, genetic characteristics,
gender identity/expression or sexual orientation. Discrimination and harassment in the workplace by third
parties against our employees based on any legally protected status is also prohibited.

Discrimination or harassment can take many forms. It may be, but is not limited to: words, conduct, adverse job
action, signs, jokes, pranks, intimidation, physical contact, or violence.

Salisbury Bank further prohibits sexual harassment of any employee by another employee, supervisor or third
party. Sexual harassment of third parties in the workplace by our employees is also prohibited.
Specifically, it is contrary to Salisbury Bank's policy for any employee to sexually harass another individual by:

•    making unwelcome sexual conduct or requests for sexual favors a condition of an employee's continued
     employment; or
•    using an employee's submission or rejection of such conduct as the basis for making employment decisions
     (e.g., promotions, raises); or
•    creating a work environment in which conduct of a sexual nature substantially interferes with an individual's
     work performance or creates an atmosphere that is intimidating, hostile or offensive to employees.

Although not an inclusive list, the following are examples of the type of conduct prohibited by the policy against
sexual harassment:

•    Unwelcome sexual advances, propositions or flirtations;
•    Unwelcome attention of a sexual nature such as degrading comments, suggestive or lewd remarks,
     propositions, jokes, tricks or noises;
•    Unwanted hugs, touches, kisses or requests for sexual favors;
•    The threat or suggestion that continued employment, advancement, assignment or earnings depend on
     whether or not the employee will submit to or tolerate harassment;
•    Retaliation for complaining about sexual harassment.

Any employee who believes that they are a victim of unlawful harassment or retaliated against for complaining
of harassment, should immediately request that such conduct cease. Employees further have a responsibility to
report such conduct or immediately complain to their immediate supervisor should th~ir direct requests that the
conduct cease be ignored. If an employee is uncomfortable raising their complaint with someone to whom they
report to, or if the complaint involves someone in their direct line of command, then that employee should bring
a complaint to the Human Resources Department or any other management representative.

Salisbury Bank will investigate every reported incident immediately in a discreet manner. Confidentiality at the
time of reporting the incident will be preserved to the maximum extent possible. In this regard, the reporting
employee, the alleged harasser and any other employees aware of the incident are expected to treat this
information in a confidential manner so that the investigation may be completed without violating any such
individual's rights to privacy. The reporting employee and any employee participating in any investigation under
this policy have Salisbury Bank's assurance that no reprisals will be taken as a result of a harassment
complaint.

Any employee determined to have committed unlawful harassment will be subject to appropriate disciplinary
action, up to and including termination. Moreover, any individual who makes unwelcome advances, threatens or
in any way sexually harasses another employee, supervisor or third party may be personally liable for monetary
damages and/or criminal prosecution for such actions.


                                                       10
                                                                                                    D-000132
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 59 of 115
For further information (including information about how to contact appropriate state and federal enforcement
a~encies   to report claims of sexual harassment) please see our Sexual Harassment Policy under E-
Forms/Policies/Sexual Harassment Policy or contact Doug Cahill, Sexual Harassment Officer or Shelly
Humeston (VP, Administration and Corporate Secretary).


CATEGORIES OF EMPLOYMENT

Introductory Period

A 90-day Introductory Period exists for newly hired employees and staff promoted to a new position. During the
Introductory Period, training will be intensive and your department supervisor and colleagues will help you gain
the knowledge and skills you need to be successful in your position. You are encouraged to ask for assistance
when you have questions and you will receive feedback on how you are doing and whether you are meeting the
requirements of the position.

If your performance meets the job standards upori completion of the Introductory Period, you will become a
regular status full time, regular status full time 30, dr regular status part time employee and eligible for
benefits as described in the "Employee Benefits" section of this handbook. If your performance is below the
expected standards, your employment may be terminated. Please remember that employment may be
terminated for any reason at any time should Salisbury Bank deem such termination appropriate, even after the
Introductory Period is over. Completion of one's Introductory Period should not be construed as creating a
contract or guarantee·ing employment for any specific duration or as establishing a just cause termination
standard. All employees are at-will employees.

Full-time Employees regularly work a 37.5-40 hour workweek.

Full-time 30 Employees regularly work at least 30 hours- 37.4 hours each week.

Part-time Employees work less than 30 hours each week.

Seasonal Employees perform      a job for a specified time, normally on an intermittent basis.
In addition to the preceding, employees are also categorized as exempt or non-exempt.

Exempt Employees - Pursuant to applicable federal and state laws, exempt employees are not entitled to
overtime pay, and are not subject to certain deductions to their weekly salary under Salisbury Bank's policies.

Non-Exempt Employees are entitled to overtime pay as required by applicable federal and state law.

Upon hire, you will be notified of your employment classification.


NEW EMPLOYEE ORIENTATION

Upon joining our company, you were given this copy of our Employee Handbook. After reading this handbook,
please sign the receipt page and return it to Human Resources. You will be asked to complete personnel,
payroll and benefit forms.  ·                                                        ·

The most recent version of the Employee Handbook can be found at P/Giobai-RO/Employee Handbooks This
version of the Employee Handbook supersedes all others distributed or printed.                 ·

Your supervisor is responsible for the operations of your department. They're a good source of information
about the company and your job.


IMMIGRATION REFORM AND CONTROL ACT

n compliance with the federal Immigration Reform and Control Act of 1986 (I RCA), as amended, Salisbury
1

Bank is committed to employing only individuals who are authorized to work in the United States.

                                                        11
                                                                                                  D-000133
        Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 60 of 115
Each new employee, as a condition of employment, must complete the Employment Eligibility Verification Form
1-9 and present documentation establishing their identity and employment eligibility.

If an employee is authorized to work in this country for a limited time period, the individual will be required to
submit proof of renewed employment eligibility prior to expiration of that period to remain employed by Salisbury
Bank.

EMPLOYMENT OF RELATIVES

Salisbury Bank hires qualified candidates for each job opening and places individuals into jobs/departments in
which they can make the most effective contribution. Employees' relatives will not be given special
consideration but will be allowed to apply for open positions and be considered for employment. The following
restrictions, however, will apply:

    •    No employee will be permitted to directly or indirectly supervise a relative's work.
         A promotion or transfer will not be allowed if it would result in a supervisory-subordinate relationship
         between relatives.
         Ari employee will not be permitted to handle cash items or transactions for a relative or in situations
         where their relative is responsible for control over those items.
    •    Employment of relatives will not be permitted if it creates a disruption, has a negative impact on
         Salisbury Bank's business environment or creates an actual or apparent conflict of interest.
    •    If two employees marry (or become related through marriage) they must notify the Human Resource
         Administrator. A determination will be made as to whether a conflict of interest exists. If a conflict
         exists, options wlll be discussed with the employees, the Human Resource Administrator and the
         President.

For purposes of this policy, a relative includes a spouse(same sex or opposite sex), child, parent, sibling, aunt,
uncle, niece, nephew, grandparent, grandchild or corresponding in-law or step-family relation.

JOB POSTING POLICY

We believe our employees are talented, valuable members of Salisbury Bank and we encourage career growth
and development. We are committed to promoting from within the Bank when qualified employees exist and
when it is in Salisbury Bank's best interest. Job postings communicate the availability of opportunities and the
qualifications required. You may apply for an open position if you are qualified and have completed six (6)
months of service in your current position. If the situation warrants, Salisbury Bank may, at its discretion, waive
the six (6) month service requirement. However, you generally must be employed by Salisbury Bank for 90
days prior to applying and you must be at least "Fully Meeting" expectations at the time of your most recent
performance appraisal. Although most open positions will be posted, it is in the Banks' full right and discretion
not to post a position.

CHANGES IN EMPLOYMENT STATUS

If you started as a part time employee and then become full time (or vice versa), you will retain your original date
of hire and there will not be another Introductory Period if you retain the same position and there was no break
in service. If you transfer to a new position, you will have an Introductory Period in that position; however, this
period will relate only to job performance factors.

For the purpose of benefit eligibility, Salisbury Bank contract rules state that you will have to wait the eligibility
period of 90 days. However, you will not have a new waiting period for benefits you are already enrolled in.
Please contact you HR Administrator to discuss your individual circumstance.


RE-EMPLOYMENT OF FORMER EMPLOYEES

Former employees of Salisbury Bank who are rehired after a break in service of i year or less will be allowed to
retain prior service credit for each FULLY completed calendar year (Jan. 1 -Dec. 31) for purposes of calculating
Paid Time Off (PTO) entitlement (see PTO section for details). Prior years of service will be credited, and
benefit eligibility determined, after the completion of the initial 90-day Introductory Period. Rehired employees
may also be eligible to join the 401 (K) Plan in effect at the time of rehire. Please speak with the Human
Resource Administrator for details.
                                                         12
                                                                                                       D-000134
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 61 of 115

TALK TO US

We encourage you to bring your questions, suggestions and complaints to our attention.            We will carefully
consider each of these in our continuing effort to improve our operations.

If you feel you have a problem, present the situation to your supervisor so that the problem can be settled by
examination and discussion of the facts. We hope that your supervisor is able to satisfactorily resolve most
matters.

If you still have questions after meeting with your supervisor, or if you would like further clarification on the
matter, request a meeting with the Department Manager. They will review the issues and meet with you to
discuss possible solutions.

If you still have questions after meeting with the Department Manager, or if you would like further clarification on
the matter, request a meeting with the Executive Vice President. They will review the issues and meet with you
to discuss possible solutions. Human Resources will be involved at this stage.

FinallY., if you still believe that your problem has not been fairly or fully addressed, request a meeting with the
President.

Your suggestions and comments on any subject are important, and we encourage you to take every opportunity
to discuss them with us. Your job will not be adversely affected in any way because you choose to use this
procedure. If at any time you do not feel comfortable speaking with your supervisor or the next level of
management, discuss your concern with any other member of Senior Management with whom you feel
comfortable.

SECTION Ill: YOUR PAY AND PROGRESS
WAGE AND SALARY PROGRAM

Your position, along with every other position here at Salisbury bank, has been classified based on certain job-
related factors such as the specific knowledge and skills required to do the job. Each position has a range that
sets the guidelines for the minimum and maximum pay for each position. These ranges are reviewed regularly
to ensure equity and competitiveness as compared with other banks of similar type and size. While the ranges
give us guidelines as to the minimum and maximum pay levels, your actual wage is determined by your
performance on the job.

RECORDING YOUR TIME

Non-exempt (hourly) employees must record hours worked on the electronic time system. Enter your time card
at the beginning and end of your assigned work day and when you leave and return from your meal break. Do
not enter your time more than five minutes before the beginning or after the end of your assigned work day,
unless instructed to do so by your supervisor. You are expected to work until the end of your assigned work
day. Do not enter time of another employee under any circumstances. All employees subject to this policy are
required to accurately record all time worked. For payroll purposes, the work week starts on Monday and ends
on Sunday

Employees should also communicate to their supervisor the amount of Paid Time Off (PTO) used if they did not
work all of the hours they were scheduled for in a week. Other non-worked hours such as holiday time, jury
duty, bereavement pay, etc. must also be communicated to your supervisor.

Exempt (salaried) employees should use the electronic time system when they report to work and when they
leave, and must communicate to their supervisor any PTO used, or any other non-worked (but compensated)
time such as jury duty, bereavement, or holiday pay.

Exempt and Non-Exempt employees are protected from improper deductions being made. If you feel that your
pay has been improperly reduced, please contact Human Resources as soon as possible.

If any employee is found falsifying records related to their own or another's time worked, both employees may
be subject to disciplinary action, up to and including termination.
                                                        13
                                                                                                     D-000135
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 62 of 115
WORK HOURS

Each department has specific hours that have been established to provide the best service to our customers.
The standard work-week requires at least 37.5 hours (excluding lunch breaks) for all full time employees. You
are expected to be to work on time and remain for your entire shift, according to your established hours. You
should notify your supervisor as far in advance as possible whenever you are unable to meet the required hours
tor that day. Approved work hours range from 7:30a.m. to 6:30 p.m. Monday through Friday. Supervisors may
schedule or approve special work outside of these ranges from time to time.

Core time is a time period judged to be essential to providing good customer service. All full time employees
must be scheduled during the entire core time on any day in which they are scheduled to work. Core time is
9:00a.m. to 4:00p.m. Monday through Friday. It will be necessary for supervisors to be sure there is adequate
staff coverage scheduled during non-core time.


LUNCH AND BREAK PERIODS

Any non-exempt employee who works at least 6 hours a day is entitled to an unpaid 30-minute lunch break
daily. Longer lunch periods of 45 minutes or 1 hour may be allowed, as scheduling and customer service needs
permit. All schedules are subject to supervisor approval.

While not required, Salisbury Bank does allow employees to take one 15-minute paid break (as scheduling
permits) every day if th~ employee works at least 4 hours per day. Breaks are a privilege, not a right and there
will be occasions when business situations do not allow time for a break on any particular day. Supervisors will
try to ensure employees are allowed breaks as consistently as possible; however, employees will not be paid
any additional compensation if they are not able to take a break on any particular day.


PAYDAY

You will be paid bi-weekly on Friday for the period which has ended on the previous Sunday. If a payday falls
on a non-working day, employees will be paid the preceding workday.

Please review your paycheck for errors. If you find a mistake, report it to the Human Resource Administrator
immediately. The Human Resource Administrator will assist you in taking the steps necessary to correct the
error.


DIRECT DEPOSIT

You have the option of receiving your pay in a payroll check or by having your pay deposited into your bank
account through our direct deposit program. You may have up to 5 direct deposits of your choice.




OVERTIME

There will be times when you will need to work overtime so that we may meet the needs of our customers. Non-
exempt employees must have all overtime approved in advance by their supervisor. All non-exempt employees
will be paid one and one-half times their hourly wage for actual hours worked in excess of 40 hours in a
workweek, unless state law provides otherwise. Only actual hours worked count towards computing weekly
overtime except when the employee is scheduled to work on Saturday following a Holiday. In this case, the
employee will be paid one and one-half times their hourly wage for hours worked in excess·of 40. Non-worke.d
hours such as Paid Time Off (PTO), holidays, birthday time, jury duty, bereavement, closings due to inclement
weather, etc. do not count toward overtime hours and will be paid at the regular wage. Exempt employees are
not eligible to receive overtime pay.

If you should have any questions concerning overtime pay, please contact the Human Resource Administrator.



                                                       14
                                                                                                  D-000136
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 63 of 115
PAYROLL DEDUCTIONS

Salisbury Bank is required by law to withhold a certain portion of your pay for Federal and State income taxes
and FICA (Social Security and Medicare}. The amount withheld for Federal and State tax is based on what you
claim on your W-4 form. Depending on the state in which you are employed and the benefits you choose, there
may be additional deductions. All deductions and the amount of the deductions are listed on your pay stub.
These deductions are totaled each year for you on your Form W-2, Wage and Tax Statement. You may change
your withholding elections by completing a new W-4 and submitting it to the Human Resource Administrator. If,
at any time, there is a change in your personal information or a discrepancy with your payroll deductions, it is
your responsibility to inform the Human Resource Administrator immediately.

In the event of an inadvertent or improper pay deduction, affected employees are requested to bring the
situation to the attention of Human Resources. The Company will review the situation·thoroughly and make any
corrections to an employee's pay deemed necessary.

PERFORMANCE REVIEWS

Your performance is important to Salisbury Bank. Throughout your employment, your supervisor will review
your work and evaluate your performance, commending your strengths as well as bringing your attention to
areas where growth or improvement may be needed. During your first year, your work performance will be
considered at the end of the Introductory Period, and again in writing at your 1 year employment anniversary.
After that, performance will be reviewed annually by your supervisor on the anniversary of your hire (or your
most recent promotion date). Employees with specific year-end goals may be evaluated in the beginning of the
next year. Our performance review program provides the basis for better understanding between you and your
supervisor, with respect to your job performance, potential and development with Salisbury Bank.

While satisfactory. reviews are necessary for consideration of any pay raises and while performance reviews, in
general, may be relied upon for other decisions. relating to employment, nothing about the existence or
implementation of the performance appraisal process alters the "at-will'' employment relationship that exists at
Salisbury Bank.


SECTION IV: EMPLOYEE BENEFITS
EMPLOYEE BENEFITS

Salisbury Bank has developed a comprehensive set of employee benefit programs to supplement our
employees' regular wages. Our benefits represent a hidden value of additional income to our employees.

This Employee Handbook describes the current benefit plans maintained by Salisbury Bank. Refer to the actual
plan documents and summary plan descriptions if you have specific questions regarding the benefit plan.
Those documents ~re controlling.

Salisbury Bank reserves the right to modify its benefits at any time. We will keep you informed of any changes.
HOLIDAYS

Salisbury Bank normally observes the following Holidays during the year:

        New Year's Day
        Martin Luther King, Jr. Day
        Presidents' Day
        Memorial Day
        Independence Day
        Labor Day
        Columbus Day
        Veterans' Day
        Thanksgiving Day
        Christmas
If one of the above Holidays falls on Saturday, it normally is observed on the preceding Friday. If one falls on
Sunday, it normally is observed on the following Monday.

                                                       15
                                                                                                  D-000137
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 64 of 115
Full-time employees are eligible for paid Holidays after completing their Introductory Period. Exempt employees
will receive Holiday pay in compliance with state and federal wage and hour laws.


PAID TIME OFF (PTO)

PTO must be used when you are away from work for any reason and are unable to work your regularly
scheduled hours unless the absence was due to time away for another approved and compensated reason such
as jury duty, holiday, leaves of absence, etc. Example: A full time hourly employee scheduled for 8 hours per
day was out for 3 hours one afternoon (due to illness, doctor appointment, family emergency, etc.). They would
be paid for 5 regular hours and 3 PTO hours for that day.

PTO can be used as vacation time or to take care of non-medically related personal matters. PTO can further
be used for any illness, injury or health condition of the employee or for their spouse, child, parent or parent-in-
law or for preventative medical care for any of the same. An employee who is the victim of family or domestic
violence or of sexual assault (or whose dependent child is such a victim) may also use PTO for medical care
and for other reasons related to the family/domestic violence or sexual assault (such as to obtain services from
a victim services organization; to relocate due to the violence and/or assault; or to participate in any civil or
criminal proceedings related to the violence and/or assault).

Non-exempt employees are required to use PTO in increments of one hour or more, up to an entire work day as
necessary. Supervisors will coordinate the use of PTO with you and will schedule time off in a way that will have
the least impact on customer service. Exempt employees must use PTO in full or half-day increments for any
reasons not related to medical issues or family/domestic violence or sexual assault.
                                                                            '
It is the expectation that the use of PTO will be planned and approved as far in advance as possible although
we realize that this is not always possible. Salisbury Bank requests that employees provide their supervisors
with at least thirty (30) days' notice of the need to take PTO leave for purposes of vacation or other non-
medically related personal reasons. Employees are required to make a good faith effort to provide their
supervisors with as much advance as possible of the need to take PTO leave if it is foreseeable and for
medically-related reasons (such as for preventative medical care issues). If the leave is not foreseeable (such
as for an emergency medical issue), then the employee must give notice as soon as practicable. In this regard,
an employee are expected to notify their immediate supervisor at least one (1) hour before the start of each
workday that they will be absent when the leave is not foreseeable. Failure to do so may result in disciplinary
action, unless the employee can demonstrate, in good faith, that it was not practicable to provide such notice.
Excessive, unexcused absences may be subject to disciplinary action.

Because the PTO program offers you the flexibility to use your time to best meet your needs, it is expected that
you will manage your time to plan for unforeseen illnesses or emergencies throughout the year. If you (or a
child) regularly has a cold/flu each winter, you should allow for this and be sure your PTO is not depleted so it
can be used as unexpected situations arise.

Unpaid time off is generally not allowed. Any exception to this requires approval from both your supervisor and
the Human Resource Administrator. No unpaid time off will be allowed if paid time off is available.

Because the summer months are the busiest, supervisors have the option to limit PTO usage to a maximum of 2
weeks per person from July 1 through August 31 if PTO is being requested for vacation time or for non-
medically related personal matters.

PTO is used to supplement the time you are away from your work. With supervisory approval and if scheduling
permits, non-exempt employees who request to make up hours missed later in the same week rather than use
PTO for those missed hours may be allowed to do so. If this is allowed, the employee wlll not be charged PTO
time in that week and will be able to use PTO on another occasion.

Paid Time Off will not accrue during any Leave of Absence. Only regular full-time and regular full-time (30)
employees are eligible for Paid Time Off (PTO). PTO is accrued per pay period from your date of hire up to the
maximum number of hours allowed per year as follows: ·




                                                        16
                                                                                                     D-000138
         Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 65 of 115
                                                              Days Accrued            Hours Accrued
Full-time Employees                                             ·Per Year              Per Pay Period

     •    First day of work through end of year 4:          16 days (128 hours)               4.92
     •    Beginning year 5 through end of year 10:          21 days (168 hours)               6.46

          Beginning year 11:                                26 days (208 hours)               8.00

Full-time (30) Employees

          First day of work through end of year 4:          8 days (64 hours)                 2.46

          Beginning year 5 through end of year 10:         12 days (96 hours)                 3.69

          Beginning year 11:                              16 days (128 hours)                 4.92

PTO requests for vacation time or for non-medically related personal matters will be granted in accordance with
operating requirements. Length of employment may further determine priority in scheduling PTO times for these
purposes. Full-time employees who use PTO for vacation must take five (5) days' vacation consecutively
unless approved by your supervisor, Senior Vice President, and Human Resource Administrator in writing.

An employee may be required to provide a doctor's note prior to returning to work when the employee has been
absent for more than twenty four consecutive scheduled work hours due to illness, injury or health condition, or
for preventative medical care, of the employee or his/her spouse or child or parent or parent-in-law. If a note is
required, the note must state the length of the illness and (as applicable) whether the employee is able to return
to full duty without restrictions, or if the employee has any restrictions, the nature of those restrictions and how
long the restrictions may need to be in place. If necessary, Salisbury Bank may require the employee to see a
physician paid for by the Bank to determine fitness for duty. If an employee takes more than 40 hours of PTO in
any calendar year due to illness, injury or health condition, or for preventative medical care, of the employee or
his/her spouse or child or parent or parent-in-law, the employee may be required to provide a health care
provider's note under additional circumstances as well. Examples of additional circumstances When a note may
be required include when there has been frequent or questionable absenteeism, or when the employee calls out
sick the day before or after a holiday, or for absences of less than twenty four consecutively scheduled work
hours. Salisbury Bank may further require a court record or documentation from a victim services organization
or the police or counselor for leave taken due to family/domestic violence or sexual assault issues. PTO time
can be carried over to a maximum of one week over your annual accrual from year to year (40 hours full time,
and 30 hours full-time 30). All excess time will be forfeited as of 1/1. PTO hours carried over from one year to
the next are always used first during the following year.

                                                                 Maximum Hours- Carryover
                                                                 Full Time      Full Time 30

    •     First day of work through end of year 4:               168 hours             94 hours

    •     Beginning year 5 through end of year 10:               208 hours           126 hours

    •     Beginningyear11:                                       248 hours           158 hours

Unless otherwise required by applicable state law, payment for unused Paid Time Off (PTO) upon termination
will be made at 50% of the employee's current hourly rate, provided the employee has satisfied the following:
     • Completed at least 6 months of service;
     • Has given proper notice. Proper notice is defined as 2 weeks for Non-Exempt employees; 3 weeks for
         Exempt employees; and 4 weeks for Officers. PTO cannot be used in lieu of a notice period, unless
         approved in advance by a supervisor. Employees calling-out during a notice period will have the option
         to take a non-paid day or extend their notice period;
     •   Left the Bank for reasons other than misconduct (as determined in the Bank's sole discretion for such
         acts as, including without limitation: (i) theft, fraud, or dishonesty by. the employee in connection with
         the performance of his/her duties; (li) conduct that causes damage or injury to the Bank or a third party;
         (iii) the employee 1s repeated failure to perform his/her material duties; and (iv) conviction or plea to any
         crime.
                                                           17
                                                                                                        D-000139
        Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 66 of 115
Terminal PTO Payout Procedure:

    •    Unless otherwise required by applicable state law, PTO that is carried over from one year to the next will
         not be paid on termination. On termination, the excess amount carried from the previous year will be
         deduc.ted from the employee's total unused PTO Bank.

    •    PTO is accrued in advance, which means PTO that is added in the current year, is anticipated to be
         used in the following year. As a result. PTO accruing in the current year will not be paid on termination.

         Unless   otherwise required by applicable state law, PTO will be paid out as follows:
             o     PTO accrual balance on termination
             o     minus unused PTO carried over from previous year
             o    minus PTO accrued from January 1 to termination date in current year
             o    x50%
             o    =  PTO terminal payout

Payment for unused Paid Time Off (PTO) upon conversion to a Part Time status will be made at } 00% of the
employee's current hourly rate, less unused excess PTO from previous year and accrued PTO in current year.

Full-time employees are required to take five (5) consecutive business days of time away from the Bank for
purposes of vacation during each calendar year. Any exception to this policy must be in writing, approved by
your Manager, Vice President, and Director of Human Resources. Employees on their mandatory time away
from the Bank will not be allowed access to their work area unless escorted by their supervisor or Human
Resources.

Taking time away from work is considered a good business practice, and the management team believes
vacation to be a healthy mandate for full time employees. For those employees accruing 168 hours per year or
more, taking two consecutive weeks together each year is strongly recommended.

Information Technology (IT) personnel may not have system administration access for two (2) consecutive
weeks, and are required to take ten (1 0) consecutive business days for purposes of vacation during each
calendar year. Any exceptions must be approved by the President and Chief Executive Officer or the Director of
Human Resources. In such instances where an exception is approved, the employee may be permitted to be
out of the office for five (5) consecutive days and assigned to work in another capacity for the additional five (5)
consecutive days.

Salisbury Bank will not take any retaliatory or other adverse employment action or otherwise discriminate
against any employees because they exercise their rights to request or use PTO leave in accordance with Bank
policy and applicable law, assist others in doing so or file a complaint with the appropriate legal authorities
regarding PTO issues.

PTO will run concurrently with any leave under the Bank's Family and Medical Leave Act policy and/or any other
leave policy of the Bank for which the employee is eligible and/or any other leave that may otherwise be
required by applicable state and federal law.


ATTENDANCE STANDARDS
It is expected that employees arrive ready to work for their scheduled shift. Failure to do so creates a burden on
the department, your co-workers, and our customers- and we take this responsibility very seriously.

Non-exempt, hourly employees are expected to work as scheduled and are expected to minimize unscheduled
absences, lateness and early departures. While it is recognized that absences will occur for any number of valid
reasons, it is the expectation of Salisbury Bank that employees be responsible about their jobs and maintain
excellent attendance records.

Regular attendance on the job and punctuality is an essential employee function and is important to the value of
the Bank's operation and to fellow employees. Frequent or unexplained absences from work or tardiness in
reporting for work or leaving work early will seriously impair the value of service to Salisbury Bank and its
customers and must result in disciplinary action up to and including separation of employment. Therefore, the
following attendance standards have been established for non-exempt, hourly employees to provide a
                                                         18
                                                                                                     D-000140
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 67 of 115
consistent and appropriate plan to address absenteeism issues. These standards are subject to change at the
discretion of Salisbury Bank in order to respond to its business needs or to specific situations.

DEFINITIONS

No Call/No Show- Any unscheduled absence when the employee fails to notify his/her supervisor prior to the
start of his/her scheduled shift or reports to work after the time authorized by the supervisor after calling in late.
In this regard, you must notify and directly speak with your supervisor at least one (1) hour before the start of
each workday to report that you will be absent or late and to provide the reason for such absence/tardiness,
unless you can demonstrate that it was not practicable to provide such notice. In cases of extreme emergency,
the call may be made by a family member. You must notify your supervisor each day you are absent (or late)
unless otherwise authorized by your supervisor.
Unscheduled Absence- Any absence taken by an employee after exhausting his/her available, approved paid
time off as applicable to the absence at issue (such as PTO, holidays, jury duty leave or bereavement leave) or
after exhausting any entitlement to other available, approved legally required unpaid leave time as applicable to
the absence at issue (such as family and medical leave, pregnancy or other disability leave, military leave,
witness and crime victim leave, family violence victim leave or emergency services personnel leave).

Lateness - Employees not reporting to work on time to start their scheduled shifts or not returning to their
assigned work on time when returning from breaks (except if the lateness is due to taking any approved, legally
required unpaid leave time or taking the first 40 hours of PTO per calendar year due to illness, injury or health
condition, or for preventative medical care, of the employee or his/her spouse or child or parent or parent-in-
law).

Early Departure- Employees leaving work prior to the end of their assigned shift (except if the early departure
is due to taking any approved, legally required unpaid leave time or taking the first 40 hours of PTO per calendar
year due to illness, injury or health condition, or for preventative medical care, of the employee or his/her spouse
or child or parent or parent-in-law).

Missing/Inappropriate Punches - Employees who do not punch in or out at the start/end of their shift, punch
in or out more than five minutes prior to or following their shift without the authorization of their supervisor, or do
not punch in/out during the workday when on meal break or for other non-working times.Unless the Bank
determines otherwise based on its business needs and/or its analysis of specific situations, the following
disciplinary action will be taken in response to the total number of points received by the employee:
When an employee schedules time off and it's approved in advance, this is considered an Excused Absence,
and the manager is able to plan the workflow accordingly. When an employee calls out without notice for illness
or personal reasons without notice, this is considered to be an Unexcused Absence. The following guide is to
assist managers in the disciplinary process:

        3 Unexcused    Incidences   in   a rolling   twelve   month   period- Verbal Warning;
        5 Unexcused    Incidences   in   a rolling   twelve   month   period - 1st Written Warning;
        7 Unexcused    Incidences   in   a rolling   twelve   month   period -2nd Written Warning/Suspension;
        9 Unexcused    Incidences   in   a rolling   twelve   month   period- Termination.

Note: An incident is defined as single or extended injury or illness. For example, four (4) continuous days off for
the same injury or illness would count as one ( 1) incident.

LONG TERM ILLNESS BANK (LTIB)

Long Term Illness Bank (L TIB) is intended to give employees greater financial protection in the event of a
catastrophic injury or illness in conjunction with the Short Term Disability waiting period. LTIB is available for
use in the event an illness lasts more than the greater of three (3) scheduled days or greater than a total of 24
hours in three consecutive work days. Paid Time Off (PTO) will be used for the initial 24 hours. LTIB will accrue
at the following rates:
                                                               Days Accrued        Hours Accrued
Full Time Employees:                                              Per Year         Per Pay Period
     •   First day of work through end of year 5:                 1 days                    .31
     •   Beginning year 6 through end of year 10:                 3 days                    .92
     •   Beginning year 11:                                       5 days                  1.54


                                                                 19
                                                                                                           D-000141
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 68 of 115

Full Time Employees {30):
     •   First day of work through end of year 5:               1 day                   .31
     •   Beginning year 6 through end of year 10:               2 days                  .61
     •  Beginning year 11:                                     3 days                   .92
Long Term Illness Bank hours can be carried over from year-to-year, to a maximum of five (5) days. Part Time
employees will not accrue Long Term Illness Bank hours. Long Term Illness Bank hours are not paid out upon
termination of employment. Long Term Illness Bank will accrue to a maximum of five (5) days.

LTIB will run concurrently with any leave under the Bank's Family and Medical Leave Act policy and/or
any other leave policy of the Bank for which the employee is eligible and/or any other leave that may
otherwise be required by applicable state and federal law.
SHORT TERM ILLNESS BANK (STIB) FOR PART TIME AND TEMPORARY EMPLOYEES

Salisbury Bank has implemented the following policy for part-time employees. and temporary employees who
are otherwise not eligible for PTO but who may need time off for any illness, injury or health condition of the
employee or for their spouse, child, parent or parent-in-law or for preventative medical care for any of the same
or to address issues of family/domestic violence or sexual assault.

Eligibility: Part-time or temporary employees who have worked at least 90 days after July 1, 2015 Seasonal
employees who do not meet these requirements are not eligible.

Definition: For the purposes of this policy, a "day" is defif)ed as an employee's regularly scheduled work hours
(i.e. if an employee is scheduled to work a four (4) hour day, they would be entitled to up to four (4) hours of
short term illness leave on such day). Short term illness leave will be paid at a rate equal to the employee's
normal hourly rate or the minimum wage under applicable state law, whichever is greater.

Accrual and Carryover: Beginning January 1, 2016 and for each calendar year thereafter, short term illness
leave will accrue at a rate of one hour for each 30 hours worked (regular or overtime hours) up to a maximum of
40 hours per calendar year. Prior to January 1, 2016, employees shall begin to accrue sick leave at the same
rate on July 1, 2015 or on their date of hire, whichever is later.

Part-time or temporary employees may carry over up to 40 accrued short leave ill.ness hours to the next
calendar year. Employees may not use more than 40 total hours of short term illness leave in any calendar
year, whether such hours have been carried over to or earned during that calendar year. Short term illness
leave cannot be redeemed for cash. Should employment be terminated (either voluntarily or involuntarily),
Salisbury Bank will not compensate the terminating employee for any unused accrued short term illness leave.

Using Short Term Illness Leave: Short term illness leave must be used in one (1) hour increments, up to an
entire day as necessary. Short term illness leave can be taken for any illness, injury or health condition of the
employee or for his/her spouse or child or parent or parent-in-law or for preventative medical care for any of the
same. An employee who is the victim of family or domestic violence or of sexual assault (or whose dependent
child is such a victim) may also take short term mness leave for medical care and for other reasons related to
the family/domestic violence or sexual assault (such as to obtain services from a victim services organization; to
relocate due to the violence and/or assault; or to participate in any civil or criminal proceedings related to the
violence and/or assault). Employees will be subject to disciplinary action up to and including termination of
employment if they use short term illness leave for any other purpose not allowed under this policy and
applicable state law.

Notice Requirements: Employees are required to make a good faith effort to provide their supervisors
with as much advance as possible of the need to take PTO leave if it is foreseeable and for medically-
related reasons (such as for preventative medical care issues). If the leave is not foreseeable (such as
for an emergency medical issue), then the employee must give notice as soon as practicable. In this
regard, an employee are expected to notify their immediate supervisor at least one (1) hour before the
start of each workday that they will be absent when the leave is not foreseeable. Failure to do so may
result in disciplinary action, unless the employee can demonstrate, in good faith that it was not
practicable to provide such notice. Excessive, unexcused absences may be subject to disciplinary
action.


                                                       20
                                                                                                   0-000142
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 69 of 115
Return To Work: An employee may be required to provide a doctor's note prior to returning to work
when the employee has been absent for more than twenty four consecutive scheduled work hours due
to illness, injury or health condition, or for preventative medical care, of the employee or his/her spouse
or child or parent or parent-in-law. If a note is required, the note must state the length of the illness and (as
applicable) whether the employee is able to return to full duty without restrictions, or if the employee has any
restrictions, the nature of those restrictions and how long the restrictions may need to be in place If necessary,
Salisbury Bank may require the employee to see a physician paid for by the Bank to determine fitness
for duty. Salisbury Bank may further require a court record or documentation from a victim services
organization or the police or counselor for leave taken due to family/domestic violence or sexual assault issues.


Non-Discrimination Or Retaliation: Salisbury Bank will not take any retaliatory or other adverse employment
action or otherwise discriminate against any employees because they exercise their rights to request or use
short term illness leave in accordance with Bank policy and applicable law, assist others in doing so or file a
complaint with the appropriate legal authorities regarding short term illness leave issues.

STIB will run concurrently with any leave under the Bank's Family and Medical Leave Act policy and/or
any other leave policy of the Bank for which the employee is eligible and/or any other leave that may
otherwise be required by applicable state and federal law.

JURY DUTY

Full-time, part-time and temporary/casual employees who have regularly scheduled hours during the three
month period prior proceeding the term of juror service will receive their regular wages for the first five (5) days
of jury service. Thereafter, you will be compensated the difference in your regularly scheduled SALISBURY
BANK pay, and the Jury Duty pay received for the duration of your jury duty service. All other employees
summoned for jury duty wilt be granted an unpaid leave in order to serve. Exempt employees may be provided
time off with pay when necessary to comply with state and federal wage and hour laws.

Jury duty hours will not count when determining overtime for the week and will be paid at the employee's regular
rate. To receive paid leave for jury duty, you must notify your supervisor immediately upon receiving notice to
serve so that arrangements can be made. Employees must submit a copy of the initial jury duty form and also ·
copies of the jury service slip(s) on an on-going basis to continue to receive pay. If, while on jury duty, you are
released for a day or any part of a day before 4:00 p.m., you are expected to report to work for the remainder of
the day. You may keep any miscellaneous fees unrelated to normal compensation for expenses incurred.

MILITARY LEAVE

Employees who are required to fulfill military obligations in any branch of the Armed Forces of the United States
or in state military service will be given the necessary time off and reinstated in accordance with federal and
state taw .. The time off will be unpaid, except where state law dictates otherwise. Exempt employees may be
provided time off with pay when necessary to comply with state and federal wage and hour laws.

Accrued PTO may be used for this leave if the employee chooses. Military orders should be presented to your
supervisor and arrangements for leave made as early as possible before a departure. Employees are required
to give advance notice of service obligations to their supervisor unless military necessity makes this impossible.
You must notify your supervisor of your intent to return to employment based on requirements of the law. Your
benefits may continue to accrue during the period of leave in accordance with state and federal law.


WITNESS AND CRIME VICTIM LEAVE

Employees who are crime victims or the victim's next of kin or witnesses will be permitted reasonable time off to
attend a court proceeding or participate in a police investigation or to consult with the district attorney relating to
their criminal cases. Witness and crime victim leave will be unpaid, unless the employee chooses to use any
available paid PTO days for such leave or unless Salisbury Bank is otherwise required to pay for time off for
such leave. A crime victim is defined as an employee who: (a) suffers direct or threatened physical, emotional
or financial harm as a result of a crime; or (b) is an immediate family member or guardian of a homicide victim or
a minor, physically disabled or incompetent person who suffers such harm. In addition, Salisbury Bank will not
take adverse actions against any employee for having a restraining order issued on the employee's behalf in a
                                                          21
                                                                                                        D-000143
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 70 of 115
domestic violence case or having a protective order issued on the employee's behalf by a court of any state.
Further, Salisbury Bank will not take any adverse action against any employee because he/she obeys a legal
subpoena to appear in court as a witness in any criminal proceeding or because such employee is a crime
victim, provided that the employee gives the Bank reasonable notice of the need to appear in court.

Any leave time allotted under this policy runs concurrently with any leave time afforded under any leave under
the Bank's Family and Medical Leave Act policy and/or any other leave policy of the Bank for which the
employee is eligible and/or any other leave that may otherwise be required by applicable state and federal law.




FAMILY VIOLENCE VICTIM LEAVE

Employees who are victims of family violence will be permitted to take up to twelve (12) days of leave during any
calendar year in which the leave is reasonably needed for one or more of the following reasons: (1) to seek
medical care or counseling for physical or psychological injury or disability; (2) to obtain services from a victim
services organization; (3) to relocate due to the family violence; or (4) to participate in any civil or criminal
proceeding related to or resulting from such family violence. Such leave will be unpaid, unless the employee
chooses to use any available paid time off for such leave or the law otherwise requires payment for any such
leave taken.

Employees who seek such leave will need to provide at least seven (7) days' notice of the need for such leave if
foreseeable, or notice as soon as practicable if the need for such leave is not foreseeable. Salisbury Bank may
require certification from the employee, and/or an agent of a victim services organization, and/or the Judicial
Branch's Office of Victim Services or the Office of the Victim Advocate, and/or a licensed medical professional
or other licensed professional form whom the employee has sought assistance with respect to the family
violence certifying that the employee is a victim of family violence. Any such certification provided will be
maintained in a confidential manner and will be only disclosed as required by law or to protect the employee's
safety in the workplace, provided that the employee is given notice prior to any such disclosure. Salisbury Bank
will further not discriminate or take adverse actions against any employee for being a victim of family violence or
for having to attend or participate in a court proceeding related to a civil case in which the employee is a family
violence victim


BEREAVEMENT LEAVE

Full-time regular employees who have completed their Introductory Period are eligible for up to five (5) paid
days upon the death of a member of your immediate family. For this policy, Salisbury Bank defines immediate
family as the employee's spouse (same sex or opposite sex), son, daughter, mother, father, sister, brother, or
any of the previously mentioned relations with the prefix "step-". Up to three (3) paid days will be allowed upon
the death of a grandparent, great-grandparent, grandchild, great-grandchild, domestic partners and their
parents, or the following in-law relations: mother, father, brother, sister, son or daughter. Up to one (1) paid day
will be allowed upon the death of an aunt, uncle, cousin, or other close family member upon request and
approval. Full-time 30 regular employees are eligible for bereavement p~y in proportion to the number of hours
they normally are scheduled to work. Requests for bereavement leave should be made to your immediate
supervisor as soon as possible. The Bank reserves the right to request verification of the death and the person's
relationship to the employee.


MEDICAL INSURANCE

Eligible Regular Full-time and Regular Full-time 30 employees may enroll in either a single or a family contract
on the first of the month following 60 days of employment. Information and enrollment forms as well as a
booklet containing the details of the plan and eligibility requirements may be obtained from the Human Resource
Administrator. To assist you with the cost of this insurance, Salisbury Bank pays a portion of a single or a family
contract. You are responsible for paying the balance through payroll deduction.

Upon termination, you may be entitled to continuation or conversion of the group medical insurance plan in
accordance with the terms of the policy and/or applicable state and federal law. For more information, please
contact the Human Resource Administrator.

                                                        22
                                                                                                     0-000144
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 71 of 115
DENTAL INSURANCE

Eligible Regular Fullwtime and Regular Fullwtime 30 employees may enroll in either a single or a family contract
after completing their Introductory Period. Information and enrollment forms as well as a booklet containing the
details of the plan and the eligibility requirements, may be obtained from the Human Resource Administrator.
To assist you with the cost of this insurance, Salisbury Bank pays a portion of a single or a family contract. You
are responsible for paying the balance through payroll deduction.

Upon termination, you may be entitled to continuation or conversion of the group dental insurance plan in
accordance with the terms of the policy and/or applicable state and federal law. For more information, please
contact the Human Resource Administrator.

COBRA

You and your covered dependents will have the opportunity to continue medical and dental benefits for a period
of up to 18 months (36 months under certain circumstances) under the provisions of the Consolidated Omnibus
Budget Reconciliation Act (COBRA) when group medical and dental coverage for you and your covered
dependents would otherwise end due to your death or the following:

        Your employment terminates, for a reason other than gross misconduct
        Your employment status changes due to a reduction in hours
        Your child ceases to be a "dependent child" under the terms of the medical and dental plans
        You become divorced or legally separated
        You become entitled to Medicare

In the event of divorce, legal separation, or a child's loss of dependent status, you or a family member must
notify the plan administrator within 60 days of the occurrence of the event. The plan administrator will notify the
individuals eligible for continuation coverage of their right to elect COBRA continuation coverage.

SECTION 125 PLAN

Salisbury Bank offers a pre-tax contribution option for employees. This employee benefit is known as a Section
125 Plan. A Section 125 Plan is a benefit plan that allows you to make contributions toward premiums for
medical insurance, dental insurance and out-of-pocket medical expenses or dependent care expenses on a
"before tax", rather than an "after tax" basis. Your qualified expenses are deducted from your gross pay before
income taxes and Social Security i.s calculated.

To participate in this plan, complete an election form and return it to the Human Resource Administrator. Your
gross pay is reduced by an amount equal to your contributions for medical insurance, dental insurance and out-
of-pocket medical expenses or dependent care expenses.

You cannot make any changes to your pre-tax contributions until the next open enrollment period, unless your
family. status changes or you become eligible for a special enrollment period due to a loss of coverage. Family
status changes include marriage, divorce, death of a spouse or child, birth or adoption of a child or termination
of employment of your spouse. A change in election due to a change in family status is effective the next pay
period.


DISABILITY LEAVE

Full-time employees. are eligible for a paid disability leave after completing their Introductory          Period. Paid
disability leave may be available for up to 180 days depending on the nature of the employee's             condition and
the Bank's operational needs. Employees requesting leave must provide written notice of                    the disability,
including a doctor's certificate stating the nature of the disability and the expected date of return to   work.

If the cause of the absence is work-related and covered by the workers' compensation laws, any paid disability
benefits an employee might' otherwise be eligible for will be reduced by any workers' compensation benefits
received.




                                                          23
                                                                                                           D-000145
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 72 of 115
The Bank will continue to provide health insurance benefits coverage (if applicable) during a paid disability leave
of absence as long as the employee continues to pay his/her share of the applicable premiums. PTO and other
employee benefits will not accrue during any paid disability leave.

The Bank will periodically require the employee to provide such supporting medical documentation on an
ongoing basis during the leave of absence as may be necessary to determine continued eligibility. Prior to or
upon an employee's return to work from a leave of absence, the Bank will require the employee to provide
documentation establishing the employee's ability to return to work.

If your leave is covered by the Family and Medical Leave Act, we will return you to the same or an equivalent
position, consistent with our policy. Otherwise, we will return you to the same or similar position you held prior
to the disability leave, subject to our staffing and business requirements.

This leave will run concurrently with any leave under the Bank's Family and Medical Leave Act policy and/or any
other leave policy of the Bank for which the employee is eligible and/or any other leave that may otherwise be
required by applicable state and federal law.

Any disability leave will run concurrently with any leave under the Bank's Family and Medical Leave Act
policy and/or any other leave policy of the Bank for which the employee is eligible and/or any other
leave that may otherwise be required by applicable state and federal law.


FAMILY AND MEDICAL LEAVE

In accordance with the Federal Family and Medical Leave Act and any applicable state family and medical leave
laws (hereinafter referred to collectively as "FMLA"), eligible employees may take a leave of absence for certain
designated reasons. This policy presents a general overview of FMLA entitlements and requirements. If this
policy conflicts with applicable law, applic~ble law controls.

EMPLOYEE ELIGIBILITY:

            o   Employee must have worked for Salisbury Bank for a minimum of twelve (12) months, and

            o   Employee must have worked at least 1,000 hours during the 12-month period prior to the start
                of the FMLA leave. Only hours actually worked - regular worked time plus overtime - count
                towards this requirement. Paid leave (such as PTO, holidays) and unpaid leave, including
                FMLA leave, are not included.

        Unpaid family and/or medical leaves may be granted for the following reasons:

            o   Serious Health Condition of Employee, Employee 1s Child, Parent or Spouse

                Child may be a biological child, foster child, adopted child, stepchild, legal ward or ch1!d of
                person standing in loco parentis (in place of parent), who is under the age of 18, or over the age
                of 18 and unable to care for himself/herself because of a mental or physical disability.

                Parent must be a biological parent, foster parent, adoptive parent, stepparent, legal guardian, or
                individual who stood in loco parentis to an eligible employee or an eligible employee's spouse.

                An eligible employee's spouse may be of the same or opposite sex.

                To be considered a serious health condition, the condition must be an illness, impairment or
                physical or mental condition that involves inpatient or outpatient care. Inpatient care generally
                involves treatment at a hospital, hospice, or residential medical care facility. Outpatient care
                generally requires continuing treatment by a health care provider.

            o   Birth, Adoption or Foster Care Placement.

                A family leave of absence will be provided upon the birth, adoption, or foster care placement of
                a child by an eligible employee.

                                                        24
                                                                                                    0-000146
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 73 of 115
    o   To Serve as an Organ or Bone Marrow Donor.

    o   Serious Injury or Illness of a Covered Service Member.

        An employee who is a spouse, son, daughter, parent or next of kin of a covered service
        member is eligible to take family leave to care for the serious injury or illness of such individual.



        Son or daughter may be a biological child, foster child, adopted child, stepchild, legal ward or
        child of person standing in loco parentis (in place of parent), who is under the age of 18, or over
        the age of 18 and unable to care for himself/herself because of a mental or physical disability.

        Parent must be a biological parent, foster parent, adoptive parent, stepparent, legal guardian, or
        individual who stood in loco parentis to an eligible employee or an eligible employee's spouse.

        Next,of kin means the nearest blood relative of the eligible employee as specifically designated
        in writing by the covered service member or as otherwise identified in the order of priority under
        applicable law.

        To be considered a covered service member, the individual must be either: (1) a current
        member of the Armed Forces (including a member of the National Guard or Reserves) who is
        undergoing medical treatment, recuperation, or therapy; or is otherwise in outpatient status; or
        is otherwise on the temporary disability retired list, for a serious injury or illness; or (2) a veteran
        who is undergoing medical treatment, recuperation, or therapy for a serious injury or illness and
        who was a member of the Armed Forces (including a member of the National Guard or
        Reserves) at any time during the five year period before the date on which the veteran
        undergoes such medica! treatment, recuperation or therapy.

        To be considered a serious injury or illness of a current member, the injury or illness must be
        incurred in line of duty on active duty in the Armed Forces (or existing before the beginning of
        the member's active duty and aggravated by service in line of duty on active duty in the Armed
        Forces) that may render the member medically unfit to perform the duties of the member's
        office, grade, rank or rating.

        To be considered a serious injury or illness of a veteran, the injury or illness must be incurred in
        line of duty on active duty in the Armed Forces (or existing before the beginning of the
        member's' active duty and aggravated by service in line of duty on active duty in the Armed
        Forces) that manifested itself before or after the member became a veteran.

        Covered active duty means duty during the deployment of the member with the Armed Forces
        to a foreign country (for a member of a regular component of the Armed Forces) and duty
        during the deployment of the member with the Armed Forces to a foreign country under a call or
        order to active duty (for a member of a reserve component of the Armed Forces).

    o   Because of a Qualifying Exigency.

        An employee whose spouse, son, daughter or parent is on active duty (or has been notified of
        an impending call or order to active duty) in the Armed Forces (including a member of the
        National Guard or Reserves) in support of a contingency operation is eligible to take family
        leave for the following qualifying exigencies: (1) short~notice deployment; (2) military events and
        related activities; (3) childcare and school activities; (4) financial and legal arrangements; (5)
        counseling; (6) rest and recuperation; (7) post-deployment activities; and (8) other activities
        which arise out of the covered military member's active duty or call to active duty status that the
        employer and employee agree qualify as an exigency and agree as to the timing and duration of
        such leave.

        Covered active duty means duty during the deployment of the member with the Armed Forces
        to a foreign country (for a member of a regular component of the Armed Forces) and duty
        during the deployment of the member with the Armed Forces to a foreign country under a call or
        order to active duty (for a member of a reserve component of the Armed Forces).
                                                 25
                                                                                                D-000147
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 74 of 115

   EMPLOYEE OBLIGATIONS:

     o   Employees are required to use their available accrued PTO during a family or medical leave of
         absence for any reason. Employees are further required to use their available LTIS before
         using any available accrued PTO if the reason for the leave is due to their own or another's
         serious health condition. That portion of the leave of absence that is used under these
         conditions will be with pay according to Bank policies.

    o    While as stated above all accrued PTO (and/or LTIS) must be used in accordance with Bank
         policy before an employee is eligible to utilize any unpaid FMLA leave, an employee will not be
         required to utilize any such paid leave during an FMLA leave if she/he is simultaneously
         receiving payments under any Bank disability insurance plan or workers' compensation la~s.

    o    The maximum amount of family and medical leave allowed, whether it includes paid and/or
         unpaid leave or whether it includes time off during which an employee is receiving payments
         under either any Bank disability insurance plan or the workers' compensation laws, will not
         exceed the maximum leave entitlement as described below.

    o    Since the purpose of leave under this policy is to enable employees to maintain their ability to
         continue employment with the Bank, an employee may not work elsewhere while on FMLA
         leave.

    o    When planning medical treatment or seeking intermittent leave, the employee must consult with
         their immediate supervisor and/or the Human Resources Department and must make a
         reasonable effort to schedule the treatment or intermittent leave so as to avoid unduly disruptive
         effects on the Bank's operations.

    o    ~mployees needing FMLA leave          must, at a minimum, follow the Bank's usual and customary
         call~in procedures for reporting an   absence, absent unusual circumstances.

    o    Whenever an eligible employee's medical or family leave is foreseeable based upon an
         expected birth, placement for adoption or foster care, or planned medical treatment, or to care
         for others, the employee must provide at least thirty days advance written notice to the Human
         Resources Department. If such prior notice is impossible, as in the case of an unforeseen
         medical emergency or qualifying exigency, an eligible employee must provide notice as soon as
         practicable after s/he learns of the need for the leave (typically within one or two working days
         of learning of the need for leave). Failure to comply with these notice rules is grounds for, and
         may result in, deferral or denial of the requested leave.

    o    All leaves due to a serious health condition of an eligible employee, or an eligible employee's
         son/daughter, parent or spouse, or due to a serious injury or jllness of a covered service
         member, must be accompanied .Qy 9. medical certification from the appropriate health care
         provider identifying, among other things, appropriate medical facts regarding the condition and
         its probable duration. Such medical certification must be provided before the leave begins, or in
         any event, within 15 days after the leave begins, unless the employee can demonstrate that it is
         not practicable to do so despite their good faith efforts. Failure to comply with these medical
         certification requirements is grounds for, and may result in, deferral or denial of the requested
         leave.                                 ·

    o    Subsequent medical re-certification will be required as necessary, but no more than once every
         thirty days after receipt of the initial medical certification.

    o    All leaves due to a qualifying exigency must be accompanied .Qy      s certification   as has been
         prescribed by the Secretary of Labor.

    o    In response to a request for leave necessitated by the serious health condition of the employee
         or others, .the Bank may requi~e the employee to obtain a second opinion from a health care
         provider selected and paid for by the Bank.

    o    While on leave, employees are, at a minimum, required to report on the 151 day of each month to
                                                  26
                                                                                                D-000148
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 75 of 115
         the Human Resource Department regarding the status of the family or medical condition(s) and
         their intent to return to work.                                                     ·

    o    Under Bank policy, employees are required to provide at least two Vl(eeks of advance
         notification of the date they intend to return to work from a leave of absence.

  MAXIMUM LEAVE ENTITLEMENT:

     o   The maximum FMLA leave entitlement for employees eligible under this policy is 16 weeks in
         the two-year period measured from the date of the employee's first day of FMLA leave due
         to: (1) the serious health condition of the employee or the employee's child, parent, parent-in-
         law or spouse; (2) birth, adoption or foster care placement; or (3) to serve as an organ or bone
         marrow donor. Employees may further be eligible for additional leave under the Federal Family
         and Medical Leave Act in the second year of the two-year period for reasons qualifying for leave
         under the Federal Family and Medical Leave Act.

    o    The maximum FMLA leave entitlement for employees eligible under this policy due to a
         qualifying exigency is 12 weeks in the first year of the 24-month period identified above (and
         potentially 12 weeks in the second year of such period as well).

    o    The maximum FMLA leave entitlement for employees eligible under this policy due to the
         serious injury or illness of a covered service member is 26 weeks in the one-year period
         measured from an employee's first day of FMLA leave taken.

    o    The maximum amounts of FMLA leave stated herein do not afford eligible employees the ability
         to take more leave if they have multiple qualifying reasons th'an they otherwise would be entitled
         to take for a single qualifying reason during the applicable time period.

    o    Any absences that qualify as FMLA leave runs concurrently with an absence under the Bank's
         disability insurance plan or workers' compensation laws or any other applicable leave policy of
         the Bank.

    o    Any time spent performing "light duty" work does not count against an employee's FMLA leave
         entitlement, whether such "light duty" work has been required by the Bank or requested by the
         employee. Therefore, any employee's right to restoration of his or her job is held in abeyance
         during the period of time (if any) the employee performs light duty (or until the end of the
         applicable FMLA leave period).

    o    When a husband and wife are both eligible employees of the Bank, they are each individually
         eligible to receive the maximum leave time allowable for their own serious health condition or
         the serious health condition of a son/daughter or spouse, or to serve as an organ or bone
         marrow donor. For purposes of leave due to a qualifying exigency, married employees are
         each individually eligible to receive the maximum leave time allowable for each. For purposes
         of family leave taken due to the birth, adoption or placement of a son/daughter, or for the
         serious health condition of a parent or parent-in-law, or due to the serious injury or illness of a
         covered service member (or for a combination of leave taken for this reason and any other
         qualifying reason), married persons are eligible for the maximum leave allowable to one
         individual eligible employee.

    o    An eligible employee may take intermittent leave or leave on a reduced schedule (up to the
         amount of the maximum leave entitlement) when medically necessary due to the employee's
         own serious health condition, or the serious health condition of the employee's son/daughter,
         parent or spouse, or due to the serious injury or illness of a covered service member. An
         eligible employee may further take intermittent leave or leave on a reduced schedule (up to the
         amount of the maximum leave entitlement) due to a qualifying exigency or to serve as an organ
         or bone marrow donor. Employees seeking to take intermittent leave or leave on a reduced
         schedule are subject to the same notice, medical certification and other employee obligations
         identified above. In addition, if such intermittent or reduced schedule leave is requested, the
         Bank reserves the right to temporarily transfer the employee to an available alternative position
         with equivalent pay and benefits (but not necessarily equivalent duties) that better
         accommodates this type of leave.
                                                27
                                                                                             D-000149
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 76 of 115

        o    Intermittent or reduced schedule leave may not be taken upon the birth, adoption or foster care
             placement of an employee's son/daughter unless agreed to by the employee and the Bank.

    o       There is no obligation under the FMLA to guarantee an employee's original job or an equivalent
            position beyond the maximum period specified above.

  MAINTENANCE OF HEALTH BENEFITS:
    o An eligible employee's medical benefits will continue during a leave of absence up to the
       maximum amount of leave afforded under this policy. While on paid leave, the Bank will
       continue to make payroll deductions to collect the employee's share of the medical insurance
       premiums. While on unpaid leave, the employee must continue to pay his/her share of the
       medical insurance premiums, either in person or by mail. The payment must be received as
       directed by the Bank. Failure of the employee to pay the premium may result in loss of
       coverage.

    o       Employees have a 30-day grace period in which to make required premium payments. If
            payment is not timely made, health insurance coverage may be cancelled, if the employee has
            been notified in writing at least 15 days before the date that coverage would lapse. At the
            Bank's option, the Bank may pay the employee's share of the premiums during FMLA leave if
            the coverage were to lapse due to failure of the employee to make timely payments, and then
            recover such payments from the employee upon return to work.

    o       Should an employee's health insurance lapse due to non-payment while on FMLA leave, the
            Bank will again provide health insurance benefits according to the applicable plans when the
            employee returns from the leave of absence.

    o       If an employee does not return to work following FM LA leave for a reason other than: (1) the
            continuation, recurrence, or onset of a serious health condition (or serious injury or illness in the
            case of a covered service member) which would otherwise render the employee eligible for
            FMLA leave; or (2) other circumstances beyond the employee's control, the Bank reserves the
            right to seek reimbursement from the employee for its share of health insurance premiums paid
            on the employee's behalf during the employee's FMLA leave.

 RIGHTS UPON RETURN FROM LEAVE:

     o      Upon the conclusion of an FMLA leave (or the expiration of the maximum family or medical
            leave provided by law, whichever occurs first), an employee may return to work with all
            seniority, retirement or fringe benefits they had at the commencement of such leave. There will
            be no accruals of such benefits (including PTO) during an FMLA leave.

    o       Upon the conclusion of an employee's FMLA leave (or the expiration of the maximum family or
            medical leave provided by law, whichever occurs first), an employee will be reinstated to the
            position s/he held prior to such leave. If the job previously held by an employee is unavailable,
            an equivalent position with equivalent pay, benefits, and other terms and conditions of
            employment will be provided. If an employee is medically unable to perform their prior job, they
            will be offered work suitable to their physical condition, if such work is available, at the pay rate
            appropriate to that job.

    o       If an employee cannot return to work at the expiration of the maximum FMLA leave allowed, the
            Bank has no obligation under the FMLA to restore an employee to any position. An employee
            on leave or returning from leave has no greater right to reinstatement or to other benefits and
            conditions of employment than if the employee had been continuously employed during the
            leave period.                                                       ·

 FITNESS FOR DUTY CERTIFICATION:

    o       In accordance with applicable law and Bank policy governing returns to work after a medical
            absence, employees returning to work after a medical leave due to their own serious health
            condition (other than an employee taking intermittent leave or leave on a reduced schedule)
            must present a fitness-for~duty certification from their health care provider to the Human
                                                    28
                                                                                                  D-000150
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 77 of 115
                Resources Department prior to their return to employment.

            o   If there are any medical restrictions upon an employee's return to work, the health care provider
                should state these restrictions in the certificate provided. It is the employee's responsibility to
                notify the Human Resources Department prior to their return to work and make them aware of
                any restrictions.

          Employees will not be eligible to return to work after a medical leave without being medically
            o
          cleared to do so. In addition, the Bank reserves the right to have its own health care provider
          contact the employee's health care provider for purposes of clarification of the employee's
          fitness to return to work certification. Under no circumstances will an employee's direct
          supervisor make contact with the employee's health care provider for purposes of determining
          fitness for duty (or any other medical certification issue pertaining to FMLA).
PREGNANCY DISABILITY LEAVE/ADOPTIVE PARENT LEAVE

Employees are granted a reasonable leave of absence due to a pregnancy-related disability which has been
certified by a health care provider. While the length of any such pregnancy disability leave may vary depending
on individual circumstances, it is generally expected to be no longer than six (6) weeks.

Because a pregnancy disability leave of absence is unpaid, employees must use any or all of their available
PTO concurrently with any unpaid leave time provided. PTO so used will be counted as part of the total leave
time allotted. Also, any leave time allotted under this policy runs concurrently with any leave time taken under
the Bank's FMLA policy for which the employee is eligible.

The Bank will continue to provide health insurance benefits coverage (if applicable) during a pregnancy disability
leave of absence as long as the employee continues to pay her share of the applicable premiums. PTO will not
accrue during any pregnancy disability leave.

Employees are expected to provide the Bank with as much advance notice as possible if they intend not to
return to work following their pregnancy so that appropriate staffing decisions can be made.

An employee returning from pregnancy disability leave is reinstated to her original position with equivalent pay
and accumulated seniority, retirement and fringe benefits, unless Salisbury Bank's circumstances have changed
which makes reinstatement impossible o~ unreasonable.

If you are pregnant and reasonably believe that continuing to work in your present position may cause injury to
you or your fetus, you may request a temporary transfer to another position or other form of reasonable
accommodation. After giving Salisbury Bank written notice of your pregnancy and request for transfer or other
reasonable accommodation, Salisbury Bank will make a reasonable effort to transfer you to a suitable temporary
position or to provide you with other reasonable accommodation if one is available.

Any employee who is an adoptive parent shall be. provided with the same leave afforded to a pregnant
employee upon the same terms at the commencement of the parent-child relationship (as that term is defined
under applicable state law) for any child adopted who has not reached the age of compulsory school attendance
or any child under the age of 18 who is a "hard-to-place" or "handicapped" (as those terms are defined under
applicable state law).

Any leave afforded under this policy will run concurrently with any leave under the Bank's Family and Medical
Leave Act policy and/or any other leave policy of the Bank for which the employee is eligible and/or any other
leave that may otherwise be required by applicable state and federal law.

MATERNITY/PATERNITY LEAVE

An employee is eligible for maternity/paternity leave if:

            o   The employee has been employed for at least three consecutive months by Salisbury
                Bank as a full-time employee;

            o   The employee seeks to be absent from employment for a period not exceeding eight
                weeks for the purpose of giving birth, adopting a child under the age of 18 or adopting a
                child under the age of 23 if such child is mentally or physically disabled; and
                                                       29
                                                                                                    D-000151
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 78 of 115

           o   The employee gives Salisbury Bank at least two weeks' notice of his/her anticipated date
               of departure and intention to return to work.

Maternity/paternity leave under this policy may only be taken at the time of the birth or adoption, but not
substantially earlier or substantially later.

Maternity/paternity leave under this policy is unpaid but an employee may voluntarily use any accrued
paid time off he/she has concurrently with all or part of the maternity/paternity leave. Any leave time
allotted under this policy runs concurrently with any leave time afforded under any of the Bank's other
policies for which the employee may be eligible.

An employee who takes maternity/paternity leave under this policy will be restored to his/her previous
or similar position upon his/her return to employment following leave, with the same status, pay and
seniority as the position the employee held prior to the leave. An employee returning from
maternity/paternity leave under this policy has no greater right to reinstatement or to other benefits and
conditions of employment than other employees who were continuously working during the leave
period.

SMALL NECESSITIES LEAVE

Eligible employees may take up to 24 hours of leave for certain designated reasons for small
necessities.

       EMPLOYEE ELIGIBILITY:
         o Employee must have worked for Salisbury Bank for a minimum of twelve (12) months;
            and
         o  Employee must have worked at least 1,250 hours during the 12-month period prior to the
            start of the. small necessities leave. Only hours actually worked - regular worked time
            plus overtime - count towards this requirement. Paid leave (vacation, personal, sick
            leave, holidays) and unpaid leave are not included; and
         o Employee requesting leave must have worked in area within 75 miles of any of the
            Bank's worksites in which the Bank employs a total of 50 or more employees.

       REASONS FOR TAKING SMALL NECESSITIES LEAVE:
          o To participate in school activities directly related to the educational advancement of a
            son or daughter (such as parent-teacher conferences or interviewing for a new school);
          o To accompany the son or daughter of the employee to routine medical or dental
            appointments, such as check~ups or vaccinations;
          o To accompany an elderly relative of the employee to routine medical or dental
            appointments or appointments for other professional services related to the elder's care,
            such as interviewing at nursing or group homes.

       DEFINITIONS:
          o "Son 11 or "daughter" means a biological, adopted or foster child, stepchild, legal ward or
              child of person standing in loco parentis (in place of parent) of the eligible employee,
              who is under the age of 18, or over the age of 18 and unable to care for himself/herself
              because of a mental or physical disability.
          o   "Elderly relative" means an individual of at least 60 years of age who is related by blood
              or marriage to the eligible employee, Including a parent
          o "School" means a public or private elementary or secondary school; a Head Start
              program assisted under the Head Start Act; or a children's state licensed day care
              facility.

       AMOUNT AND PERIOD OF SMALL NECESSITIES LEAVE:
         o Employees eligible for small necessities leave may take a total of 24 hours in any 12-
            month period measured from the date the employee's first leave begins.
         o Small necessities leave may be taken intermittently or on a reduced leave schedule. An
            eligible employee need not take the entire 24 hour leave at once, but may take leave in
            increments of no less than one (1) hour depending on the employee's needs, as long as
            the total leave does not exceed 24 hours during the above-referenced 12-month period.
                                                   30
                                                                                             D-000152
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 79 of 115

         SUBSTITUTION OF PAID LEAVE FOR SMALL NECESSITIES LEAVE:
            o Employees are required to use their available and accrued paid leave for any small
               necessities leave for which they are eligible. That portion of the small necessities leave
               that is used under these conditions   will
                                                        be with pay according to the Bank's policies.

         NOTICE AND CERTIFICATION REQUIREMENTS:
            o Employees are required to provide at least seven days advance notice of the need for
               small necessities leave If such leave is foreseeable. Notice should be provided in writing
               to the extent possible. If the need is not foreseeable, the employee must notify the Bank
               of the need for small necessities leave as soon as is practicable.
           o Whether the need for small necessities leave is foreseeable or not, employees will be
               required to complete a signed certification form to be provided by the Bank to support
               any request for small necessities leave.



 VOTING LEAVE

  Employees who do not have sufficient time outside of working hours in which to vote are allowed to
. take up to two hours of paid ,time off at the beginning or end of a work shift, as designated by the Bank,
  unless otherwise mutually agreed for another time. However, if an employee has four consecutive non-
  working hours in which to vote (either between the opening of the polls and the beginning of a shift or
  between the end of work and poll close), an employee Is not entitled to paid voting leave. If eligible for
  the voting leave, an employee must further request the leave at least two (2) working days but not more
  than ten (10) working days before the day of the vote or election.            ·

 EMERGENCY SERVICES PERSONNEL LEAVE

Salisbury Bank will allow any employee who is an active volunteer firefighter or member of a volunteer
ambulance service or company to arrive late to work or to be absent from work as a result of having to
respond to a fire or ambulance call prior to or during the employee's regular hours of employment. 'Any
time off taken will be unpaid, unless otherwise required by applicable law.

Employees are required to: (a) submit to the Bank a written statement signed by the chief of the
volunteer fire department or the medical director or chief administrator of the ambulance service or
company, as the case may be, notifying the Bank of the employee's status as a volunteer firefighter or.
member of a volunteer ambulance service or company;, (b) make every effort to notify their immediate
supervisor that they may report to work late or be absent from work in order to respond to an
emergency fire or ambulance call prior to or during their regular hours of employment; (c) if unable to
provide prior notification to the Bank of a late arrival to work or an absence from work in order to
respond to an emergency fire or ambulance call, provide the Bank a written statement signed by the
chief of the volunteer fire department or the medical director or chief administrator of the volunteer
ambulance service or company, explaining why they were unable to provide such prior notification; and
(d) at the Bank's request, submit a written statement from the chief of the volunteer fire department or
the medical director or chief administrator of the volunteer ambulance service or company verifying that
they responded to a fire or ambulance call and specifying the date, time and duration of such response.

BONE MARROW/BLOOD DONATION LEAVE

Employees who seek a leave of absence to undergo a medical procedure to donate bone marrow are
entitled to take a leave of absence not to exceed twenty-four work hours. Salisbury Bank shall require
verification by a physician for the purpose and length of each leave requested by the employee to
donate bone marrow. The leave shall be unpaid, unless the employee chooses to use any available paid
time off for such leave or the law otherwise requires payment for any such leave taken.

Employees who seek to donate blood off-premises from their work location will be permitted at least
one leave period per calendar year of three hours duration during the employee's regular work
schedule. The leave shall be unpaid, unless the employee chooses to use any available paid time off for
such leave or the law otherwise requires payment for any such leave taken.

                                                    31
                                                                                              D-000153
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 80 of 115
Any leave afforded under this policy will run concurrently with any leave under the Bank's Family and
Medical Leave Act policy and/or any other leave policy of the Bank for which the employee is eligible
and/or any other leave that may otherwise be required by applicable state and federal law.

FAMILY MILITARY LEAVE

An eligible employee who Istre spouse or registered domestic partner of a member of the armed forces
of the United States, National Guard, or reserves who has been deployed during a period of military
conflict to combat theater or combat zone of operations, shall be allowed up to ten (10) days of unpaid
leave. Such leave shall be used only when the employee's spouse or domestic partner is on leave from
the armed forces of the United States, National Guard, or reserves while deployed during a period of
military conflict to combat theater or combat zone of operations. To be eligible for leave under this law,
the employee must work for Salisbury Bank at least 20 hours per week.

Any leave afforded under this policy will run concurrently with any leave under the Bank's Family and
Medical Leave Act policy and/or any other leave policy of the Bank for which the employee is eligible
and/or any other leave that may otherwise be required by applicable state and federal Jaw.


SOCIAL SECURITY

During your employment, you and Salisbury Bank both contribute funds to the federal government to support the
Social Security Program. This program is intended to provide you with retirement benefit payments and medical
coverage once you reach retirement age.

UNEMPLOYMENT INSURANCE

Upon separation from employment, you may be entitled to state and federal unemployment insurance benefits.
Information about unemployment insurance can be obtained from the Human Resource Administrator.

WORKERS' COMPENSATION

On-the-job injuries are covered by our Workers' Compensation insurance policy. This insurance is provided at
no cost to you. If you are injured on the job, no matter how slightly, report the incident immediately to the
Human Resource Administrator.

Consistent with applicable state law, failure to report an injury within a reasonable period of time could
jeopardize your claim. We ask for your assistance in alerting management to any condition which could lead or
contribute to an employee accident.

Paid Time Off will not accrue during any leave of absence.

401(K) QUALIFIED RETIREMENT PLAN

Salisbury Bank provides eligible employees with a 401 (K) Qualified Retirement Plan which is an excellent
means of long-term savings for your retirement. Eligible employees receive a Safe Harbor contribution each
pay period, and Salisbury Banks' matching contribution, if any, is determined by Salisbury Bank on an annual
basis.

You can obtain a copy of the Summary Plan Description which contains the details of the plan including
eligibility and benefit provisions from the Plan Administrator. In the event of any conflict in the description of the
plan, the official plan·documents, which are available for your review, shall govern. If you have any questions
regarding this plan, see the Plan Administrator.


EMPLOYEE STOCK OWNERSHIP PLAN (ESOP)

Salisbury Bank provides eligible employees with an Employee Stock Ownership Plan - a valuable benefit that
allows employees to become owners of the Bank. A discretionary contribution in the form of Salisbury Bank
Stock Shares is deposited on an annual basis.

                                                         32
                                                                                                       D-000154
        Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 81 of 115
You can obtain a copy of the Summary Plan Description which contains the details of the plan including
eligibility and benefit provisions from the Plan Administrator. In the event of any conflict in the description of the
plan, the official plan documents, which are available for your review, shall govern. If you have any questions
regarding this plan, see the Plan Administrator.

EDUCATION AND TUITION SUPPORT

Continued growth and development is something we value at Salisbury Bank and therefore, we encourage you
to continually expand your knowledge and education. In addition to company~wide training programs, Salisbury
Bank provides financial support to assist you if you choose to pursue your education. You must receive
approval from your supervisor and the HR Administrator prior to enrolling.
Education and Tuition Support Eligibility guidelines:

    •    You must be employed for a minimum of six months.
    •    You must at least be "fully meeting expectations" at the time of your most recent performance appraisal.
         Selected courses must be relevant to your job responsibilities.
         You will be responsible to prepare a written report describing the content of the seminar, course, etc. to
         be shared with other employees as appropriate.

No reimbursement will be made if a course is not completed or is dropped. An eligible employee must be
employed by the Bank at the completion of the course and must receive a final grade of "C" or better or "Pass" if
a pass/fail course.                                                                            ·

In the event a course is billed to and prepaid for by the Bank and an employee does not complete the course,
does not receive a passing grade, or terminates employment with the Bank prior to completing the course, the
employee will be expected to reimburse the Bank for the full amount paid for such course.

BANKING SERVICES

As a Regular Full-time or Regular Full-time 30 employee of Salisbury Bank, you are entitled to the following
services after completing your Introductory Period (90 days) and provided you are at least "fully meeting
expectations" at the time of your most recent appraisal:

    •    Free basic wallet~style checks for one personal checking account per year when ordered through our
         preferred vendor.                                         .
    •    You are allowed the use of a small sized safe deposit box (if available, customers are first, then
         employees by seniority) at no charge. If you would like a larger sized safe deposit box, you may apply
         the cost of a small sized box toward the larger one.
         You are eligible to receive a SO% fee reduction on wire transfers and stop payments.
         You are eligible to receive a discounted fee for Trust services. The specific discounts available are
         available from the Trust Department.
    •    Once you have successfully completed your Introductory Period, you will not be charged a processing
         fee should you apply for a mortgage with Salisbury Bank.
    •    P2P~ FIRST TIME FEE REVERSED (let Customer Support know to waive your first time fee)
             o A convenient and safe way to send money to family, friends, or others who prefer a direct
                  deposit payment. Salisbury Bank makes it possible to send Person to Person Payments through
                 its TheWayiPay service. Access Person to Person payments from your Mobile Banking App or
                 when signed on to your a-Banking account.
    •    My Finance~ FREE
             o My Finance offers a real~time consolidated view of all your finances, including accounts at other
                 banks, credit unions, investment firms and other providers all in one secure place, using just
                 one log in. View all your balances, transactions and keep track of your investments, all while
                 you are using our a-Banking service.                 ·
    •    Mobile e~Deposit~ FREE
             o Make check deposits conveniently and securely using your mobile device.

SERVICE RECOGNITION

Experienced, long-term employees are one of our greatest assets. Salisbury Bank formally recognizes these
employees after 5 years of service and thereafter at each 5 year anniversary through the Service Recognition
Program. Employees will receive an appropriate award selected by them in recognition of their dedication and
service to the bank.
                                                      33
                                                                                                       D-000155
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 82 of 115




CUSTOMER SERVICE I TELEPHONE ETIQUETTE

Cultivating the goodwill of our customers requires teamwork, sensitivity, and cooperation from every department
and every individual. We must first understand our· customers and then strive to meet their needs. The most
important part of ·developing good customer relationships is when we demonstrate how we can meet their
banking and financial needs. This is because customer service is our main product and we are judged not by
what we say but by how we actually deliver that service.                                                    ·

Salisbury Bank has many products and services to offer individual and business customers, many of which can
be tailored to fit the customers' specific needs. You will learn about these services in your first few months, and
it is an expectation that you remain current on product and service offerings so you can best serve our
customers. You should have a familiarity with all services even if you do not work with them every day. You
can help sell our services at any time and Salisbury Bank offers a Trust Incentive Program as a reward to you
for doing so.

Good customer service means many things but there are some basic actions that are essential to good service.
This would include seeking customers out instead of waiting for them to ask for help, smiling and saying hello,
and addressing them by name. Be sure that you follow through on issues or find someone who can better serve
the customer. Whenever possible, walk customers to another department instead of just giving directions.
Finally, being truly sincere and genuine, making eye contact and really listening to our customers will speak
volumes about you and Salisbury Bank.

When you receive phone calls from customers, the same service standards apply. When answering the phone,
conduct yourself professionally and courteously at all times. Callers should not be left on hold for long periods ·
of time. If you need to research a question, ask if you may call them back with the answer to help save their
time. When transferring a call, wait for the next party to pick up and identify the caller being transferred.
Answering the phone with a smile and genuine sincerity in your voice will be heard on the other end and you will
let the caller know they are important. Give all customers, whether on the phone or in person, the respect and
attention you would expect.

EMPLOYEE ACCOUNTS

Salisbury Bank has a policy prohibiting employees from processing transactions to their own accounts. This
includes deposits, withdrawals, transfers, and payments on any account where an employee has transactional
authority. Inquiries are allowed. Any transaction to your own account must be processed by another employee.
Supervisors of each department are responsible for verifying adherence to this policy. Our Internal Auditor will
perform periodic testing on random teller numbers with processing capabilities to verify adherence to this policy.
Violation of this policy will result in disciplinary action up to and including discharge.


SECTION V: ON THE JOB
ATTENDANCE AND PUNCTUALITY

Attendance and punctuality are important factors for your success within Salisbury Bank. We work as a team
and this requires that each person be in the right place at the right time. If you are going to be late for work or
absent, notify your supervisor before the start of your workday. This procedure should be utilized for each day of
absence or tardiness, unless otherwise directed. When there is no notification, the absence or lateness will be
considered unexcused.


                                                        34
                                                                                                    D-000156
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 83 of 115
Personal issues requiring time away from your work, such as doctors' appointments or other matters, should be
scheduled during your non-working hours if possible. ·

If an employee is absent for three (3) consecutive days, without communication, and without authorized
approval, they shall be deemed to have resigned.

The Bank reserves the right to request medical verification of any absence due to illness and/or of the
employee's fitness for return to duty following any absence totaling at least twenty-four or more hours of
consecutively scheduled work.

Any deviation from this policy and/or repeated occurrences of unscheduled time off or unexcused absences
could lead to disciplinary action, up to and including termination of employment.


STANDARDS OF CONDUCT

Each employee has an obligation to observe and follow Salisbury Banks' policies and to maintain proper
standards of conduct at all times. If an individual's behavior interferes with the orderly and efficient operation of
a department, corrective disciplinary measures will be taken. Disciplinary action may include a verbal warning,
written warning, suspension and/or discharge. The appropriate disciplinary action imposed will be determined
by Salisbury Bank. Salisbury Bank does not guarantee that one form of action will necessarily precede another.

The following may result in disciplinary action, up to and including discharge: violation of Salisbury Banks'
policies or safety rules; insubordination; unauthorized or illegal possession, use or sale of alcohol or controlled
substances on work premises or during working hours, while engaged in company activities or in company
vehicles; unauthorized possession, use or sale of weapons, firearms or explosives on work premises; theft or
dishonesty; physical harassment; sexual harassment; mistreatment of fellow employees, visitors or other
members of the public; performing outside work or use of company property, equipment or facilities in
connection with outside work while on company time; poor attendance or poor performance. These examples
are not all inclusive. We emphasize that discharge decisions will be based on an assessment of all relevant
factors.

Nothing in this policy is designed to modify our employment-at-will policy.


ACCESS TO PERSONNEL FILES

Upon written request, employees may inspect their own personnel files during regular buslne.ss hours up to two
times each year on company premises and in the presence of a Salisbury Bank Senior Officer. Inspection
includes relevant employment information, with the exceptions of medical records, references from third parties
and certain other documents as allowed by state law. If you disagree with information in your personnel file, you
may get it removed or changed if the President of Salisbury Bank agrees, or you may file a statement explaining
your position.

Upon written request, Salisbury Bank will permit the inspection of an employee's medical records during regular
business hours on or reasonably near Salisbury Banks' premises by a physician chosen by the employee or by
a physician chosen by Salisbury Bank with the employee's consent.

For more information, contact the Human Resource Administrator.

CUSTOMER AND PUBLIC RELATIONS

Salisbury Bank's reputation is built on excellent service and quality work. To maintain this reputation requires
the active participation of every employee. The opinions and attitudes that customers have toward Salisbury
Bank may be determined for a long period of time by the actions of one employee, It is sometimes easy to take
a customer for granted, but if we do, we run the risk of losing not only that customer, but his or her associates,
friends or family who may also be customers or prospective customers. Each employee must be sensitive to
the importance of providing courteous treatment in all working relationships.

CHANGES IN PERSONAL DATA


                                                        35
                                                                                                      D-000157
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 84 of 115
To aid you and/or your family in matters of personal emergency, we need to maintain up-to-date information.
Changes in name, address, telephone number, marital status, number of dependents or changes in next of kin
and/or beneficiaries should be given to the Human Resource Administrator promptly.

PROTECTING COMPANY INFORMATION

Protecting Salisbury Bank's information is the responsibility of every employee, and we all share a common
interest in making sure it is not improperly or accidentally disclosed. Do not discuss Salisbury Bank's
confidential business-related information with anyone who does not work for us. All telephone calls regarding
requests for a reference for a current or former employee or confirmation of their dates of employment, job title
and/or salary at Salisbury Bank must be forwarded to the Human Resource Administrator. Salisbury Bank's
address shall not be used for the receipt of !Dersonal mail.

PROTECTION OF PERSONAL INFORMATION

During the course of your employment with Salisbury Bank personal information has been gathered for
employment purposes. The Bank is committed to protecting the confidentiality of social security numbers as
well as other personally identifiable information such as driver's license numbers, bank account numbers, credit
or debit card numbers, identification cards, passport numbers, alien registration numbers and health insurance
identification numbers, where such information is otherwise not lawfully made available to the general public
from federal, state or local government records or widely distributed media.

Access to social security numbers and other such personally identifiable information shall be limited to those
employees and others whose duties require such knowledge. Employees of the Bank are prohibited from
disclosing directly or indirectly, social security numbers and other such personally identifiable information to
anyone unless there is a lawful business justification for the disclosure.

Any violation of this policy will be dealt with by appropriate corrective action, up to and including termination.

Prior to disposing of documents or computer files containing social security numbers or other personally
identifiable information collected in the course of business, the information will be destroyed or made
unreadable or irrecoverable, such as by shredding paper documents and running a "cyberscrub" program before
disposing of electronic storage media containing such information.

CODE OF ETHICS AND CONFLICTS OF INTEREST

Salisbury Bank's reputation for integrity is its most valuable asset and is directly related to the conduct of its
officers and other employees. Therefore, employees must never use their positions with Salisbury Bank, or any
of its customers, for private gain, to advance personal interests or to obtain favors or benefits for themselves,
members of their families or any other individuals, corporations or business entities.

Salisbury Bank adheres to the highest legal and ethical standards applicable in our business. Salisbury Bank's
business is conducted in the strict observance of both the letter and spirit of all applicable laws and the integrity
of each employee is of utmost importance. Whether you are at your workstation, doing your grocery shopping
or playing sports, your conduct reflects not only on you personally but also on Salisbury Bank. It is important
that the image you present is one that will reflect well on you and on Salisbury Bank. Therefore, it is expected
that you will conduct your personal and financial affairs in such a fashion that their duties and responsibilities to
Salisbury Bank a·re not jeopardized and/or legal questions do not arise with respect to their association or work
with Salisbury Bank. You should be familiar with all of Salisbury Bank's ethical policies and are expected to
follow their provisions.

For further information, please see our Code of Ethics and Conflicts of Interest Policy under E-
Forms/Policies/Code of Ethics and Conflicts. of Interest Policy.

CONFIDENTIALITY

We deal with the private affairs of companies and individuals on a daily basis. Therefore, confidentiality is a vital
and understood aspect of our business. Companies and individuals doing business with us have instilled their
trust in us and your role in maintaining this trust is expected and necessary. You must use .discretion when
dealing with confidential information of any sort including but not limited to information regarding customers or
proprietary business information encountered during your employment.


                                                         36
                                                                                                       D-000158
        Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 85 of 115
Information regarding customer accounts and dealings with Salisbury Bank must be kept strictly confidential at
all times and information shared within the bank should be limited only to those persons whose duties require
and permit them access. Confidential information should never be discussed outside the normal course of
business. Employees must have a Business Reason for inquiring or adjusting any customer account, to include
other employee accounts. Activity is monitored on a regular basis. Confidentiality violations will not be tolerated
and will be subject to discipline, up to and including discharge.

For further information, please see our Customer                   Records     Confidentiality   Policy   under   E-
Forms/Policies/Customer Records Confidentiality Policy.

BANK BRIBERY ACT

The Bank Bribery Amendment Act of 1985 prohibits any representative (employee, officer, trustee, director,
agent, or attorney) of a bank from soliciting for themselves or for a third party (other than for Salisbury Bank
itself) anything of value from anyone in return for any business, service or confidential information of the bank. It
also prohibits the representative from accepting anything of value (other than bona fide salary, wages, and fees)
from anyone in connection with the business of Salisbury Bank, either before or after a transaction is discussed
or consummated. The policy further provides that should a representative receive something of excess value or
is approached by someone offering a service or benefit of excess value, that the item(s) will be returned or
reduced and the incident reported to the President. In view of the foregoing, it is our policy that no Salisbury
Bank representative shall accept anything of value from a customer or vendor other than:

         Gifts of a reasonable value based on a family or personal relationship where that relationship is the
         obvious motivating factor for the gift.
         Meals, refreshments, entertainment, accommodations, or travel arrangements, all of a reasonable
         value, provided they are in the course of a meeting or occasion, the purpose of which is to hold bona
         fide business discussions or to foster better business relations, and provided that the expense would be
         paid for by Salisbury Bank if not paid for by another party.
         Advertising or promotional material of reasonable value, such as pens, pencils, note pads, key chains,
         calendars and similar items.
    •    Gifts with a value of less than $50 related to commonly recognized events, such as promotion, religious
         holiday, wedding, or retirement.
    •    Discounts or rebates on merchandise or services that do not exceed those available to other customers
         of the merchant.
    •    Awards for recognition of service or accomplishment from civic, charitable, educational or religious
         organizations.
    •    Other circumstances approved in writing on a case-by-case basis where something of value is accepted
         in connection with Salisbury Bank's business.· For this exception to apply, the approval must be based
         on a full written disclosure of all the relevant facts and be consistent with this policy.

OUTSIDE ACTIVITIES I EMPLOYMENT

Salisbury Bank supports our local community in many ways and encourages employees to participate in
community activities.       If you wish to accept a position, with or without compensation, with a governmental
agency, a for-profit or a not-for-profit organization, either as a stockholder, director, officer, sole proprietor,
partner, or employee, you need to first notify the Human Resource Administrator or the President. Any potential
problems may be discussed with you and the request will be reviewed to see if any conflict of interest would
exist. If a conflict exists, this outside appointment or employment will not be allowed. Please remember that
your first professional responsibility is to the position you have accepted here at Salisbury Bank. Salisbury Bank
does not object to your accepting outside work as long as it does not (a) interfere with your regular work hours
(or necessary overtime); (b) affect the efficient performance of your regular duties; (c) cause you to be ill or
accident-prone through fatigue or other condition; or (d) present a conflict of interest.

PERSONAL AND FINANCIAL MATTERS

Salisbury Bank employees are expected to conduct their financial affairs in a prudent manner. The personal
indebtedness of an employee must be maintained within reasonable bounds of the employee's ability to pay. All
obligations should be repaid in strict accordance to the contractual terms of the debt. .Late payments are not
acceptable, and unresolved or multiple past due payments for a loan with Salisbury Bank my result in
disciplinary action, up to and including termination of employment.

                                                        37
                                                                                                      D-000159
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 86 of 115
No borrowing is permitted from customers or suppliers other than in the normal course ofpersonal business, at
an arms-length basis, pursuant to well-recognized types of credit arrangements. Salisbury Bank employees
should not knowingly participate in illegal gambling or associate with individuals identified with organized crime.
Personal investments in the business of any customer or supplier which has credit or other financial relations
with Salisbury Bank is not permitted, except for the investment in securities which are actively traded on
organized securities markets. In all such investments, the employee is expected to be aware of the possibility of
conflicts of interest. Loan officers, for example, should not purchase the publicly traded securities of accounts
they administer.


ACCOUNTS PAYABLE REMITTANCE

The following applies to Salisbury Bank employees who request reimbursement for expenses/mileage, are
authorized approvers, vendor managers, review invoices, and visa cardholders. You are responsible for the
accuracy of the information you provide and/or review for remittance. This includes, but is not limited to,
invoices, credit memos, Visa statements, mileage reimbursement forms, and expense check forms. Beyond the
accuracy of the information and business purpose of the expense, you're responsible to include an accurate GL
number and cost center, as appropriate. All AP Remittances must be submitted in a timely manner, as late
payments can impact the preferred vendor status of the Bank or cause unnecessary delays in reimbursements.
See Accounts Payable Standards for details on invoice deadlines.

All invoices and Visa statements must include detail of the product or service to include an itemized register and
any taxes paid. This includes on-line purchases.

EMPLOYEE EXPENSE REIMBURSEMENT

Responsibilities
It is the responsibility of the employee incurring the expense, their supervisor or department manager to monitor,
review and approve all employee expenses.

All expense requests must be appropriately prepared on a timely basis and received by Accounts Payable for
payment by the 151h of the month following the month in which the expenses were incurred.


Approval and Payment Process
The employee that has incurred the expense should complete an "Employee Expense Reimbursement Form"
located on "Happenings", which will be reviewed and approved by the department manager and forwarded to
ap@salisburybank.com for final approval and payment.                          ·

Employee expense reimbursements will be made via ACH through Salisbury Banks' Accounts Payable system.


Entertainment
When entertaining customers, potential customers, or employees - the names of the persons involved (with title,
role, company name) must be included in· the "Employee Expense Reimbursement Form" along with the
business purpose of the event.

Entertainment purpose must meet one of these tests:
    1. Company generally expects to derive income or business benefit.
    2. Principal purpose is to conduct company business.
    3. Recognition of employee service or to promote good employee relations.


Auto Expenses
Employees that are required to use their personal automobiles for business purposes, other than standard travel
to and from their permanent locations, will be reimbursed for mileage in excess of twenty (20) miles at the
maximum rate allowed by the IRS. Only travel in excess .of 20 miles is eligible for reimbursement. (Refer to
Driving on Bank Business in the Employee Handbook.) Receipts are not required for mileage reimbursements,
however, detailed documentation of distance and points of travel must be included on the reimbursement
request form.

                                                       38
                                                                                                    D-000160
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 87 of 115

Employees will also be reimbursed for parking and toll expenses incurred for business purposes outside of their
standard commuting expenses. Supporting documentation must be included with the reimbursement request
form.




Travel Arrangements
It is the responsibility of each employee to make his or her own travel arrangements. All travel arrangements
should be made online or with a travel agent using prudent cost efficient planning with prior approval of the
individual's Manager.

Travel expenses are the ordinary and necessary expenses incurred while traveling out of the r.~ormal
geographical areas on authorized Bank business. These include:

     •   Car Rental
     •   Air Transportation
     •   Lodging Accommodations
     •   Meals and Entertainment

It is the responsibility of the employee and their manager to ensure that prudent and cost efficient controls
are in place when travelling. Excessive spending on travel related costs will not be tolerated, and may
result in progressive discipline, up to and including termination of employment.


Memberships/Dues
Membership in civic, professional, trade and business organization's must be approved by a department SVP.
Membership fees and annual dues are generally invoiced to Salisbury Bank, approved by the employees'
supervisor and department SVP and forwarded to the ap@salisburybank.com for payment. In some instances,
payment out of pocket for a last minute meeting or extra fee may be required and does not necessarily qualify
as a reimbursable expense. ln the case of out of pocket expenditures for organizational luncheons, the
appropriate general ledger expense account should be used. Social, religious and fraternal organizations are
generally not eligible for reimbursement.


CARE OF EQUIPMENT

You· are expected to demonstrate proper care when using Salisbury Bank's property and equipment. No
property may be removed from the premises without the proper authorization of management. If you lose, break
or damage any property, report it to your supervisor at once.

SEVERE WEATHER

Severe weather is to be expected during the winter months. Although driving may at times be difficult, when
caution is exercised, the roads are normally passable. Except in cases of severe storms, we are all expected to
work our regular hours. Time taken off due to poor weather conditions while the business remains open will be
paid using PTO or unpaid if PTO is not available. Exempt employees may be provided time off with pay when
necessary to comply with state and federal wage and hour laws. If extreme weather conditions require the
closing of the business, you will be notified by the Bank's emergency broadcast system your supervisor.

PERSONAL TELEPHONE CALLS

It is important to keep our telephone lines free for customer calls. Although the occasional use of Salisbury
Bank's telephones for a personal emergency may be necessary, routine personal calls should be kept to a
minimum. Unless approved by your supervisor or needed for business purposes, personal cellular telephones
must be turned off during working hours while on company premises. Excessive receiving or making of
personal calls or abuse of this policy will result in disciplinary action.
                                                       39
                                                                                                    D-000161
        Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 88 of 115

PERSONAL MAIL

Employees are not permitted to use Salisbury Banks' addresses, envelopes, or postage for personal use.
Salisbury Bank does allow personal mail to be sent from work if you have provided the envelope and stamp.
Salisbury Bank letterhead may not be used for purposes other than official Salisbury bank business unless the
President or senior management has approved the use. Violation of this policy will be considered theft and
disciplinary action will apply as appropriate.



YOU AND YOUR SUPERVISOR

 One of your supervisor's most important responsibilities is helping you to work effectively and to challenge you
to the best of your ability. Both of you share in meeting this objective. You and your supervisor are important
 members of the Salisbury Bank team. Trust, cooperation, and good communication are critical to this working
relationship. Your supervisor should be your first resource in resolving issues or answering questions you may
have. You should let your supervisor know if you feel coursework or additional training would help you do your
job better. Also we encourage you to share insights and ideas you have on how we can improve efficiency or
customer service. Your ideas are important! You certainly have the right to address issues with other
management, the Human Resource Administrator or the President but we hope you make the first attempt at
discussion with your immediate supervisor.

PROBLEM SOLVING I GRIEVANCE RESOLUTION PROCEDURE

Salisbury bank is committed to providing the best possible working conditions for our employees. We feel
honesty and openness are vital components to this process and encourage employees and supervisors to
openly discuss issues, concerns, questions, or suggestions with one another. Supervisors and employees are
expected to treat each other professionally at all times and to offer positive and constructive criticism as
situations warrant. We believe that most issues can, and will, be successfully resolved at this level. We
recognize there may be occasions when an employee feels that they still do not have a satisfactory resolution
or, due to the nature of the concern, is not comfortable discussing the issue with their immediate supervisor. In
these cases, employees are encouraged to bring their concerns to the Human Resource Administrator. The
Human Resource Administrator will work with you to help resolve the issue or will refer you to the appropriate
resource. Employees are encouraged to ·follow this procedure but if an employee feels it would be more
appropriate to go directly to the President or another senior officer, they should feel comfortable doing so. Only
through open communication can we maintain a positive work environment for all and ensure we are working as
a team towards our goal of providing exceptional customer service.

ELECTRONIC MAIL MONITORING

We recognize your need to be able to communicate efficiently with fellow employees and customers. Therefore,
we have installed an internal electronic mail (email) system to facilitate the transmittal of business-related
information within Salisbury Bank and with our customers. The email system is intended for business use only.
Limited personal use of the Bank's email system during non-working time is permitted to the extent that such
u~e does not interfere with the Bank's business operations or others who are working, does not cause the Bank
to incur any additional expenses or interfere with the operation of the Bank's mail server, and does not
otherwise violate any Bank policies or procedures or applicable laws. "Working time" for purposes of this
provision and others within this handbook means the time an employee is engaged or should be engaged in
performing his/her duties for Salisbury Bank. Excessive personal use of the Bank's email system is strictly
forbidden.

Salisbury Bank provides the following guidelines for use of the email system by our employees:

    •    Employees are prohibited from the display or transmission of sexually-explicit images, messages, ethnic
         slurs, racial epithets or anything which could be construed as unlawful harassment or defamatory of
         others.
    •    Employees shall not use unauthorized codes or passwords to gain access to others' files.
    •    All email passwords must be kept confidential at all times, unless such passwords are required by the
         President or his designee to be disclosed in order for the Bank to properly conduct its business.

                                                       40
                                                                                                   D-000162
        Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 89 of 115
    •    Programs or files. from any outside source, including the internet, are not to be installed onto your
         computer unless authorized by your supervisor and a network administrator. This includes screen
         savers or "wallpaper". A virus scan must be performed prior to any type of installation.
         Unauthorized copying or removing of Salisbury Bank owned software and/or documentation is
         prohibited.
         Accessing, deleting, or altering files without authorization is prohibited.
         All files created should be saved to a network drive to ensure adequate backup occurs. The Information
         Technology Department is not responsible for any lost data that was saved locally on your computer's
         hard drive.
    •    Computers, software, files, email, and voice mail communications are the property of Salisbury Bank .
         No user should have expectation of privacy as to internet, computer files, email, or voice mail usage.
         Salisbury Bank reserves the right to review, copy, delete, or disclose internet usage and email content
         to monitor for misuse or to protect business interests.

Violation of this policy may result in disciplinary action, up to and including discharge. For business purposes,
management reserves the right to enter, search and/or monitor the private Salisbury Bank email system and the
files/transmissions of any employee without advance notice and cqnsistent with applicable state and federal
laws.

VOICE MAIL MONITORING

We recognize your need to be able to communicate efficiently with fellow employees and customers. Therefore,
we have a voice mail system to facilitate the transmittal of business-related information within Salisbury Bank
and with our customers. The voice mall system !s intended for business use only. Limited personal use of the
Bank's voicemail system during non-working time is permitted to the extent that such use does not interfere with
the Bank's business operations or others who are working, does not cause the Bank to incur any additional
expenses or interfere with the operation of the Bank's equipment, and does not otherwise violate any Bank
policies or procedures or applicable laws. Excessive personal use of the Bank's voicemail system is strictly
forbidden. The use of Salisbury Bank's voice mail system to solicit fellow employees or distribute non job-related
information to fellow employees while either employee is only working time is strictly prohibited. Employees are
also prohibited from the transmission of sexually-explicit messages, ethnic slurs, racial epithets or anything
which could be construed as harassment or disparaging to others.

All voice mail passwords must be kept confidential at all times, unless such passwords are required by the
President or his designee to be disclosed in order for the Bank to properly conduct its business. Violation of this
policy may result i~ disciplinary action, up to and including discharge. For business purposes, management
reserves the right to enter, search and/or monitor the private Salisbury Bank voice mail system and the voice
mail of any employee without advance notice and consistent with applicable state and federal laws.

INTERNET USAGE

As a growing company, we recognize the need to stay on the cutting edge of technology. This is one of the
reasons we allow employees to have access to the internet. During working time, the internet is intended for
business purposes only. Limited personal use of the Bank's internet service during non-working time is
permitted to the extent that such use does not interfere with the Bank's business operations or others who are
working, does not cause the Bank to incur any additional expenses or interfere with the operation of the Bank's
equipment, and does not otherwise violate any Bank policies or procedures or applicable laws. Excessive
personal use of the Bank's internet service is strictly forbidden. The use of Salisbury Bank's internet access
during working time for non-job-related solicitations including, but not limited to, religious or political causes is
strictly prohibited. Employees are also prohibited from displaying, transmitting and/or downloading sexually-
explicit images, messages, ethnic slurs, racial epithets or anything which could be construed as unlawful
harassment or defamatory of others.

Consistent with applicable federal and state law, the time you spend on the internet is tracked through activity
Jogs for business purposes. All abnormal usage during working time will be investigated thoroughly. Employees
learning of any misuse of Salisbury Bank's internet access shall notify a member of senior management.

SOCIAL MEDIA ACTIVITIES

"Social Media" are various forms of discussion-and information-sharing tools, including social networks, blogs,
video sharing, podcasts, wikls, message boards and online forums. Technologies include picture and video
sharing, wall postings, email, instant messaging, and music sharing. Examples of Social Media applications
                                                         41
                                                                                                      D-000163
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 90 of 115
include, but are not limited to, Google and Yahoo Groups; Wikipedia: MySpace and Facebook: YouTube; Flickr;
Twitter; Linkedln; and news media comment sharing/blogging. This policy covers all Social Media tools, both
current and future.

Any conduct, which under the law or Bank policy is impermissible if expressed ili any other format (such as
through a conversation, a memo or an email), is impermissible if expressed through social media as well.
Further, any employee who chooses to use social media needs to be aware of the following:



         a.      The personal use of social media is not allowed while employees are on working time (e.g.,
                 excluding break time, etc.}, regardless of the equipment used (e.g., either using personal or
                 Bank phones or computers). Employees may further not use Bank equipment for personal
                 reasons in accordance with applicable policies.
         b.      Employees who use social media shall not post any proprietary Bank data, documents or
                 photographs, or any information which would violate any privacy laws applicable to the Bank
                (including customer information), regardless of whether the posting is done during working or
                non-working time.
        c.      Unless authorized in writing by a management representative (such as when an employee's job
                is to send public messages on behalf of the Bank), employees do not have permission to speak
                on behalf of the Bank via social media.                 ·
        d.      While communicating through social media, if an employee posts· any content that has
                something to do with the work they perform for the Bank or subjects associated with the
                business of the Bank, employees must make clear that they are not speaking on behalf of the
                Bank by accompanying their posts with a disclaimer such as: "The postings on this site a.re my
                own and do not represent the Bank's positions or opinions."
        e.      Employees should avoid sending or accepting "friend" requests from supervisors which could
                result in violations of any applicable Bank policies, including without limitation policies pertaining
                to conflicts of interest and discrimination/harassment.

When an employee's use of any social media violates the law or Bank p91icies (including policies pertaining to
employee misconduct or job performance), appropriate discipline up to and including termination of employment
will be imposed, regardless of when the information was posted or sent and regardless of the tools or site used
to post or send such information                                                   ·


Nothing in this policy (or any other Bank policy) will be implemented or should be interpreted in any manner so
as to prohibit or inhibit employees from engaging in any lawful activities through social media, including
exercising any rights they may have to engage in protected concerted activity or political activities.

TAPE RECORDING/PHOTOSNIDEOS

The tape recording of any conversation in the workplace is strictly prohibited without written authorization from
the Bank's President or his designee, or with the consent of all parties to the conversation. The tape recording
of any telephone conversation to or from the workplace is strictly prohibited absent the consent of the parties to
the phone call obtained in accordance with applicable law.

To prevent harassment (as defined in our anti-harassment policy), maintain individual privacy, encourage open
communication, avoid unnecessary distractions and protect confidential information of the Bank from being
improperly disclosed, employees are prohibited from taking, distributing or posting pictures, videos or audio
recordings while on working time. Exceptions may be granted when participating in an authorized Bank activity
or with permission from the President and CEO for business related purposes. For the same reasons as stated
above, employees who seek to take, distribute or post pictures, videos or audio recordings of people at the Bank
(such as other employees, customers or others doing business with the Bank) while on non-working time must
notify and obtain permission from such other individuals first.

At no time may an employee take, distribute or post pictures, videos or audio recordings of any confidential
information of the Bank (as defined in the Bank's confidentiality policy) or in violation of any other Bank policy.

Employees also may not take pictures or make recordings of work areas at any time. An exception to
the rule concerning pictures and recordings of work areas would be if the employee were engaging in

                                                        42
                                                                                                      D-000164
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 91 of 115
any activity protected by the National Labor Relations Act Including, for example, taking pictures of
health, safety and/or working condition .concerns, or of strike, protest and work-related issues and/or
other protected concerted activities, as long as such pictures, videos or audio recordings do not
disclose any confidential information of the Bank (as defined in the Bank's confidentiality policy}.




PERSONAL APPEARANCE

The way we look plays an important role in how others perceive us. Favorable personal appearance reflects a
professional attitude and is often viewed as an extension of our work quality. It is an on-going expectation that
all employees project a professional, business-like image to customers, prospects, and the public at all times.
Management reserves the right to determine whether or not an employee's personal appearance and attire is
appropriate.

If an employee's appearance does not meet the standards of the bank, they will be asked to correct the problem
as soon as possible which may include being asked to go home to change. Sho.uld this occur, time away for
this purpose will be unpaid.       In general, attire and appearance should be suitable for interaction with
customers, regardless of the specific job responsibilities. Attire should be neat, clean and conservative. Failure
to maintain proper appearance may result in disciplinary action up to and including discharge.

DRESS CODE

In order for us to maintain a professional image in the communities which we serve, good grooming is essential,
attire is to be cleaned, pressed and presentable as outlined below:

Male Employees: During the hours the Bank is open to the public, 9:00 am to closing, jacket and tie are
required. Your jacket will be·optional during the time from Memorial Day through Columbus Day. You will
be required to wear a dress shirt and tie with your slacks during this time. You may wear either two or three
piece suits or sport jackets and dress slacks with trouser socks and dress shoes. This does not include denim
of any type. Earrings are not to be worn at any time.

Female Employees: Suits and dresses which are tasteful and no shorter than 3 inches above the knee are
acceptable, as are skirts with sweaters or blouses. Split skirts will be considered acceptable if they are no
shorter than 3 inches above the knee. Trousers must be tailored and no shorter than 3 inches above ankle
length. They may not be made of fabrics such as: spandex, knits, khaki or denim (i.e. jean style) and should
only be worn with matching jackets, shirts, blouses or sweaters. Denim skirts, capri's, knee and ankle socks,
and sleeveless garments will not be permitted. However, sleeveless garments if worn with a jacket or a
shirt/blouse underneath will be acceptable. Hosiery is required at all times.

All Employees: Other than pierced ears, body piercing jewelry is unacceptable. Casual attire such as shorts,
teva sandals, flip flops,· toe ring slides or similar beach wear shoes, sneakers, T-shirts, sweatshirt/pants,
leggings, stirrup pants, jeans of any fabric or color, leather and any other items of casual clothing are
inappropriate for your work environment and will not be permitted. Exposure of midriff (belly, hips, lower back),
cleavage, or undergarments is not acceptable. Tattoos are not to be visible. The extent to which existing
tattoos are visible is up to the discretion of the Dress Code Committee. The Department Supervisors will be
responsible for making sure that this policy is adhered to.

Employees arriving at work dressed inappropriately will be given a warning and then any future violation will
result in being sent home to change without pay for the time spent. Repeated violations of the dress code may
lead to disciplinary action, up to and including termination of employment.

Violations will be kept on file and may affect an employee and supervisors review.

DISCIPLINARY PROCEDURES

Most employees perform their work, follow policies and provide excellent customer service. Salisbury Bank
appreciates this and strives to maintain an environment where these employees are recognized for their efforts.
In situations where improper conduct occurs, disciplinary action may be necessary. The major purpose of any


                                                       43
                                                                                                   D-000165
        Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 92 of 115
discipline is to correct a problem, prevent recurrence and prepare the employee for satisfactory service in the
future.

When appropriate, Salisbury Bank will apply corrective discipline in a progressive manner. Therefore, whenever
possible, if employee performance, attitude, work habits or personal conduct falls below a desirable level,
supervisors shall inform the employee of the problem verbally and/or in writing and give counsel and assistance.
If appropriate and justified, a reasonable period of time for improvement may be allowed before initiating further
disciplinary action, such as a final written warning or suspension.
In some instances, however, a specific incident may justify severe disciplinary action up to and including
immediate dismissal. In this regard, the determination of whether to impose discipline for unsatisfactory
performance, violations of the Bank's rules, or other acts of misconduct, is the sole prerogative of the Bank's
management. As such, the Bank reserves for itself the exclusive right to .take disciplinary action against any
employee based on its investigation and/or analysis of the situation. Any such disciplinary action may be
documented and/or presented to the employee and placed in the employee's personnel file.
In the course of conducting an investigation or analyzing the conduct at issue, Salisbury Bank reserves the right
to question witnesses and conduct searches as necessary. If the situation warrants, public law enforcement
officials will be brought in to aid in the investigation. Remember, regardless of the situation, Salisbury Bank is
an employer-at-wit!. These progressive steps are guidelines and Salisbury Bank may use progressive discipline
at its discretion. Supervisors and the Human Resource Administrator will work together to determine the
severity of the discipline on a case-by-case basis, given the particular facts and circumstances present in each
instance, and what outcome would be in the best interests of the Bank.
While it is impossible to list every type of behavior or policy infraction, the following are examples of conduct that
may result in disciplinary action, up to and including termination of employment:

         Unauthorized disclosure of confidential information, to include (but not limited to) nonpublic: customer
         information, business plans, internal investigations and internal disciplinary actions.
         Unsatisfactory performance or conduct or inability to perform assigned job duties.
         Inattentiveness or erratic behavior on the job.
    •    Failure to observe departmental working hours, schedules, including scheduled overtime.
    •    Physical, mental or verbal abuse/assault of other employees, supervisors, or customers.
         Using obscene, abusive or threatening language or threatening violence.
         Falsification of records of any kind (time cards, account or loan information, etc.).
         Excessive tardiness, absenteeism or absence without notice.
         Insubordination or refusal of work assignments.
         Violation of the drug/alcohol policy.
    •    Sleeping on duty.
         Disregarding safety or security procedures including horseplay or other dangerous actions.
    •    Unauthorized use, negligent, or conduct which damages company property, systems or equipment.
    •    Leaving work area without permission during working hours.
    •    Committing any unlawful act on company property or behavior outside the workplace that brings
         discredit to Salisbury Bank or that affects normal operations.
         Failure to promptly report an accident or injury while on the job or company property.
         Sexual or other unlawful or unwelcome harassment.
         Theft or inappropriate removal or possession of property other than one's own.
         Possession of dangerous or unauthorized materials, such as explosives or firearms.
         Any action that may threaten the well-being of others or the continued productivity or standards of
         Salisbury Bank.



TERMINATION OF EMPLOYMENT

Should you decide to end your employment with us, we ask that non-exempt employees provide your supervisor
with at least a two week advance notice, exempt employees provide your supervisor with at least a three week
advance notice, and officers provide your supervisor with at least a 30 day advance notice. Providing
appropriate advance notice will be noted favorably should you ever wish to reapply for employment with
Salisbury Bank. Terminal payment of Paid Time Off will depend on your notice period as outlined above, and is
paid at 50% of the current hourly rate if leaving in good standing, unless applicable state law requires otherwise.



                                                         44
                                                                                                       D-000166
        Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 93 of 115
Failure to give proper notice may make you ineligible for rehire, and will forfeit your terminal Paid Time Off
payment, unless applicable state law requires otherwise. If you choose to resign, your intentions should be
submitted to your supervisor in writing. They will contact the Human Resource Administrator who will provide
you with benefit and final payroll information.

Employees who are rehired following a break in service other than an approved leave of absence, must serve a
new initial Introductory Period, whether or not such a period was previously completed. Such employees are
considered new employees from the effective date of their reemployment for all purposes, including the
purposes of measuring benefits.

Salisbury Bank does not provide a "letter of reference" to former employees. Generally, we will confirm upon
request, our employees' dates of employment, salary history and job title. Supervisors are further prohibited
from providing "personal references."

All company property, including this Employee Handbook, must be returned upon termination. Otherwise,
Salisbury Bank may·take further action to recoup any replacement costs and/or seek the return of company
property through appropriate legal recourse.

You should notify Salisbury Bank if your address changes during the calendar year in which termination occurs
so that your tax inf9rmation will be sent to the proper address.


EXIT INTERVIEWS

An employee leaving Salisbury Bank for any reason, whether at the decision of the Bank or of their own accord,
may request an exit interview. In addition to an interview, the Human Resource Administrator may request
employees complete a questionnaire indicating the reason(s) for leaving and their beliefs about how Salisbury
Bank may be improved: Employees' candor in these exit interviews is greatly appreciated.


RETURN OF BANK PROPERTY

All Salisbury Bank property must be returned to your supervisor or to the Human Resource Administrator no
later than your final day of employment. This includes any keys, this Handbook, and any company equipment or
property in your possession. We require that arrangements be made concerning any outstanding debts owed to
Satisbury Bank, or to you, such as travel advances, mileage, tuition advances, etc., before the last day of work.
Any employee checking account, overdraft protection, or other employee-based relationship will be converted to
reflect a non-employee status.                                              ·


SECTION VI: SAFETY IN THE WORKPLACE
EACH EMPLOYEE'S RESPONSIBILITY

Safety can only be achieved through teamwork at Salisbury Bank. Each employee, supervisor and manager
must practice safety awareness by thinking defensively, anticipating unsafe situations and reporting unsafe
conditions immediately. Please observe the following precautions:

    •    Notify your supervisor of any emergency situation. If you are injured or become sick at work, no matter
         how stightly, you must inform your supervisor immediately.
    •    The unauthorized use of alcohonc beverages or illegal substances during work hours will not be
         tolerated. The possession of alcoholic beverages or illegal substances on Salisbury bank's property is
         forbidden.
    •    Use, adjust and repair machines and equipment only if you are trained and qualified.
    •    Get help when lifting or pushing heavy objects.
    •    Understand your job fully and follow instructions. If you are not sure of the safe procedure, don't guess,
         just ask your supervisor.
    •    Know the locations, contents and use of first aid and firefighting equipment.
    •    Wear personal protective equipment in accordance with the job you are performing.

A violation of a safety precaution is in itself an unsafe act. A violation may lead to disciplinary action, up to and
including discharge.
                                                         45
                                                                                                      0-000167
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 94 of 115

VISITORS IN THE WORKPLACE

We recognize that there may be occasions when a friend or family member stops by to visit or give· you
information while you are working. While we value work/life balance, these visits can distract you from your
work as well as cause a disruption to your co-workers and our customers. Please be sure to use your
professional discretion to be sure non-work visits are brief and infrequent. This policy does not include business
development opportunities or business associates who are here to conduct valid business with Salisbury Bank.
If a situation develops where a visitor refu·ses to leave, is harassing an employee, or appears to be dangerous,
anyone witnessing the event should immediately contact a member of the management team, the Human
Resource Administrator, or law enforcement officials if the situation becomes violent or life threatening.

SECURITY

Due to the nature of the banking business, security is a crucial aspect of our work. Employees are responsible
for following all security procedures related to their position and department, as instructed by their supervisor or
senior management. Additionally, employees should report any suspicious behavior (customer or co-worker) to
management immediately. Do not permit visitors in restricted work areas without authorization from your
supervisor. Before entering or leaving the building, look for any strangers who may be loitering nearby. Make
positive identification before admitting anyone during non-business hours. Always lock doors when the offices
are not open for business. Your cooperation in this matter is an obligation you accept as a member of Salisbury
Bank.

DISASTER SITUATIONS
ROBBERY: Due to the nature of our business, a robbery attempt is a possibility. It is not part of your job to put
yourself in the line of danger but it is important that you are always observing visitors and report any suspicious
behavior immediately. Should a robbery occur, remain calm and cooperate. Do what you are told -no more,
no less. Observe the robber; memorize size in relation to doors or furniture, clothing type, scars, facial features,
mannerisms, speech, distinct odors, or anything else that would help identify them. Set off the alarm if it is safe
to do so. After a robbery, activate the alarm again and inform the nearest officer. The officer will notify law
enforcement. Do not touch anything in the robbery. area and lock up all cash. Do not speak with the media but
instead, refer them to the President or his representative.

BOMB THREAT: Most bomb threats are false but should always be taken seriously. If you receive a bomb
threat, it will most likely be on the phone. Get as much information as possible, listen and repeat what is said to
you, writing it down if possible. As soon as the caller hangs up, immediately contact management. Should an
evacuation be ordered, secure all cash, gather keys and assist in guiding customers to the exits in a calm but
prompt manner.

FIRE: All employees should be knowledgeable of the location and use of fire extinguishers in case a fire is
localized and can be extinguished quickly. If this is not possible, calmly but promptly assist in the evacuation
process and activate the fire alarm.


SAFETY COMMITTEE

Salisbury Bank and Trust maintains a working Safety Committee comprised of Officers, Supervisors, and Front-
Line Employees. The purpose of this committee is to satisfy Connecticut State requirements, identify and
address safety issues, and investigate safety concerns.


EATING AND DRINKING

We are a professional organization and need to maintain that image to our customers. Therefore, eating and
drinking in customer service areas is generally not allowed while we are open to the public. Additionally, gum
chewing in the presence of customers is not permitted. For areas not normally subject to customer visits,
please use your professional discretion when it comes to food or beverages.


PARKING

In each of our offices, parking facilities are provided for both employees and customers. Employees are
expected to observe all parking rules established for their designated parking areas. Employees use all parking

                                                        46
                                                                                                     D-000168
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 95 of 115
lots at their own risk. Salisbury Bank assumes no responsibility for any damage to, or theft of, any vehicle or
personal property left in a vehicle while on company property.




DRIVING ON BANK BUSINESS

There may be circumstances or times when you will need to use your personal vehicle for company business.
Authorized travel will be reimbursed at the current rate-per-mile allowance established by Salisbury Bank. If you
are asked to report to a different location other than your normal office, you may file for reimbursement for the
difference between your normal commute and the additional miles provided the additional miles are in excess of
twenty (20) miles of your normal commute. There may be other travel related costs that are covered such as
tolls. Large expenditures such as conferences and out of town trips must be approved in advance. Please
discuss with your supervisor or the Human Resource Administrator what expenses will be reimbursable before
traveling or incurring expenses. While traveling on company business, it is your responsibility to drive
responsibly, follow all rules of the road and be sure your drivers' license is in good standing. When you are
driving on Salisbury Bank business, you are subject to all Salisbury Bank's. policies as if you were at your desk.
The use of cell phones while driving on bank business is strictly prohibited unless you are using a hands-free
device, as allowed by the state law you're driving in.


WORKPLACE SEARCHES

To protect the property and to ensure the safety of all employees, customers and the company, Salisbury Bank
reserves the right to conduct personal searches consistent with applicable law, and to inspect any packages,
parcels, purses, handbags, brief cases, lunch boxes or any other possessions or articles carried to and from
Salisbury Bank's property.

In addition, Salisbury Bank reserves the right to search any employee's office, desk, files, lockers, equipment or
any other area or article on our premises. In this regard, it should be noted that all offices, desks, files, lockers,
equipment, etc. are the property of Salisbury Bank, and are issued for the use of employees only during their
employment. Inspection may be conducted at any time at the discretion of Salisbury Bank. Should the situation
warrant, public law enforcement officials would be brought in to aid in the investigation.

Persons entering the premises who refuse to cooperate in an inspection conducted pursuant to this policy may
not be permitted to enter the premises. Employees working on or entering or leaving the premises who refuse
to cooperate in an inspection, as well as employees who after the inspection are believed to be in possession of
stolen property or illegal drugs, will be subject to disciplinary action, up to and including discharge, if upon
investigation they are found to be in violation of Salisbury bank's security procedures or any other company.
rules and regulations.


WORKPLACE VIOLENCE

The Bank has a ZERO TOLERANCE policy against any form of intimidation, threats or violence in the
workplace. Violations of this policy include but are not limited to: participating in, provoking or otherwise
contributing to any threat or violent act in the workplace; abuse, assault, battery, oral or written threats,
intimidation and harassment; and possession of any firearm(s) or any other type of weapon at work.

Because it is often difficult to distinguish between a real threat and one made in jest, all threats will be treated as
real and therefore even threats of violence spoken only in a joking manner are strictly prohibited by this policy.
Further, foul language, fighting or interference with others through "horseplay" is not allowed.

Any employee who makes a threat, whether express or implicit, exhibits threatening behavior, or engages in any
violent act or other violation of this policy on Bank property or otherwise in the course of their employment, shall
be removed from the premises as quickly as safety permits, and shall remain out of work pending the outcome
                                                          47
                                                                                                        D-000169
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 96 of 115
of an investigation. Depending on the circumstances involved, the Bank's response may include, but is not
limited to, reassignment of job duties, discipline up to and including suspension and termination of employment,
and/or criminal prosecution of the person(s) involved.

If you receive or overhear any threatening communications from an employee or outside third party, report it to a
manager at once. Do not engage in either physical or verbal confrontation with a potentially violent individual. If
you encounter· an individual who is threatening immediate harm to an employee or visi,tor to our premises,
contact an emergency agency (such as 911) immediately.

All reports of work-related threats will be kept confidential to the extent possible, investigated and documented.
Employees are expected to report and participate in an investigation of any suspected or actual cases of
workplace violence. Violations of this policy, including your failure to report or fully cooperate in the company's
investigation, may result in disciplinary action, up to and including immediate discharge.


OFFICE MAINTENANCE

You are responsible for making sure that your work area is maintained in a neat, orderly, and business-like
manner. At the end of the day, all areas should be cleaned and prepared for the start of the next day's work. All
confidential records, cash items, and any other sensitive documents must be locked in a secure area. Report
anything that needs repair or replacement to your supervisor.


SMOKE-FREE WORKPLACE

Salisbury Bank is committed to providing a safe and healthy environment for employees and visitors. Smoking
is not allowed inside Bank buildings or outside on Bank property. In addition, this policy applies while traveling
on business if transporting clients or non-smoking employees. Please protect the interest and health of others
by politely informing customers or visitors of our policy, as appropriate.


CONCEALED WEAPONS

Unauthorized possession, use or sale of weapons, firearms or explosives on work premises is forbidden, in
accordance with state and local laws. Violations of this policy will result in disciplinary action, up to and
including discharge.


SUBSTANCE ABUSE

Salisbury Bank has vital interests in ensuring a safe, healthy and efficient working environment for our
employees, their co-workers and the customers we serve. The unlawful or improper presence or use of
controlled substances or alcohol ir:l the workplace presents a danger to everyone. For these reasons, we have
established as a condition of employment and continued employment with Salisbury Bank the following
substance abuse policy.

Employees are prohibited from reporting to work or working while using illegal or unauthorized drugs.
Employees are prohibited from reporting to work or working when the employee uses af1Y drugs, except when
the use is pursuant to a doctor's orders and the doctor advised the employee that the substance does not
adversely affect the employee's ability to safely perform his or her job duties.

In addition, employees are prohibited from engaging in the unlawful or unauthorized manufacture, distribution,
sale or possession of illegal drugs and alcohol in the workplace including: on company paid time, on company
premises, in company vehicles or while engaged in company activities, or while off-premises where such
behavior compromises the company's business interests, or undermines the public confidence in or harms the
reputation of the company, or adversely effects the employee's job performance, job safety and/or ability to fulfill
company responsibilities. Employees are also prohibited from reporting for duty or remaining on duty with any
alcohol in their systems. Employees are also prohibited from consuming alcohol during working hours, including
meal and break periods.


                                                        48
                                                                                                     D-000170
      Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 97 of 115
Your employment or continued employment with Salisbury Bank is conditioned upon your full compliance with
the foregoing substance abuse policy. Any violation of this policy may result in disciplinary action,. up to and
including discharge. Any employee who violates this policy may further be directed at Salisbury Bank's sole
discretion to participate in and successfully complete an appropriate treatment, counseling or rehabilitation
program as recommended by a substance abuse professional as a condition of continued employment and in
accordance with applicable laws. Salisbury Bank assures that any information concerning an individual's drug
or alcohol use will remain confidential.

Salisbury Bank further maintains a policy of non-discrimination and reasonable accommodation with respect to
recovering addicts and alcoholics and those having a medical history reflecting treatment for substance abuse
conditions.

Salisbury Bank further reserves the right to take any and all appropriate and lawful actions necessary to enforce
this substance abuse policy including, but not limited to, the inspection of company issued lockers, desks or
other suspected areas of concealment, as well as an employee's personal property. An employee's refusal to
consent to a search or inspection when requested by the Bank constitutes a violation of Bank policy and is
grounds for disciplinary action up to and including termination.

Applicants will be asked whether they have been convicted of any crime, which would include any conviction
under a federal, state or local drug statute. Existing employees are required to notify the Human Resource
Manager of any federal, state or local drug conviction no later than five days after such conviction. As required,
the Bank will notify the federal contracting or granting agency within ten days of receipt of any employee
conviction notice and will also take appropriate disciplinary action up to and including discharge.

The Bank may also test employees for drug and alcohol use when the Bank has reasonable suspicion to believe
that an employee is unable to perform or is deficient in performing their job responsibilities due to the influence
of drugs or alcohol. Generally, reasonable suspicion means, but is not limited to, direct, individualized
observation by a representative of the Bank of: employee use, possession, sale or distribution of controlled
substances, drug paraphernalia or alcohol; abnormal behavior by an employee while at work; a noticeable or
substantial change in work performance; or physical symptoms or manifestations of being under the influence of
controlled substances or alcohol. Failure or refusal of an employee or applicant to comply with any portion of
this policy, or to submit to or comply with any drug and alcohol testing as may be lawfully required or requested,
will be grounds for disciplinary action up. to and including termination or denial of employment.




                                                        49
                                                                                                    D-000171
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 98 of 115

                                     Salisbury Bank and Trust Company


Employee Handbook Acknowledgement Form:

The Employee Handbook describes important information about Salisbury Bank and Trust Company, and I
understand that I should consult with the Human Resources Department regarding any questions not answered
in this manual. I also understand that this manual is the property of Salisbury Bank and Trust, and can be
located in the Bank's public drive, under P:\Giobai-RO\Employee Handbooks

I understand that this Employee Handbook outlines Salisbury Bank and Trust's employment policies and
procedures. I acknowledge that this manual does not create contractual obligations, but is merely intended as a
guideline of what I can expect as an employee, and what Salisbury Bank and Trust expects of me.

Furthermore, I understand that this manual is not a contract of employment. I acknowledge that I have received
the manual or have access to it on Salisbury Bank's Intranet, and it is my responsibility to refer to the on-line
copy as the most updated version, and that all preceding manuals are void. As a condition of my employment, it
is my responsibility to read, maintain awareness of current policies and procedures, and comply with the policies
contained in this manual and any revisions made to it or any of the Company policies.

I acknowledge that my employment with the company is terminable "at-will," which I understand to mean that I,
or the Company, may terminate the employment relationship at any time, for any legal reason, with or without
cause, with or without notice.




Employee's Signature                                             Date



Employee's Name
(Type or Print)



Witness' Name                                            Date
(Type or Print)



Revised 01/2017




                                                       50
                                                                                                   D-000172
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 99 of 115




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM GUNNAR TRUITT,                                   Civil Action No.: 7:18-cv-08386-NSR-PED

                       Plaintiff,

               -against-                                          DECLARATION OF
                                                               WILLIAM GUNNAR TRUITT
SALISBURY BANK AND TRUST COMPANY;
AND SALISBURY BANCORP, INC.,


                       Defendants.


        WILLIAM GUNNAR TRUITT, of full age, hereby declares:

The following paragraphs numbered 1-7 comprise completely false statements that appear in

Salisbury’s Memorandum of Law in Support Summary Judgment:

1.      “Truitt advised that he would be required to spend to spend 2-4 days per week in Albany

        for more than half of the year.” Salisbury Br. at 1.

2.      “At no time was Truitt’s employment terminated.” Salisbury Br. at 1.

3.      “Truitt resigned from his position.” Salisbury Br. at 1.

4.      Salisbury’s contention that I announced my campaign without “Assessing Whether It

        Would Conflict With [My] Work For The Bank.”

5.      “Truitt would be required to spend at a minimum 2-4 days per week - 60 business

        days – in Albany for more than half of the year.” Salisbury Br. at 7.

6.      “At no time did Cahill or Cantele advise Truitt that his employment with the Bank was

        terminated or state that Truitt's employment would be terminated if he proceeded with his

        campaign.” Salisbury Br. at 9.
     Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 100 of 115




7.      “[N]either Arthur Bassin nor any member of the Board of Directors was involved in the

        Bank's decision to deny Truitt's request for outside employment.” Salisbury Br. at 22. I

        further note that paragraph 29 of my Complaint, which is cited the source for this

        assertion, neither relates to nor supports this completely false statement.

I also never indicated I “was going to unavailable during working hours for 2-4 days per week

for a 6 month period,” which Salisbury’s brief improperly and strongly suggests was a statement

made by me. Salisbury Br. at 2. Salisbury’s “Statement of Undisputed Material Facts” also

contains numerous false, misleading, and disputed statements of “fact.”               Paragraphs of

Salisbury’s statement of undisputed facts that contain false and/or misleading information, some

of which are also discussed in further detail below, include without limitation paragraphs 33, 35,

38, 40, 41, 42, 47, 48, 49, 50, 51, 53, 66, 67, and 68. Due to the volume of false and misleading

statements appearing in Salisbury’s summary judgment submissions, I have elected to provide

the following statements of fact and corrections to Salisbury’s “Statement of Undisputed

Material Facts”:

8.      Out of an abundance of caution, before announcing my candidacy for New York State

        Assembly District 106, I reviewed Salisbury’s Employee Handbook on more than one

        occasion. I specifically recall reviewing the sections regarding outside activities, outside

        employment, and social media usage, which clearly permitted the type of political

        activity I was considering, and even state that Salisbury’s policies shall not be interpreted

        to prohibit or inhibit political activities by its employees.

9.      At the time of my termination, I had not even been endorsed by the Columbia County

        Republican Committee, there were still multiple Republican candidates seeking this

        position, and I did not know if I was going to be the Republican candidate on the ballot.




                                                  -2-
  Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 101 of 115




10.   Sessions of the New York State Assembly often last only one to two hours, and it is

      unusual for them to extend beyond a half day. In other words, Salisbury’s suggestion that

      this Assembly position, which I was never even offered, would have required me to

      spend 60-65 days in Albany is false.

11.   Paragraph 35 of Salisbury’s “Statement of Undisputed Material Facts” alleges that “Truitt

      would be required to spend at a minimum 2-4 days per week - 60 business days – in

      Albany for more than half of the year.” That statement is false in general, unsupported

      by any part of my deposition testimony that Salisbury cited, and fails to note the fact that

      there are multiple weeks during the legislative session with zero session meetings. To

      me, that indicates that Salisbury either failed to review the calendar they cite as the

      source for their knowledge, or choose to materially exaggerate the scope of NYS

      Assemblymembers role in Albany.

12.   Paragraph 35 of Salisbury’s “Statement of Undisputed Material Facts” alleges that “Truitt

      would be required to spend at a minimum 2-4 days per week - 60 business days – in

      Albany for more than half of the year.” That statement is false in general, unsupported

      by any part of my deposition testimony that Salisbury cited, and fails to note the fact that

      there are multiple weeks during the legislative session with zero session meetings. To

      me, that indicates that Salisbury either failed to review the calendar they cite as the

      source for their knowledge, or choose to materially exaggerate the scope of NYS

      Assemblymembers role in Albany.

13.   In paragraph 41 of Salisbury’s “Statement of Undisputed Material Facts,” Salisbury

      alleges that I “acknowledged that, prior to the election, [I] would engage in a campaign

      for the seat and that [my] campaigning would continue even after [I] would be elected.”




                                              -3-
  Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 102 of 115




      That statement is not supported by any part of the deposition testimony Salisbury cites for

      support, and, as a general matter, campaigning does not continue in perpetuity and is

      never something that I have or would have engaged in during working hours.

14.   Paragraph 51 of Salisbury’s “Statement of Undisputed Material Facts” is completely

      false. Both Mr. Cantele and Mr. Cahill informed me that I was going to be terminated if I

      did not abandon my campaign for NYS Assembly.

15.   Paragraph 60 of Salisbury’s “Statement of Undisputed Material Facts” does correctly

      state that I offered to and did return Salisbury property in my possession, however, I only

      offered to return that property once I had been fired, and believe that my Salisbury

      supervisor Amy Raymond actually sent me a text message asking me to return those

      items.

16.   I was told I would make over $150,000 per year by Salisbury’s director of HR Doug

      Cahill during my initial interview. I also reviewed the handwritten notes that I took

      during that meeting with Doug, which my attorney has informed me were produced in

      this litigation at P000124, and my notes confirm my memory of and reflect the fact that

      Doug told me that Salisbury’s other “2 Comm. Lenders” made “$160,000+ pay in

      earnings.”

17.   When Salisbury questioned me about my campaign for NYS Assembly, I informed them

      that I was an underdog who would be seriously outspent and unlikely to win.

18.   It was reiterated to me many times that the position of Mortgage Loan Originator (MLO)

      was flexible on hours, and involved a substantial amount of business on the weekends

      and outside of business hours, because non-business hours frequently coincide with the




                                              -4-
  Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 103 of 115




      times when prospective clients and homeowners are not themselves working and

      available to speak with their MLO.

19.   Salisbury MLOs are not “expected to be responsive and on-call to client needs 24/7,” as

      Salisbury states on the second page of their Memorandum of Law. Instead, I was told

      during training that I should not promise to respond to a prospective client on the same

      day unless I was positive that I would be able to do so, and also that I should strive to

      respond to prospective client inquiries within one business day. I consistently responded

      to internal and external inquiries within those guidelines and, had I been elected to NYS

      Assembly, I would have continued to respond to prospective client inquiries within the

      confines of those guidelines.

20.   I was a full-time active Salisbury MLO prior to and at the time of my termination.

21.   Although Salisbury seems to have abandoned their completely false and baseless

      allegation that I “no notice no showed” on one or more occasion, I note that I have never

      failed to show up for work without notice.

22.   Although I do not believe it is necessarily material to this case, Salisbury incorrectly

      claims in paragraph 48 of their “Statement of Undisputed Material Facts” that I was

      serving a completely “new market.” Salisbury was already operating within the market

      that I was assigned, and had, for example, a billboard for another Salisbury MLO in the

      Town of North East Dutchess County that I saw on numerous occasions even before I

      became an active full-time Salisbury MLO.

23.   Declaration of Douglas Cahill:

      Salisbury’s Declaration of Douglas Cahill contains multiple false and/or misleading

      statements. Paragraphs of Mr. Cahill’s declaration that contain false and/or misleading




                                             -5-
  Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 104 of 115




      information include without limitation paragraphs 3 (no policy requires disclosure of an

      “intention to run for elected office”), 6, and 10.

24.   Declaration of Richard Cantele:

      Salisbury’s Declaration of Richard Cantele contains multiple false and/or misleading

      statements. Paragraphs of Mr. Cantele’s declaration that contain false and/or misleading

      information include without limitation paragraphs 3, 7, 8, 10, 11, 12, 13. Regarding

      paragraph 13’s contention that I “stated that [I] was going to unavailable during working

      hours for 2-4 days per week for a 6 month period,” I absolutely never said that, or any

      remark resembling that assertion, which would not have been the case even if I were

      elected to NYS Assembly. Furthermore, if the NYS Assemblymember position actually

      would have made me unavailable during all working hours for 2-4 days per week for a 6

      month period, I never would have sought the NYS Assembly position in the first place.

      Regarding the time commitment associated with a NYS Assembly position, in addition to

      my remarks above, I note that NYS Assemblymembers are generally connected to the

      internet, able to use their phones, and regularly use their computers, email, and the

      internet even during Assembly sessions. Furthermore, I note that Salisbury’s attorneys,

      Mr. Cahill, and Mr. Cantele have all informed the Court that, based on their “review” of

      “the state Assembly calendar provided by Mr. Truitt,” they each determined that I would

      be required to spend 2-4 days per week in Albany for more than half of the year. That

      conclusion is incorrect in every respect and unsupported by the calendar that I provided

      and they reference.

      Pursuant to 28 U.S.C. ss 1746, I declare under the penalty of perjury under the laws of

      the United States that the foregoing is true and correct.




                                                -6-
  Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 105 of 115




Dated: January 10, 2020
       New York, New York




                                          William Gunnar Truitt




                                    -7-
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 106 of 115
                             CONFIDENTIAL




                                              s
                                   SALISBURY BANK
                                           enriching.


                               SALISBURY BANK

                     MORTGAGE ORIGINATOR
                    PERFORMANCE APPRAISAL

    Employee Name: Kevin Cantele

    Title:                 Mortgage Originator

    Review Period:         1/1/17-12/31117



              GUIDELINES FOR EVALUATING PERFORMANCE

    NEEDS TO IMPROVE: The employees work is clearly below the level of
    acceptability. This rating describes perfonnance, which has not kept pace with
    requirements. success, which have been only occasional, or perfonnance, which as been
    deteriorating. It may also describe the performance ofa new employee who has not yet
    learned the fundamentals of the job. (Individuals with ratings in this category should
    either move up in perfonnancc level or out ofthe position in a short period of time.)

    PROFICIENT: Perfonnance is fully acceptable and results are achieved. This rating
    describes perfonnance, which demonstrates the required skills and knowledge for the
    position and sometimes exceeds expectations.

    COMMENDABLE: Performance is consistently above requirements. This rating
    describes perfonnance, which regularly exceeds expectations and demonstrates the
    willingness to assume additional responsibilities. This rating may be used a special
    recognition for extraordinary perfonnance, which as significant impact on the
    organization.




                                                                                           D-000981
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 107 of 115
                                           CONFIDENTIAL




    EVALUATION OF KEY RESPONSmiL ITIES
    RfiirN the employte ~Job Dacrlptlon and Employee Agrwment and ~luaJe peiformanct~ln relation to
    po:ilion requil11menu.

    l.       MORTGAGE PRODUCfiON

             2017 Actual Production: 66 units   $24,361,220
                           HBLOC'S    41 units    $3,263,500
                                         Dates: l/1117 to 12/3J/17

       QNeeds to Improve
       Q Proficient
    XX QCommendable

    Comments; For 2017 Kevin surpused bls maximum volume goal ofS18miL He has
    done an excellent job of bringing in oew business to tbe bank.

             2018 Origination Goal:


             2018 Deposit Goal:



             Wealth Advisory Goal:
             1 Qua1ified referral per quarter tied to bonus payout percentages.


         6 Qualified sales calls per month to current relatiomhips.
         Including 1 New relationship call per month

             Each sales call must be recorded in Synapsys (by end of each week)


                 -   Regular on time attendance at your Department's Weekly Sales and
                     Pipeline Meetings
                 -   Attendance at Sales Training Meetings, (as assigned to you)
                 -   Completion ofspecial sales projects as assigned to you
                 -   Timely completion ofcompliance trainings
                 -   Active participation in the Regional Sales initiative
                 -   Other duties as assigned

                                    Officer Initials_ _
                                    Employee Initials_ _




                                                                                              D-000982
.,   Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 108 of 115
                                            CONFIDENTIAL




         2.     QUALITY OF WORK- Completes origination paperwork. compliance and
                usigned duties In a wnsiatently accurate and neat manner.


              QNeeds to Improve
          X»J Proficient
              QCommendab le

         Comments: Kevin has done a good job this year with his system details and snbmJts
         more eomplete loan appUcatlons. He has a solid base of overall knowledge of lending
         and the guidelines In which we need to adhere to.


         3.     CUSTOMER RELATIONS- Provides courteoW!I and thorough service to
                internal and external cutomers. Represents the Bank's interests In a
                professional manner. Establishes and maintains good working relationships.

            QNeeds to Improve
          XXQ Proficient
            QCommendab le

         Commenm: Kevin continue.s to work at building relationships with bil COl's. He
         has improved his follow up times with leads wltbln 24 hours or receipt and bas
         improved at acknowledgin g the referral. Kevin bas Initiated several e.calls with
         clients to help Improve communicatio n.


         4.     EMPLOYEE RELATIONS - Provides prompt and cooperative support and ·
                assistance to other employees or departmeotl. Works with others to ensure
                the effectiveness of operations.


              IJNeeds to Improve
              Q Proficient
          XX QCornmendable

         Comments: Kevin has made dedicated effort to be viJible in the brauch euvlrooment
         and build relatioDJ with bls co-workers. He goes above and beyond to help bls to-
         workers aod sales efform with others.



         S.     TRAINING CONFERENCES

                Training attended during review period:
                Various compliance related trainings within the department and ABA training
                completed timely.


                                                                                         D-000983
..   Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 109 of 115
                                                   CONFIDENTIAL




         SPECIAL ACCOMPLISHMENT S:
                DDcribe 019' accompliJhmt~~~t:r or special achlevm1ents, which had slgnffuxml impact on the
         department or organization.
         Kevin did very well In attaining his 1017 goal and has mntlnued to develop his
         lending knowledge nicely.

         OFFICER COMMENTS:
                  Sllmmarlu the employee's overallpeiformonas including strength& and ar~for Improvement.
         Overall for the period Kevin Is a pleasure to work witb and an asset to the SBT
         team.
         OVERALL PERFORMANCE RATING:
               (Select One)
              ONeeds to Improve
         XX OProficient
              QCommendable

         EMPLOYEE COMMENTS:




         Officer's Slgllllfllre:,_,-..l~:...:..1!~r.t--o\-Employee's Signattlre:._+----- L--

         DIIte:   ~w (tV                                    lite:   ~b / t S




                                                                                                         D-000984
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 110 of 115
                                        CONFIDENTIAL




                                          ExhlbltB
                                   Salbbury Bank and Tlllst
                            Compensation of Mortgage Originators
                           Effective Jan 1, 2017 Thru Dec 31, 2017



    New Business: 60 BPS
    You will be paid 60 basis points on total monthly closed volume for New Business. A
    concentrated effort should be made to establish other SBT account relationships.

    Current SBT Customers : 30 BPS
    For any loBil originated that pays off a current SBT loan or Heloc compensation will be
    30 basis points.

    Jumbo Loam1: For all jumbo loans in excess of$1.5 million the compensation payout
    will be capped at $10,000.00 per loan.

    *A referral fee of25 bps will be paid upon dosing for properly qualified commercial
    loan referrals. These must be entered and complete tbru CRM.

    • A referral fee of $50.00 per account relatlouhlp will be paid on all deposit
    referrals. These must be entered and completed thru CRM.

    All SBT HELOC's will be paid a flat origination fee of$475


    FHLB XTRA is required to maintain a minimum yield of 1.375% per loan. (This means
    pricing and lock in periods must allow for meeting the deadline) Under the minimum
    yield loans will at management discretion be charged to the originator. Pair off fees may
    also be charged to the originator at management discretion.
    Construction I Work Out loans where additional funds are needed to complete the project
    will be paid 30 basis points on new monies only.
    In instances where bridge or short tenn financing is provided by SBT a six. month
    recapture may apply.
    Loans paid out at 60bps commission will be subject to a 30 bps recapture. Loans paid out
    at a 30bps commission will be subject to a 15 bps recapture.
    •Recapture may be waived if a one point origination fee is collected from the borrower.
    •If any fees are not pafd by the borrower they will be deducted from the originator's
    compensation.
    For example appraisal f~ processing fee, and or credit fee.




                                                                                       D-000985
    \   ...... ..
               . ....   Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 111 of 115
~       .                                                                CONFIDENTIAL




                                                         Quarterly Bonua Opportuoity ·
                            Each quarter you will be eligible for additional compensalion bonus based on meeflng
                            your closed volume goal for the quarter. Quarterly volume goals will be established
                            each year in January based on individual volume goals.
                            Ifyour volume goal is reached you will be eligible for e. flat fee compensation ofSBPS
                            based on your quarterly goal.
                            For example: If you quarterly goal is $5 million you will receive an additional $2500.00
                            in compensation.
                            Ifyour quarterly goal is $7.5 million you will receive an additional $3750.00 in
                            compensation
                            *Bonus payout will be bued on Individual origina ton meeting their trust referral
                            goals for the quarter. If the goal of 1 per quarter is met bonus will be paid at 100%
                            if not bonus wiD be paid at 50%.

                            Montbly Compensation will be based on closed volume production for prior month.
                            All m~~on will bo basod on individual produclion numbm.



                            :&     to lhD   obovo """' ond oaulitloas
                            to dte tenns for the above named period.
                                                                        wwl~l~~oa"'"'" dat~    .,.,....,. obovc md..,..




                                                                                                                D-000986
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 112 of 115
                                       CONFIDENTIAL




                               SALISBURY BANK
                                      enriching.


                          SALISBURY BANK

                 MORTGAGE ORIGINATOR
                PERFORMANCE APPRAISAL

Employee Name: Kevin Cantele

Title:                Mortgage Originator

Review Period:        1/1/16 -12/31/16



          GUIDELINES FOR EVALUATING PERFORMANCE

NEEDS TO IMPROVE: The employees work is clearly below the level of
acceptability. This rating describes performance, which has not kept pace with
requirements, success, which have been only occasional, or performance, which as been
deteriorating. It may also describe the performance of a new employee who has not yet
learned the fundamentals of the job. (Individuals with ratings in this category should
either move up in performance level or out of the position in a short period oftime.)

PROFICIENT: Performance is fully acceptable and results are achieved. This rating
describes performance, which demonstrates the required skills and knowledge for the
position and sometimes exceeds expectations.

COMMENDABLE: Performance is consistently above requirements. This rating
describes performance, which regularly exceeds expectations and demonstrates the
willingness to assume additional responsibilities. This rating may be used a special
recognition for extraordinary performance, which as significant impact on the
organization.




                                                                                       D-000992
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 113 of 115
                                            CONFIDENTIAL




EVALUATION OF KEY RESPONSffiiLITIES
Review the employee's Job Description and Employee Agreement and evaluate performance in relation to
position requirements.

1.       MORTGAGE PRODUCTION

         2016 Actual Production: 52 units   $15,793,657
                       HELOC'S 22 units      $1,676,000
                                     Dates: 111116 to 12/31/16

   QNeeds to Improve
   QProficient
XX QCommendable

Comments: For 2016 Kevin surpassed his maximum volume goal of$14mil. He has
done an excellent job of bringing in new business to the bank. He has shown a
poised persistent presence.




                                                                                                       w
         2017 Origination Goal:       Minimum $14,000,000.00
                                      Target $16,000,000.00
                                      Optimal $18,000,000.00
       2017  Deposit   Goal:          Minimum $150,000.00
                                      Target $200,000.00

                                                        ~~~L ~~
                                      Optimal $250 00.00
       2016yearendaveragedepo sitsNone -
       Kevin needs to focus on expanding the banking relationships with his clients. He
needs to log referrals appropriately.


         percentages. None completed. _    (b"\~       -l,i ~            ®
         Wealth Advisory Goal Qualified referral per quarter tied to bonus payout
                                                            _
     6 Qualified sales calls per month to current relationships.
     Including 1 New relationship call per month

         Each sales call must be recorded in Synapsys (by end of each week)


             -   Regular on time attendance at your Department's Weekly Sales and
                 Pipeline Meetings
             -   Attendance at Sales Training Meetings, (as assigned to you)
                 Completion of special sales projects as assigned to you
             -   Timely completion of compliance trainings
                 Active participation in the Regional Sales initiative
                  Other duties as assigned        ~

                                  Officer Initial     '.~ .
                                  Employee Initi s / - .

                                                                                              D-000993
Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 114 of 115
                                       CONFIDENTIAL




2.        QUALITY OF WORK- Completes origination paperwork, compliance and
          assigned duties in a consistently accurate and neat manner.


       QNeeds to Improve
     XJQ Proficient
       a commendable
Comments: Kevin has done a good job this year with improving his system details
and submits more complete loan applications. He is gaining more overall knowledge
of lending and the guidelines in which we need to adhere to.


3.        CUSTOMER RELATIONS- Provides courteous and thorough service to
          internal and external customers. Represents the Bank's interests in a
          professional manner. Establishes and maintains good working relationships.


XX QNeeds to Improve
   Q Proficient
   Q Commendable

Comments: Kevin continues to work at building relationships and trust with his
clients. Kevin continues to need to set aside time to attend more related functions for
the bank. Like Chamber, Rotary and other bank sponsored events. Be "out there"
more. He needs to follow up with leads within 24 hours of receipt and acknowledge
the referral and give a status of "connected" to internal employees. Focus on being
more accessible to clients.


4.        E:MPLOYEE RELATIONS- Provides prompt and cooperative support and
          assistance to other employees or departments. Works with others to ensure
          the effectiveness of operations.


    ClNeeds to Improve
    Q Proficient
 XX QCommendable

Comments: Kevin has made dedicated effort to be visible in the branch environment
and build relations with his co-workers. He goes above and beyond to help his co-
workers and sales efforts with others.



                                                                                 D-000994
          Case 7:18-cv-08386-NSR-PED Document 48-1 Filed 01/28/20 Page 115 of 115
                                                       CONFIDENTIAL
..   ..
     v
           5.      TRAINING CONFERENCES

                  Training attended during review period:
                  Various compliance related trainings within the department and ABA training
                  completed timely.
                  Kevin should to attend the following within the next review period: complete his
           general banking education seminar he was signed up for in 2016.


           SPECIAL ACCOMPLISHMENTS:
                   Describe any accomplishments or special achievements, which had significant impact on the
           department or organization.
           Kevin did very well in attaining his 2016 goal and has continued to develop his
           lending knowledge nicely. He cultivated some new referral relationships in 2016.


           OFFICER COMMENTS:
                   Summarize the employee's overall performance including strengths and areas for improvement.
           Overall for the period Kevin is a pleasure to work with. He needs to continue to
           improve his follow up time and lead maximization.

           OVERALL PERFORMANCE RATING:
                 (Select One)
              QNeeds to Improve
           XX QProficient
              [J Commendable

           EMPLOYEE COMMENTS:




                                                                                                         D-000995
